Exhibit 10.1


    

--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
VALUECLICK, INC.,
THE LENDERS NAMED HEREIN,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer and Swing Line Lender
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Bookrunner
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner


Dated as of August 19, 2011



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



 
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page
ARTICLE I.
 
INTERPRETATION
 
1


1.01.
 
Definitions
 
1


1.02.
 
GAAP
 
20


1.03.
 
Headings
 
20


1.04.
 
Plural Terms
 
21


1.05.
 
Time
 
21


1.06.
 
Governing Law
 
21


1.07.
 
Construction
 
21


1.08.
 
Entire Agreement
 
21


1.09.
 
Calculation of Interest and Fees
 
21


1.10.
 
References
 
21


1.11.
 
Other Interpretive Provisions
 
21


1.12.
 
Rounding
 
22


1.13.
 
Amendment and Restatement
 
22


1.14.
 
Exchange Rates
 
22


1.15.
 
Risk of Borrowing in Committed Currencies
 
22


 
 
 
 
 
ARTICLE II.
 
CREDIT FACILITY
 
22


2.01.
 
Loan Facilities
 
22


2.02.
 
Letters of Credit
 
27


2.03.
 
Swing Line
 
32


2.04.
 
Amount Limitations, Commitment Reductions, Etc.
 
34


2.05.
 
Fees
 
35


2.06.
 
Prepayments
 
35


2.07.
 
Other Payment Terms
 
37


2.08.
 
Loan Accounts; Notes
 
38


2.09.
 
Loan Funding
 
39


2.10.
 
Pro Rata Treatment
 
39


2.11.
 
Change of Circumstances
 
40


2.12.
 
Taxes on Payments
 
42


2.13.
 
Funding Loss Indemnification
 
43


2.14.
 
Security
 
44


2.15.
 
Replacement of the Lenders
 
44


 
 
 
 
 
ARTICLE III.
 
CONDITIONS PRECEDENT
 
45


3.01.
 
Initial Conditions Precedent
 
45


3.02.
 
Conditions Precedent to each Credit Event
 
45


3.03.
 
Conditions Precedent to Funding of Acquisition
 
45


 
 
 
 
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
45


4.01.
 
Representations and Warranties
 
45


 
 
 
 
 

--------------------------------------------------------------------------------



 
 
TABLE OF CONTENTS
 
 
 
 
 
 
Page
ARTICLE V.


 
COVENANTS
 
50


5.01.


 
Affirmative Covenants
 
50


5.02.


 
Negative Covenants
 
55


5.03.


 
Financial Covenants
 
62


 
 
 
 
 
ARTICLE VI.


 
EVENTS OF DEFAULT
 
62


6.01.


 
Events of Default
 
62


6.02.


 
Remedies
 
64


 
 
 
 
 
ARTICLE VII.


 
ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS
 
65


7.01.


 
Appointment, Powers and Immunities
 
65


7.02.


 
Reliance by the Administrative Agent
 
66


7.03.


 
Defaults
 
66


7.04.


 
Indemnification
 
66


7.05.


 
Non-Reliance
 
67


7.06.


 
Resignation of the Administrative Agent
 
67


7.07.


 
Collateral Matters
 
67


7.08.


 
Performance of Conditions
 
68


7.09.


 
The Administrative Agent in its Individual Capacity; Other Relationships
 
68


7.10.


 
Collateral Matters/Lender Rate Contracts/Lender Bank Products
 
68


 
 
 
 
 
ARTICLE VIII.


 
MISCELLANEOUS
 
68


8.01.


 
Notices
 
68


8.02.


 
Expenses
 
70


8.03.


 
Indemnification
 
70


8.04.


 
Waivers; Amendments
 
71


8.05.


 
Successors and Assigns
 
72


8.06


 
Setoff; Security Interest
 
75


8.07.


 
No Third Party Rights
 
75


8.08.


 
Partial Invalidity
 
75


8.09.


 
Jury Trial
 
75


8.10.


 
Confidentiality
 
75


8.11.


 
Counterparts
 
76


8.12.


 
Consent to Jurisdiction
 
76


8.13.


 
Relationship of Parties
 
76


8.14.


 
Time
 
76


8.15.


 
Waiver of Punitive Damages
 
76


8.16.


 
USA PATRIOT Act
 
76


8.17.


 
Clarification
 
76


8.18.


 
Parallel Debt
 
77


8.19.


 
Judgment
 
77


8.20.


 
Substitution of Currency
 
78



--------------------------------------------------------------------------------



SCHEDULES


SCHEDULE I        -    THE LENDERS
SCHEDULE II        -    EXISTING LETTERS OF CREDIT
SCHEDULE 3.01    -    CONDITIONS PRECEDENT
SCHEDULE 4.01(G)    -    LITIGATION
SCHEDULE 4.01(H)    -    REAL PROPERTY
SCHEDULE 4.01(J)(II)     -    EQUITY SECURITIES
SCHEDULE 4.01(K)    -    MULTIEMPLOYER PLANS
SCHEDULE 4.01(O)    -    SUBSIDIARIES
SCHEDULE 4.01(U)    -    INSURANCE
SCHEDULE 4.01(V)    -    AGREEMENTS WITH AFFILIATES, ETC.
SCHEDULE 5.02(A)    -    EXISTING INDEBTEDNESS
SCHEDULE 5.02(B)    -    EXISTING LIENS
SCHEDULE 5.02(E)    -    EXISTING INVESTMENTS
SCHEDULE 5.02(M)    -    RESTRICTIVE AGREEMENTS




EXHIBITS


EXHIBIT A    NOTICE OF LOAN BORROWING
EXHIBIT B    NOTICE OF CONVERSION
EXHIBIT C    NOTICE OF INTEREST PERIOD SELECTION
EXHIBIT D    NOTICE OF SWING LOAN BORROWING
EXHIBIT E    REVOLVING LOAN NOTE
EXHIBIT F    TERM LOAN NOTE
EXHIBIT G    SWING LOAN NOTE
EXHIBIT H    COMPLIANCE CERTIFICATE
EXHIBIT I    COLLATERAL CERTIFICATE
EXHIBIT J    VALUECLICK INVESTMENT POLICY
EXHIBIT K    ASSIGNMENT AGREEMENT







--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 19, 2011, is
entered into by and among: (1) VALUECLICK, INC., a Delaware corporation (the
“Borrower”); (2) each of the financial institutions party to this Agreement from
time to time (each a “Lender” and, collectively, the “Lenders”); (3) WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, L/C Issuer
and Swing Line Lender. WELLS FARGO SECURITIES, LLC (“WFS”) and J.P. MORGAN
SECURITIES LLC have each been given the title of joint lead arranger and joint
bookrunner in connection with this Agreement and JPMORGAN CHASE BANK, N.A. has
been given the title of syndication agent in connection with this Agreement.
RECITALS
A.    The Borrower, the Administrative Agent and certain of the Lenders
previously entered into that certain Credit Agreement dated as of November 14,
2008 (as it existed immediately prior to the Closing Date (as defined herein),
the “Existing Credit Agreement”).
B.    The Borrower has requested an extension of the Maturity Date, an increase
of the Total Revolving Loan Commitment, a new term loan facility and other
amendments to the Existing Credit Agreement.
C.    As a result of such request, the parties wish to amend and restate the
Existing Credit Agreement in its entirety by entering into this Agreement. For
convenience, certain matters relating to the period prior to this Agreement have
been deleted.
AGREEMENT
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, as of the Closing Date, the parties hereby amend and restate
the Existing Credit Agreement in its entirety as follows:
ARTICLE I. INTERPRETATION.


1.01.    Definitions. Unless otherwise indicated in this Agreement or any other
Credit Document, each term set forth below, when used in this Agreement or any
other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.


“Acquired Company” shall mean Dotomi, Inc.
“Acquired Person” shall mean a Proposed Target that is the subject of a
Permitted Acquisition after the Closing Date.
“Acquisition” shall mean, collectively, (i) the acquisition of all of the Equity
Securities of the Acquired Company pursuant to the Acquisition Agreement and
(ii) Merger.
“Acquisition Agreement” shall mean the Agreement and Plan of Merger dated as of
August 1, 2011 among the Borrower, Dragon Subsidiary Corp., a Delaware
corporation, the Merger Sub and the Acquired Company.
“Acquisition Closing Date” shall mean the time and Business Day on which the
consummation of all of the transactions contemplated in Section 3.03 occurs.
“Acquisition Documents” shall mean, collectively, the Acquisition Agreement and
all documents executed in connection therewith and any other document(s)
evidencing the Acquisition.
“Acquired Portion” shall have the meaning given to that term in Section
2.01(c)(v).
“Administrative Agent” shall mean Wells Fargo, when acting in its capacity as
the administrative agent under any of the Credit Documents, and any successor
Administrative Agent appointed pursuant to Section 7.06. In such capacity, Wells
Fargo is also acting as collateral agent for the Affiliates of the Lenders party
to Lender Rate Contracts and Affiliates of the Lenders providing Lender Bank
Products.
“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether

1

--------------------------------------------------------------------------------

beneficially or as a trustee, guardian or other fiduciary, ten percent (10%) or
more of any class of Equity Securities of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person or (c) each of such Person's officers, directors,
managers, joint venturers and partners; provided, however, that in no case shall
the Administrative Agent or any Lender be deemed to be an Affiliate of any Loan
Party for purposes of this Agreement. For the purpose of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” shall mean this Credit Agreement.
“Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956;
and (d) any other Governmental Rule now or hereafter enacted to monitor, deter
or otherwise prevent terrorism or the funding or support of terrorism.
“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans and Base Rate Portions, its Domestic Lending Office,
and (b) in the case of its LIBOR Loans and LIBOR Portions, its Euro-Dollar
Lending Office.
“Applicable Margin” shall mean, with respect to each Loan and Portion (and with
respect to the calculation of Letter of Credit fees pursuant to
Section 2.02(i)), the per annum margin which is determined pursuant to the
Pricing Grid. The Applicable Margin shall be determined as provided in the
Pricing Grid and may change as set forth in the definition of Pricing Grid.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).
“Assignment” shall have the meaning given to that term in Section 8.05(c).
“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).
“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.
“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).
“Associated Costs Rate” shall mean, for any Committed Currency Revolving Loan
for any Interest Period, a percentage per annum as determined on the first day
of such Interest Period by the Administrative Agent as reflecting the cost, loss
or difference in return (excluding any loss or difference in return attributable
to the Applicable Margin) which would be suffered or incurred by a Lender as a
result of (a) funding (at the LIBOR Rate for such Committed Currency Revolving
Loan and on a match fund basis) any special deposit or cash ratio deposit
required to be placed with the Bank of England and/or the Financial Services
Authority (or any other authority which replaces any of their respective
functions or which serves a similar function), (b) any charge imposed by the
Bank of England and/or the Financial Services Authority (or any other authority
which replaces any of their respective functions or which serves a similar
function), and/or (c) any reserve asset requirements of the European Central
Bank (or any other authority which replaces any of its functions or which serves
a similar function).
“Base Rate” shall mean, on any day, the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Rate for such day plus one and one-half
percent (1.50%) and (c) One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one and one-half percent (1.50%). As used in this
definition, “One Month LIBOR Rate” shall mean, with respect to any interest rate
calculation for a Loan, Portion or other Obligation bearing interest at the Base
Rate, a rate per annum equal to the quotient (rounded upward if necessary to the
nearest 1/16 of one percent) of (a) the rate per annum referred to as the BBA
(British Bankers Association) LIBOR RATE as reported on Reuters LIBOR page 1, or
if not reported by Reuters, as reported by any service selected by the
Administrative Agent, on the applicable day (provided that if such day is not a
Business Day for which a LIBOR Rate is quoted, the next preceding Business Day
for which a LIBOR Rate is quoted) at or about 11:00 a.m., London time (or as
soon thereafter as practicable), for Dollar deposits being delivered in the
London interbank eurodollar currency market for a term of one month commencing
on such date of determination, divided by (b) one minus the Reserve Requirement
in effect on such day. If for any reason rates are not available as provided in
clause (a) of the preceding sentence, the rate to be used in clause (a) shall
be, at the Administrative Agent's discretion (in each case, rounded upward if
necessary to the nearest 1/16 of one percent), (i) the rate per annum at which
Dollar deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (ii) the rate at which Dollar deposits are offered
to the Administrative Agent in, or by the Administrative Agent to major banks
in, any offshore interbank eurodollar market selected by the Administrative

2

--------------------------------------------------------------------------------

Agent, in each case on the applicable day (provided that if such day is not a
Business Day for which Dollar deposits are offered to the Administrative Agent
in the London or such offshore interbank eurodollar currency market, the next
preceding Business Day for which Dollar deposits are offered to the
Administrative Agent in the London or such offshore interbank eurodollar
currency market) at or about 11:00 a.m., London time (or as soon thereafter as
practicable) (for delivery on such date of determination) for a one month term.
“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.01(e).
“Base Rate Portion” shall mean, at any time, a Portion of the Term Loan
Borrowing, or a Term Loan, as the case may be, which then bears interest at a
rate specified in Section 2.01(e)(i).
“Borrower” shall have the meaning given to such terms in clause (1) of the
introductory paragraph hereof.
“Borrowing” shall mean a Revolving Loan Borrowing, the Term Loan Borrowing or a
Swing Loan Borrowing, as the context may require.
“British Pounds” shall mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan or a LIBOR Portion,
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).
“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required by GAAP to be reported
as a non-current asset on such Person's balance sheet.
“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer, the Swing Line Lender
and/or the Lenders, as applicable, as collateral subject to a first priority,
perfected security interest securing the Obligations or the obligations of a
Defaulting Lender, as applicable, cash or deposit account balances in an amount
equal to the L/C Obligations, Obligations in respect of Swing Line Loan or
obligations of a Defaulting Lender, as applicable, pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
or Swing Line Lender, applicable (which documents are hereby consented to by the
Lenders). Derivatives of such term shall have a corresponding meaning.
“Cash Equivalents” shall mean:
(a)    Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;
(b)    Certificates of deposit maturing within one year from the date of
acquisition thereof issued by, or normal business bank accounts with, a
commercial bank or trust company organized under the laws of the United States
of America or a state thereof or that is a Lender; provided that (i) such
deposits are denominated in Dollars, (ii) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000 and
(iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard and Poor's
Ratings Services or P-1 (or its equivalent) by Moody's Investors Service, Inc.;
(c)    Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof; provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor's Ratings Services
or P-1 (or its equivalent) by Moody's Investors Service, Inc.;
(d)    Any repurchase agreement entered into with a commercial bank or trust
company organized under the

3

--------------------------------------------------------------------------------

laws of the United States of America or a state thereof or that is a Lender;
provided that (i) such bank or trust company has capital, surplus and undivided
profits of not less than $100,000,000, (ii) such bank or trust company has
certificates of deposit or other debt obligations rated at least A‑1 (or its
equivalent) by Standard and Poor's Ratings Services or P-1 (or its equivalent)
by Moody's Investors Service, Inc., (iii) the repurchase obligations of such
bank or trust company under such repurchase agreement are fully secured by a
perfected security interest in a security or instrument of the type described in
clause (a), (b) or (c) above and (iv) such security or instrument so securing
the repurchase obligations has a fair market value at the time such repurchase
agreement is entered into of not less than 100% of such repurchase obligations;
(e)    Shares of any money market, mutual or similar fund fully insured by the
government of the United States of America or an agency thereof that has all or
at least 90% of its assets invested continuously in the types of investments
referred to in clauses (a) through (d) above; and


(f)    With respect to Loan Parties not constituting the Borrower or a
Guarantor, “cash equivalents” as defined under FASB ASC 305-10 or any successor
provision that does not materially alter the standards for "cash equivalent"
classification.


Notwithstanding the foregoing, in no event shall “Cash Equivalents” include
auction rate securities.
“Change of Control” shall mean the occurrence of any one or more of the
following:
(a)    The Borrower shall cease to own directly or indirectly one hundred
percent (100%) of the Equity Securities of any Subsidiary (other than an
Immaterial Subsidiary) other than as a result of a disposition of a Subsidiary
permitted under Section 5.02(c)(vi) or a merger, consolidation or dissolution
otherwise permitted hereunder; or
(b)    The acquisition after the Original Closing Date of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Original Closing Date),
of Equity Securities representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Securities of the
Borrower, or
(c)     A “change of control” or “change in control” as defined in any document
governing Indebtedness in amounts referred to in Section 6.01(e) of any Loan
Party which gives the holders of such Indebtedness the right to accelerate or
otherwise require payment of such Indebtedness prior to the maturity date
thereof.
“Change of Law” shall have the meaning given to that term in Section 2.11(b).
“Closing Date” shall mean the time and Business Day on which the consummation of
all of the transactions contemplated in Section 3.01 occurs.
“Collateral” shall mean all property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations or the Guaranty. For the avoidance
of doubt, the term “Collateral” shall not include Excluded Assets.
“Collateral Certificate” shall mean a Collateral Certificate in substantially
the form of Exhibit I, appropriately completed and duly executed by the
Borrower.
“Commercial Letter of Credit” shall mean any documentary letter of credit issued
by the L/C Issuer under this Agreement; either as originally issued or as the
same may be supplemented, modified, amended, extended, restated or supplanted.
“Commitment Fee” shall have the meaning given to that term in Section 2.05(b).
“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
Pricing Grid.
“Commitments” shall mean, collectively, the Revolving Loan Commitments and the
Term Loan Commitments.
“Committed Currencies” shall mean British Pounds, Euros, Japanese Yen and any
other currency agreed to by all the Lenders.
“Committed Currency Revolving Loan Borrowing” shall mean a borrowing by the
Borrower consisting of the

4

--------------------------------------------------------------------------------

Committed Currency Revolving Loans made by each of the Lenders to the Borrower
on the same date, denominated in the same Committed Currency and of the same
Type pursuant to a single Notice of Loan Borrowing for Revolving Loans.
“Committed Currency Revolving Loans” shall mean the Revolving Loans advanced in
Committed Currencies.
“Committed Currency Sublimit” shall mean an amount equal to the lesser of (a)
$100,000,000 and (b) the Total Revolving Loan Commitment. The Committed Currency
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
“Communications” shall have the meaning set forth in Section 8.01(b).
“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).
“Confidential Information” shall mean information delivered to any Lender or the
Administrative Agent by or on behalf of any Loan Party pursuant to the Credit
Documents; provided; however, that such term does not include information that
(a) was publicly known or otherwise known to the receiving party prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by the receiving party or any person acting on its behalf,
(c) otherwise becomes known to the receiving party other than through disclosure
by any Loan Party or (d) constitutes financial statements delivered to the
Lenders and the Administrative Agent under Section 5.01(a) that are otherwise
publicly available.
“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person. For purposes of this definition, the amount
of any Contingent Obligation (other than any Guaranty Obligation) at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided that in the case
of any Guaranty Obligation, the amount of such Guaranty Obligation shall be
calculated as set forth in the last sentence of the definition of “Guaranty
Obligation.”
“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation to which
such Person is a party or by which such Person or any of its property is bound.
“Control Agreement” a control agreement among the Borrower or a Guarantor, a
depository bank or securities intermediary, as the case may be, and the
Administrative Agent in such form as shall be acceptable to the Administrative
Agent.
“Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranty, the Security Documents, each Letter of Credit Application, each Notice
of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, all Lender Rate Contracts, all documents related to Lender Bank
Products, each Collateral Certificate, the Wells Fargo Fee Letter, the JPMorgan
Fee Letter and all other documents, instruments and agreements delivered to the
Administrative Agent or any Lender pursuant to Section 3.01 and all other
documents, instruments and agreements delivered by any Loan Party to the
Administrative Agent or any Lender in connection with this Agreement or any
other Credit Document on or after the date of this Agreement, including, without
limitation, any amendments, consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time.
“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
or the making of an L/C Credit Extension. “Credit Event” shall not include the
conversion of any Loan or Portion or the selection of a new Interest Period for
any LIBOR Loan or LIBOR Portion.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Governmental Rules from time to time in effect affecting the
rights of creditors generally.
“Decreasing Lender” shall have the meaning given to that term in Section
2.01(c)(v).

5

--------------------------------------------------------------------------------

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.
“Default Rate” shall have the meaning given to that term in Section 2.07(c).
“Defaulting Lender” shall mean (a) a Lender which has failed to fund its portion
of any amount required to be funded by it under this Agreement and has continued
in such failure for two (2) Business Days after written notice from the
Administrative Agent, (b) a Lender which has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute, (c) a Lender which has notified the Borrower,
the Administrative Agent or any other Lender in writing that it does not intend
to comply with its funding obligations hereunder or has made a public statement
to that effect (unless such writing or public statement relates to such Lender's
obligation to fund a Loan hereunder and states that such position is based on
such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not or cannot be satisfied,
(d) a Lender which has failed within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (e) a
Lender (or the entity that controls such Lender) which has been deemed insolvent
or become the subject of a receivership, bankruptcy or insolvency proceeding.
For the purpose of this definition, “control” of a Lender shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise . Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower, the L/C Issuer, the Swing Line Lender and each
Lender.
“De Minimis Accounts” shall mean deposit accounts of the Borrower and the
Guarantors that collectively have an aggregate balance of less than $2,000,000
and that are not subject to a Control Agreement.
“Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury's Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury's Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (ii) (A) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (B) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (iii)(X) is an agency of the government of a
country, (Y) an organization controlled by a country, or (Z) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the U.S. Department of the Treasury's Office of Foreign Assets
Control, or as otherwise published from time to time, as such program may be
applicable to such agency, organization or Person.
“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Loan Party or of any warrants,
options or other rights to acquire the same (or to make any payments to any
Person, such as “phantom membership” or “phantom stock” payments, where the
amount is calculated with reference to the fair market or equity value of any
Loan Party), but excluding distributions or dividends payable solely in
membership interests or shares of common stock of any Loan Party.
“Dollars” and “$” shall mean the lawful currency of the United States of America
and, in relation to any payment under this Agreement, same day or immediately
available funds.
“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(c) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate to the Administrative Agent
as the office at which such Lender's Base Rate Loans and Base Rate Portions will
thereafter be maintained and for the account of which all payments of principal
of, and interest on, such Lender's Base Rate Loans and Base Rate Portions will
thereafter be made.
“Domestic Subsidiary” shall mean each direct or indirect Subsidiary of the
Borrower which is organized under the laws of the United States of America or
any state thereof.

6

--------------------------------------------------------------------------------

“EBITDA” shall mean, for any period, (a) Net Income for such period, plus (b) to
the extent deducted in determining such Net Income for such period, the sum of
the following for such period (without duplication): (i) Interest Expense for
such period, (ii) income tax expense of the Borrower and its Subsidiaries for
such period (whether or not payable during that period), (iii) depreciation and
amortization for such period, (iv) non-cash expenses related to stock-based
compensation for such period, (v) non-cash in-process research and development
expenses for such period, (vi) extraordinary or non-recurring non-cash expenses
for such period, (vii) transaction costs and restructuring charges required to
be expensed under SFAS 141R and (viii) expenses created by contingent
consideration to the extent required to be expensed under SFAS 141R, and minus
(c) to the extent added in determining such Net Income for such period, the sum
of the following for such period (without duplication): (w) interest income for
such period, (x) the aggregate amount of extraordinary or non-recurring income
or gains during such period, (y) non-cash income or gains for such period, and
(z) income created by or relating to contingent consideration to the extent
required under SFAS 141R.
Pro forma credit shall be given for the Acquired Company and for an Acquired
Person's EBITDA as if owned on the first day of the applicable period; companies
(or identifiable business units or divisions) sold, transferred or otherwise
disposed of during any period will be treated as if not owned during the entire
applicable period.
“Effective Amount” shall mean (i) with respect to Revolving Loans, Term Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof in Dollars (such amount to include the Equivalent in Dollars for Loans
denominated in any Committed Currencies) after giving effect to (A) any
borrowings and prepayments or repayments of Revolving Loans, Term Loans and
Swing Line Loans and (B) with respect to Swing Line Loans, any risk
participation amongst the Lenders, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) a Person that is (i) a commercial bank,
savings and loan association or savings bank organized under the laws of the
United States of America, or any state thereof, and having a combined capital
and surplus of at least $100,000,000, (ii) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000;
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD, (iii) a finance company, insurance company or other financial
institution that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $100,000,000, or (iv) a Person that is primarily engaged in the
business of commercial lending and that is (x) a Subsidiary of a Lender, (y) a
Subsidiary of a Person of which a Lender is a Subsidiary, or (z) a Person of
which a Lender is a Subsidiary; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Loan Party or any Affiliate of a Loan
Party or any natural person.
“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys' fees and consultants' fees, that are incurred at any time (a) as a
result of the existence of any Hazardous Material upon, about or beneath any
real property owned by any Loan Party or migrating or threatening to migrate to
or from any such real property, (b) arising from any investigation, proceeding
or remediation of any location at which the Loan Parties or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or (c)
arising in any manner whatsoever out of any violation of Environmental Laws by
any Loan Party or with respect to any real property owned or used by any Loan
Party.
“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and safety and the environment, including all Governmental Rules
pertaining to the reporting, licensing, permitting, transportation, storage,
disposal, investigation or remediation of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Hazardous
Materials.
“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership

7

--------------------------------------------------------------------------------

interests, limited liability company interests or other equity interests in and
of such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire any of the
foregoing.
“Equivalent” (a) in Dollars of any Committed Currency on any date, shall mean
the quoted spot rate at which the Administrative Agent offers to exchange
Dollars for such Committed Currency in London at or prior to 11:00 a.m. (London
time) on such date and (b) in any Committed Currency of Dollars on any date,
means the quoted spot rate at which the Administrative Agent offers to exchange
such Committed Currency for Dollars in London at or prior to 11:00 a.m. (London
time) on such date.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of the provisions relating to Section 412
of the IRC).
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon a Loan Party or any
ERISA Affiliate.
“Euro” shall mean the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender pursuant to Section 2.01(c) or by an
assignment pursuant to Section 8.05(c), its office designated as such in the
applicable documentation executed pursuant to those Sections, as applicable) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender's LIBOR Loans and
LIBOR Portions will thereafter be maintained and for the account of which all
payments of principal of, and interest on, such Lender's LIBOR Loans and LIBOR
Portions will thereafter be made.
“Event of Default” shall have the meaning given to that term in Section 6.01.
“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Excluded Assets” shall mean (a) any rights or property acquired by any Loan
Party under, or subject to, a lease, contract, or license, if and for so long as
the grant of a Lien to secure the Obligations would constitute or result in
(x) the abandonment, invalidation or unenforceability of any right, title or
interest of such Loan Party therein; provided, however, that at such time as the
condition causing such abandonment, invalidation or unenforceability shall be no
longer in effect with respect to any property, such property shall no longer
constitute Excluded Assets or (y) a breach or termination pursuant to the terms
of, or a default under, any such lease, contract, or license (other than to the
extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Governmental Rules or principles of equity), (b) leasehold interests in real
property, (c) fee interests in real property not required to be pledged pursuant
to Section 5.01(k), (d) voting Equity Securities of Foreign Subsidiaries to the
extent excluded from the Collateral in the Security Agreement and (e) any assets
the subject of a pledge or deposit constituting a Permitted Lien hereunder made
pursuant to clause (v), (x), (xii), (xiii) or (xiv) of Section 5.02(f) to the
extent subject to a Negative Pledge (other than to the extent that any such
Negative Pledge would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Governmental Rules or principles
of equity).
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.
“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

8

--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II and issued by Wells Fargo prior to the Closing Date.
“FASB ASC” shall mean Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the Closing Date
(or any amended versions of Sections 1471 through 1474 of the IRC that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows (and, in the case of financial
statements in respect of a fiscal year, statements of retained earnings, or
stockholders' equity or members' equity or partners' capital) of such Person for
such period, and a balance sheet of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year if such period is less than a full fiscal
year or, if such period is a full fiscal year, corresponding figures from the
preceding annual audited financial statements and, in each case, corresponding
figures from the comparable budgeted and projected figures for such period, all
prepared in reasonable detail and in accordance with GAAP.
“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.
“Foreign Pledge Agreement” shall mean a pledge agreement, charge agreement or
similar agreement in form and substance reasonably acceptable to the
Administrative Agent executed by the Borrower or a Guarantor with respect to a
pledge (or equivalent thereof) of Equity Securities of a Foreign Subsidiary
required by the terms of this Agreement.
“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of a Loan
Party which is organized in a jurisdiction other than the United States of
America or any state thereof.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.
“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, the Federal Trade Commission, the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank or any comparable authority.
“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.
“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.
“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.

9

--------------------------------------------------------------------------------

“Guarantor” shall mean each now existing or hereafter acquired or created direct
or indirect Domestic Subsidiary (other than Immaterial Subsidiaries) which
becomes a party to the Guaranty.
“Guaranty” shall mean the Guaranty Agreement dated as of the Original Closing
Date by and among each direct or indirect Domestic Subsidiary party thereto.
“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include (1) endorsements for collection or
deposit in the ordinary course of business and (2) indemnification obligations
of a Person or any of its Subsidiaries entered into in the ordinary course of
business, or otherwise in connection with a sale of Equity Securities, the
disposition of assets or the incurrence of Indebtedness, in each case, to the
extent permitted hereby. The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.
“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.
“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).
“ICC” shall have the meaning given to that term in Section 2.02(h).
“Immaterial Subsidiary” shall mean any Subsidiary that has (a) less than
$1,000,000 in assets (valued at the greater of book value or fair market value)
and (b) less than $1,000,000 in revenues for the twelve month period most
recently ended; provided that any such Subsidiary that is initially an
Immaterial Subsidiary shall cease to be an Immaterial Subsidiary from and after
the date such Subsidiary has (i) assets (valued at the greater of book value or
fair market value) equal to or greater than $1,000,000 or (ii)  revenues equal
to or greater than $1,000,000 for the twelve month period most recently ended.
Notwithstanding the foregoing, it is understood and agreed that as of the
Closing Date, the following entities are not Immaterial Subsidiaries: Merger
Sub, ValueClick Brands, Inc., a California corporation, Mediaplex, Inc., a
Delaware corporation, Commission Junction, Inc., a Delaware corporation,
ValueClick Mobile, Inc., a Delaware corporation, ValueClick Europe Limited, a
company organized under the laws of the United Kingdom, ValueClick SARL, a
company organized under the laws of France, ValueClick Deutschland GmbH, a
company organized under the laws of Germany, Pricerunner Holding AB, a company
organized under the laws of Sweden, and ValueClick International Limited, a
company organized under the laws of Ireland.
“Increasing Lenders” shall have the meaning given to that term in Section
2.01(c)(i).
“Indebtedness” of any Person shall mean, without duplication:
(a)    All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments and all other obligations of such Person for borrowed
money (including obligations to repurchase receivables and other assets sold
with recourse);
(b)    All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for (1)
trade accounts payable; provided that (A) such trade accounts payable arise in
the ordinary course of business and (B) no material part of any such account is
more than ninety (90) days past due, (2) accrued expenses incurred in the
ordinary course of business, (3) advertiser deposits and (4) deferred
compensation;
(c)    All obligations of such Person under conditional sale or other title
retention agreements with respect

10

--------------------------------------------------------------------------------

to property acquired by such Person (to the extent of the value of such property
if the rights and remedies of the seller or the lender under such agreement in
the event of default are limited solely to repossession or sale of such
property);
(d)    All obligations of such Person as lessee under or with respect to Capital
Leases and synthetic leases and all other off-balance sheet financing (other
than operating leases entered into in the ordinary course of business);
(e)    All obligations of such Person, contingent or otherwise, under or with
respect to Surety Instruments;
(f)    All net obligations of such Person, contingent or otherwise, under or
with respect to Rate Contracts on a marked to market basis;
(g)    All obligations of such Person with respect to letters of credit, whether
drawn or undrawn, contingent or otherwise;
(h)    All Guaranty Obligations of such Person with respect to the obligations
of other Persons of the types described in clauses (a) through (g) above; and
(i)    All obligations of other Persons of the types described in clauses (a)
through (h) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations.
For the avoidance of doubt, “Indebtedness” shall not include earn-outs and
similar obligations in respect of acquisitions permitted hereunder.
“Indemnitees” shall have the meaning given to that term in Section 8.03.
“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of the Original Closing Date, among the
Borrower, each Guarantor party thereto and the Administrative Agent.
“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, (b) the portion of rent actually paid during such period under Capital
Leases that should be treated as interest in accordance with GAAP and (c) the
net amounts payable (or minus the net amounts receivable) under Rate Contracts
accrued during such period (whether or not actually paid or received during such
period). Interest Expense shall be calculated net of the impact of any related
currency translations.
“Interest Period” shall mean, with respect to any LIBOR Loan or LIBOR Portion,
the time periods selected by the Borrower pursuant to Section 2.01(d) or Section
2.01(e) which commences on the first day of such Loan or Portion or the
effective date of any conversion and ends on the last day of such time period,
and thereafter, each subsequent time period selected by the Borrower pursuant to
Section 2.01(f) which commences on the last day of the immediately preceding
time period and ends on the last day of that time period.
“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
any Guaranty Obligations of such Person and any indebtedness of such Person of
the type described in clause (h) of the definition of “Indebtedness” on behalf
of any other Person); provided, however, that Investments shall not include (a)
accounts receivable or other indebtedness owed by customers of such Person which
arose from sales of inventory or goods and services in the ordinary course of
such Person's business, (b) prepaid expenses (and deposits and pledges) of such
Person incurred and prepaid (or deposited and pledged) in the ordinary course of
business (and in the case of any deposits or pledges, permitted under Section
5.02(b) hereof) or (c) any payment by the Borrower of commissions to a
third-party web publisher made on behalf of another Loan Party to the extent
such other Loan Party reimburses the Borrower in cash for such payment no later
than 30 days after the Borrower made such payment.
“IRC” shall mean the Internal Revenue Code of 1986.
“Japanese Yen” shall mean the lawful currency of Japan.

11

--------------------------------------------------------------------------------

“JPMorgan Fee Letter” shall mean the letter agreement dated as of August 4,
2011, by and between JPMorgan Securities, LLC, JPMorgan Chase Bank, N.A. and the
Borrower.
“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.
“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender's payment or participation in any L/C Borrowing in accordance with its
Revolving Proportionate Share.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
“L/C Issuer” shall mean Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
“Lead Arrangers” shall mean, collectively, WFS and JPMorgan Securities, LLC in
their capacity as joint lead arrangers and joint bookrunners with respect to
this Agreement. Except as expressly set forth in Sections 8.02 and 8.03, the
capacity of the Lead Arrangers is titular in nature, and the Lead Arrangers
shall have no special rights or obligations over those of a Lender by reason
thereof.
“Lender” and “Lenders” shall have the meaning given to such terms in clause (2)
of the introductory paragraph hereof and includes the L/C Issuer, the Swing Line
Lender, and each Affiliate of a Lender that is party to a Lender Rate Contract
or providing any Lender Bank Products (unless the context otherwise requires).
“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to any Loan Party by any Lender or any Affiliate
of any Lender: (a) commercial credit cards; (b) cash management services
(including controlled disbursement services, ACH transactions, and interstate
depository network services), (c) returned items; and (d) foreign exchange
services and facilities. The obligations with respect to Lender Bank Products
shall be secured by the Liens created by the Security Documents to the extent
set forth in Section 2.14(a).
“Lender Rate Contract(s)” shall mean one or more Rate Contracts with respect to
the Indebtedness evidenced by this Agreement between any Loan Party and one or
more of the Lenders or Affiliates of a Lender (but, in each case, only so long
as such Person remains a Lender or an Affiliate of a Person that remains a
Lender), on terms acceptable to such Loan Party and that Lender or Lenders (or
Affiliate(s)). Each Lender Rate Contract shall be secured by the Liens created
by the Security Documents to the extent set forth in Section 2.14(a).
“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a Commercial Letter of Credit or a Standby Letter of Credit.
“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000 and (b) the Total Revolving Loan Commitment. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.01(e).
“LIBOR Portion” shall mean, at any time, a Portion of the Term Loan Borrowing,
or a Term Loan, as the case may be,

12

--------------------------------------------------------------------------------

which then bears interest at a rate specified in Section 2.01(e)(ii).
“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans or any LIBOR Portion
of the Term Loan Borrowing, a rate per annum equal to the quotient (rounded
upward if necessary to the nearest 1/16 of one percent) of (a)(i) in the case of
any Loans denominated in Dollars, the rate per annum referred to as the BBA
(British Bankers Association) LIBOR RATE as reported on Reuters LIBOR page 1, or
if not reported by Reuters, as reported by any service selected by the
Administrative Agent, and (ii) in the case of Loans denominated in a Committed
Currency, the rate per annum referred to as the BBA (British Bankers
Association) LIBOR Rate as reported on the applicable Reuters page for such
Committed Currency, or if not reported by Reuters, as reported by any service
selected by the Administrative Agent, in each case, on the second Business Day
prior to the first day of such Interest Period at or about 11:00 a.m., London
time (or as soon thereafter as practicable), for delivery on the first day of
such Interest Period for a term comparable to such Interest Period, divided by
(b) one minus the Reserve Requirement for such Loans or Portion in effect from
time to time, provided, however, that if such LIBOR Loan is denominated in a
Committed Currency, then the LIBOR Rate for such Loan shall be the sum of the
LIBOR Rate determined under clause (a)(i) above in effect for such Interest
Period plus the applicable Associated Costs Rate. If for any reason rates are
not available as provided in clause (a) of the preceding sentence, the rate to
be used in clause (a) shall be, at the Administrative Agent's discretion (in
each case, rounded upward if necessary to the nearest 1/16 of one percent), (i)
the rate per annum at which Dollar deposits or the applicable Committed Currency
deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (ii) the rate per annum at which Dollar deposits
or the applicable Committed Currency deposits are offered to the Administrative
Agent in, or by the Administrative Agent to major banks in, any offshore
interbank eurodollar market selected by the Administrative Agent, in each case
on the second Business Day prior to the commencement of such Interest Period
(provided that if such day is not a Business Day for which Dollar deposits or
the applicable Committed Currency deposits are offered to the Administrative
Agent in London or such offshore interbank market, the next preceding Business
Day for which Dollar deposits or the applicable Committed Currency deposits are
offered to the Administrative Agent in the London or such offshore interbank
market) at or about 10:00 a.m. (for delivery on the first day of such Interest
Period) for a term comparable to such Interest Period and in an amount
approximately equal to the amount of the Loan or Portion to be made or funded by
the Administrative Agent as part of such Borrowing. The LIBOR Rate shall be
adjusted automatically as to all LIBOR Loans and LIBOR Portions then outstanding
as of the effective date of any change in the Reserve Requirement.
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any effective financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any jurisdiction.
“Loan” shall mean a Revolving Loan, a Committed Currency Revolving Loan, a Term
Loan or a Swing Line Loan.
“Loan Account” shall have the meaning given to that term in Section 2.08(a).
“Loan Parties” shall mean, collectively, the Borrower and all Subsidiaries of
the Borrower.
“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.
“Material Adverse Effect” shall mean any event or circumstance that has or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, financial condition, business operations, or performance of the
Loan Parties (taken as a whole); (b) the ability of the Borrower to pay or
perform the Obligations in accordance with the terms of this Agreement and the
other Credit Documents or the ability of the Guarantors, collectively, to pay or
perform any portion of their obligations in accordance with the terms of the
Guaranty; (c) the rights and remedies of the Administrative Agent or any Lender
under this Agreement, the other Credit Documents or any related document,
instrument or agreement; (d) the Administrative Agent's or any Lender's security
interest in the Collateral or the perfection or priority of such security
interests; or (e) the validity or enforceability of any of the Credit Documents.
“Material Contract” shall mean any agreement or arrangement to which any Loan
Party is a party (other than the Credit Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Documents” shall mean the (i) articles of incorporation, certificate
of incorporation, certificate of organization, limited liability company
agreement, by-laws and other organizational documents of the Loan Parties and
(ii) Material Contracts.

13

--------------------------------------------------------------------------------

“Maturity” or maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.
“Maturity Date” shall mean August 19, 2016.
“Merger” shall mean the mergers contemplated by the Acquisition Agreement.
“Merger Sub” shall mean Viper Subsidiary, LLC, a Delaware limited liability
company.
“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by a Loan Party or any ERISA
Affiliate.
“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien or license which affects
only the Property that is the subject of such Lien or license and (b) any such
covenant that does not apply to Liens securing the Obligations.
“Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash payments
or proceeds received by a Loan Party as a result of any condemnation or other
taking or temporary or permanent requisition of any property, any interest
therein or right appurtenant thereto, or any change of grade affecting any
property, as the result of the exercise of any right of condemnation or eminent
domain by a Governmental Authority (including a transfer to a Governmental
Authority in lieu or anticipation of a condemnation), minus (b) (i) any actual
and reasonable costs incurred by a Loan Party in connection with any such
condemnation or taking (including reasonable fees and expenses of counsel), and
(ii) provisions for all taxes payable as a result of such condemnation (and, in
the case of any such cash payment or proceed received by any Foreign Subsidiary,
any taxes that would be payable in connection with the repatriation thereof to
the Borrower or any Guarantor), without regard to the consolidated results of
operations of the Loan Parties, taken as a whole.
“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties for such period determined on a consolidated basis in accordance
with GAAP, consistently applied.
“Net Insurance Proceeds” shall mean an amount equal to: (a) any cash payments or
proceeds received by a Loan Party or the Administrative Agent under any casualty
policy in respect of a covered loss thereunder with respect to any property,
minus (b) (i) any actual costs reasonably incurred by a Loan Party in connection
with the adjustment or settlement of any claims of a Loan Party in respect
thereof (including fees and expenses of counsel) and (ii) provisions for all
taxes payable as a result of such event (and, in the case of any such cash
payments or proceeds received by any Foreign Subsidiary, any taxes that would be
payable in connection with the repatriation thereof to the Borrower or any
Guarantor) without regard to the consolidated results of operations of Loan
Parties, taken as a whole.
“Net Proceeds” shall mean, with respect to any sale of any asset or property by
any Person, the aggregate consideration received by such Person from such sale
less the sum of (i) the actual amount of the fees and commissions payable to
Persons other than such Person or any Affiliate of such Person, the legal
expenses and other costs and expenses directly related to such sale that are to
be paid by such Person and (ii) the amount of any Indebtedness (other than the
Obligations) which is secured by such asset and is required to be repaid or
prepaid by such Person as a result of such sale.
“New Lender” shall have the meaning given to that term in Section 2.01(c)(ii).
“Non-Consenting Lender” shall have the meaning given to that term in Section
8.04.
“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Note” shall mean a Revolving Loan Note, a Term Loan Note or a Swing Loan Note.
“Notice” shall have the meaning set forth in Section 8.01(b).
“Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of Swing
Loan Borrowing.
“Notice of Conversion” shall have the meaning given to that term in Section
2.01(f).
“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(g)(ii).

14

--------------------------------------------------------------------------------

“Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(d).
“Notice of Swing Loan Borrowing” shall mean a notice of a Swing Loan Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed or owing by the Borrower to the
Administrative Agent or any Lender (or in the case of any Lender Rate Contract
or any Lender Bank Products, any Affiliate of a Lender, as applicable) of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Credit Documents or any Lender
Rate Contract, including without limitation all interest (including interest
that accrues after the commencement of any bankruptcy or other insolvency
proceeding by or against the Borrower, whether or not allowed or allowable),
fees, charges, expenses, attorneys' fees and accountants' fees chargeable to and
payable by the Borrower hereunder and thereunder.
“Original Closing Date” means November 14, 2008.
“Other Taxes” shall have the meaning given to such term in Section 2.12(b).
“Participant” shall have the meaning given to that term in Section 8.05(b).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA and is sponsored or maintained by a
Loan Party or any ERISA Affiliate or to which a Loan Party or any ERISA
Affiliate contributes or has an obligation to contribute.
“Permitted Acquisition” shall mean any acquisition permitted under
Section 5.02(d)(iii).
“Permitted Indebtedness” shall have the meaning given to that term in Section
5.02(a).
“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).
“Permitted Stock Repurchase” shall mean any repurchase of the Equity Securities
of the Borrower permitted under Section 5.02(f)(ii).
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.
“Platform” shall have the meaning set forth in Section 8.01(b).
“Pledged Foreign Subsidiary” shall mean a Foreign Subsidiary of the Borrower or
any Guarantor where the Administrative Agent has received a Foreign Pledge
Agreement from the Borrower or such Guarantor, as applicable, with respect to
100% of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the IRC) of such Foreign
Subsidiary and 65% of the voting Equity Securities (within the meaning of
Treasury Regulation Section 1.956-2(c)(2) promulgated under the IRC) of such
Foreign Subsidiary and such Foreign Pledge Agreement is in full force and effect
and the Borrower or such Guarantor, as applicable, shall have satisfied all
actions and requirements related to such Foreign Pledge Agreement (including
delivery of stock certificates, where applicable).
“Pledged Intercompany Notes” shall mean original demand promissory notes in
favor of one or more of the Borrower and the Guarantors evidencing intercompany
advances pledged to the Administrative Agent pursuant to the Security Agreement.
“Portion” shall mean a portion of the principal amount of the Term Loan
Borrowing or a Term Loan, as applicable. The Term Loan Borrowing shall consist
of one or more Portions, and each Term Loan comprising the Term Loan Borrowing
shall consist of the same number of Portions, with each such Term Loan Portion
corresponding pro rata to a Term Loan Borrowing

15

--------------------------------------------------------------------------------

Portion. Any reference to a Portion of the Term Loan Borrowing shall include the
corresponding Portion of each Term Loan comprising the Term Loan Borrowing.
“Pricing Grid” shall mean,
Pricing Grid
Tier
Total Leverage Ratio
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
Commitment Fee Percentage
1
> 1.50
2.00%
1.00%
0.35%
2
> 1.00 < 1.50
1.75%
0.75%
0.30%
3
> 0.50 < 1.00
1.50%
0.50%
0.25%
4
< 0.50
1.25%
0.25%
0.20%



Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the tenth day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(a)(iii); provided, however, that if no
Compliance Certificate is delivered when due in accordance with such Section,
then Tier 1 shall apply as of the date of the failure to deliver such Compliance
Certificate until such date as the Borrower delivers such Compliance Certificate
in form and substance acceptable to the Administrative Agent and thereafter the
Applicable Margin shall be based on the Total Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin is further
adjusted as set forth in this definition. Notwithstanding anything to the
contrary herein, the Applicable Margin and Commitment Fee Percentage in effect
as of the Closing Date shall be Tier 3 and thereafter until the first adjustment
to occur after the Closing Date. If the Total Leverage Ratio reported in any
Compliance Certificate shall be determined to have been incorrectly reported and
if correctly reported would have resulted in a higher Applicable Margin or
Commitment Fee Percentage, then the Applicable Margin and Commitment Fee
Percentage shall be retroactively adjusted to reflect the higher rate that would
have been applicable had the Total Leverage Ratio been correctly reported in
such Compliance Certificate and the additional amounts resulting therefrom shall
be due and payable upon demand from the Administrative Agent or any Lender (the
Borrower's obligations to pay such additional amounts shall survive the payment
and performance of all other Obligations and the termination of this Agreement
for a period of ninety (90) days following the occurrence thereof). For the
avoidance of doubt, the Applicable Margin as in effect under the Existing Credit
Agreement immediately prior to the Closing Date shall be applicable to all
interest and commitment fees accruing prior to the Closing Date.
“Primary Currency” shall have the meaning given to that term in Section 8.19(c).
“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate, with the understanding that Wells Fargo's Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate. Any change in the Base Rate resulting
from a change in the Prime Rate shall become effective on the Business Day on
which each such change in the Prime Rate occurs.
“Proportionate Share” shall mean a Revolving Proportionate Share or a Term
Proportionate Share, as the context may require.
“Proposed Change” shall have the meaning given to that term in Section 8.04.
“Proposed Target” shall have the meaning given to that term in Section
5.02(d)(iii).
“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“Receipt Date” shall have the meaning given to that term in Section 2.06(c)(v).
“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).
“Register” shall have the meaning given to that term in Section 8.05(d).

16

--------------------------------------------------------------------------------

“Relevant Sale” shall have the meaning given to that term in Section
2.06(c)(iv).
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).
“Required Lenders” shall mean, at any time, the Lenders whose Proportionate
Shares then exceed fifty percent (50%) of the total Proportionate Shares of all
Lenders; provided that at any time any Lender is a Defaulting Lender, such
Defaulting Lender shall be excluded in determining “Required Lenders”, and
“Required Lenders” shall mean at such time non-Defaulting Lenders having total
Proportionate Shares exceeding fifty percent (50%) of the total Proportionate
Shares of all non-Defaulting Lenders; provided that, in no event shall Required
Lenders consist of fewer than three non-Defaulting Lenders at any time at which
there shall be at least three non-Defaulting Lenders party to this Agreement.
“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation, certificate of organization, limited liability
company agreement, by-laws or other organizational or governing documents of
such Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan or LIBOR Portion and for any calculation of the One Month LIBOR
Rate, the aggregate of the maximum of the reserve requirement rates (expressed
as a decimal) in effect on such day for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.
“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer,
vice president of finance or treasurer of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party and
any request or other communication conveyed telephonically or otherwise by a
Responsible Officer of a Loan Party (or any Person reasonably believed by the
Administrative Agent to be a Responsible Officer of a Loan Party) shall be
conclusively presumed to have been authorized by all necessary corporate,
company, partnership and/or other action on the part of such Loan Party and such
Responsible Officer (or such Person reasonably believed by the Administrative
Agent to be a Responsible Officer) shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Revolving Lender” shall mean (a) on the Closing Date, the Lenders having
Revolving Loan Commitments as specified on Part A of Schedule I hereto and (b)
thereafter, the Lenders from time to time holding Revolving Loans, L/C
Obligations and Swing Line Loans and Revolving Commitments after giving effect
to any assignments permitted by Section 8.05(c).
“Revolving Loan” shall have the meaning given to that term in Section 2.01(b).
“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders to the Borrower on the
same date and of the same Type pursuant to a single Notice of Loan Borrowing for
Revolving Loans.
“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender's name on Part A of Schedule I, or, if changed in accordance with this
Agreement, such Dollar amount as may be set forth for such Lender in the
Register.
“Revolving Loan Note” shall have the meaning given to that term in Section
2.08(b).
“Revolving Proportionate Share” shall mean:
(a)    With respect to any Lender so long as the Revolving Loan Commitments are
in effect, the ratio (expressed as a percentage rounded to the eighth digit to
the right of the decimal point) of (i) such Lender's Revolving Loan Commitment
at such time to (ii) the Total Revolving Loan Commitment at such time; and
(b)    With respect to any Lender at any other time, the ratio (expressed as a
percentage rounded to the

17

--------------------------------------------------------------------------------

eighth digit to the right of the decimal point) of (i) the sum of (A) the
aggregate Effective Amount of such Lender's Revolving Loans, (B) such Lender's
pro rata share of the Effective Amount of all L/C Obligations, and (C) such
Lender's pro rata share of the aggregate Effective Amount of all Swing Line
Loans to (ii) the sum of (A) the aggregate Effective Amount of all Revolving
Loans and Swing Line Loans and (B) the Effective Amount of all L/C Obligations.
The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender's name on Schedule
I.
“Security Agreement” shall mean that certain Security Agreement, dated as of the
Original Closing Date, among the Borrower, each Guarantor party thereto and the
Administrative Agent.
“Security Documents” shall mean and include the Security Agreement, the
Intellectual Property Security Agreement, each Control Agreement, each Foreign
Pledge Agreement, each pledge agreement or security agreement delivered in
accordance with Section 5.01(i) or Section 5.01(k), each deed of trust or
mortgage and all other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings) delivered to the Administrative Agent or any Lender in connection with
any Collateral or to secure the Obligations or the obligation of a Guarantor
under the Credit Documents.
“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person on a going concern basis is
greater than the fair value of the liabilities (including contingent,
subordinated, matured and unliquidated liabilities) of such Person, (b) the
present fair saleable value of the assets of such Person on a going concern
basis is greater than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person's property would constitute an
unreasonably small capital.
“Standby Letter of Credit” shall mean any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.
“Subordinated Obligations” shall mean, as of any date of determination (without
duplication) any Indebtedness of the Borrower or its Subsidiaries on that date
which has been subordinated in right of payment to the Obligations in a manner
reasonably satisfactory to the Required Lenders and contains such other
protective terms with respect to senior debt (such as amount, maturity,
amortization, interest rate, covenants, defaults, remedies, payment blockage and
terms of subordination) as the Required Lenders may reasonably require.
“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person's other Subsidiaries and (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interests having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person's other Subsidiaries. Unless
otherwise indicated in this Agreement, “Subsidiary” shall mean a Subsidiary of a
Loan Party.
“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” shall mean the meaning specified in Section 2.03(a).
“Swing Line Settlement Date” shall mean the last Business Day of each calendar
week.
“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000 and (b) the Total Revolving Loan

18

--------------------------------------------------------------------------------

Commitment. The Swing Line Sublimit is part of, and not in addition to, the
Total Revolving Loan Commitment.
“Swing Loan Borrowing” shall mean a borrowing of a Swing Line Loan.
“Swing Loan Note” shall have the meaning given to that term in Section 2.08(d).
“Syndication Agent” shall mean JPMorgan Chase Bank, N.A. in its capacity as
syndication agent in connection with this Agreement.
“Taxes” shall have the meaning given to such term in Section 2.12(a).
“Term Lender” shall mean (a) prior to the Acquisition Closing Date, the Lenders
having Term Loan Commitments as specified on Part A of Schedule I and (b) from
and after the Acquisition Closing Date, the Lenders from time to time holding
the Term Loan after giving effect to any assignments permitted by
Section 8.05(c).
“Term Loan” shall have the meaning given to that term in Section 2.01(a).
“Term Loan Borrowing” shall mean the borrowing by the Borrower consisting of the
Term Loans made by each of the Term Lenders to the Borrower on the Acquisition
Closing Date.
“Term Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Term Loan Commitment” opposite such Lender's
name on Part A of Schedule I, or, if changed, such Dollar amount as may be set
forth for such Lender in the Register.
“Term Loan Installment Date” shall mean the last Business Day of each fiscal
quarter, commencing with the first full fiscal quarter ending after the
Acquisition Closing Date.
“Term Loan Note” shall have the meaning given to that term in Section 2.08(c).
“Term Proportionate Share” shall mean:
(a)    With respect to any Lender at any time prior to the Acquisition Closing
Date, the ratio (expressed as a percentage rounded to the eighth digit to the
right of the decimal point) of (i) such Lender's Term Loan Commitment at such
time to (ii) the Total Term Loan Commitment at such time; and
(b)    With respect to any Lender at any time after the Acquisition Closing
Date, the ratio (expressed as a percentage rounded to the eighth digit to the
right of the decimal point) of (i) the Effective Amount of such Lender's Term
Loan outstanding at such time to (ii) the Effective Amount of all Term Loans
outstanding at such time.
The initial Term Proportionate Share of each Lender is set forth under the
caption “Term Proportionate Share” opposite such Lender's name on Schedule I.
“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.
“Total Debt” shall mean all Indebtedness of the Loan Parties on a consolidated
basis.
“Total Leverage Ratio” shall mean, at any time, the ratio of (a) Total Debt at
such time, to (b) EBITDA of the Loan Parties on a consolidated basis for the
four quarter period ended as of the end of the most recent fiscal quarter.
“Total Revolving Loan Commitment” shall mean, at any time, One Hundred Fifty
Million Dollars ($150,000,000) or, if such amount is reduced pursuant to
Section 2.04(a) or (b), the amount to which so reduced and in effect at such
time or, if such amount is increased pursuant to Section 2.01(c), the amount to
which it is increased and in effect at such time.
“Total Term Loan Commitment” shall mean, at any time, Fifty Million Dollars
($50,000,000) or, when such amount is

19

--------------------------------------------------------------------------------

reduced pursuant to Section 2.04(b), the amount to which so reduced and in
effect at such time.
“Transactions” shall mean, collectively (a) the transactions contemplated under
the Acquisition Agreement, including the Acquisition, (b) the initial Borrowings
of the Loans on the Closing Date and (c) the payment of fees, commissions and
expenses in connection with the foregoing.
“Type” shall mean, with respect to any Loan, Borrowing or Portion at any time,
the classification of such Loan, Borrowing or Portion by the type of interest
rate it then bears, whether an interest rate based upon the Base Rate or the
LIBOR Rate.
“Unfunded Pension Liability” shall mean the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the IRC for the applicable
plan year.
“Unreimbursed Amount” shall have the meaning set forth in Section 2.02(c)(i).
“Unrestricted, Unencumbered Liquid Assets” shall mean (a) unrestricted,
unencumbered, marketable and freely tradeable securities of companies traded on
a public securities exchange (not including auction rate securities) that can be
converted to cash within five (5) Business Days, (b) unrestricted, unencumbered
cash and (c) unrestricted, unencumbered Cash Equivalents except, in each case,
for Liens securing the Obligations or any guaranty thereof granted under the
Security Documents in favor of the Administrative Agent. For the avoidance of
doubt, the term “unrestricted” as used above includes, without limitation, being
free from any contractual or legal restriction on sale, including under Rule 144
and Rule 145 issued by the Securities and Exchange Commission.
“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.
“Wells Fargo” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof.
“Wells Fargo Fee Letter” shall mean (a) the letter agreement dated as of July
19, 2011 among the Borrower and WFS regarding certain fees payable by the
Borrower to WFS, as expressly indicated therein, (b) the letter agreement dated
as of September 23, 2008, among the Borrower and the Administrative Agent
regarding certain fees payable by the Borrower to the Administrative Agent as
expressly indicated therein and (c) any other fee letter, engagement letter,
mandate letter or commitment letter executed by the Borrower and the
Administrative Agent and/or WFS in connection with this Agreement after the
Closing Date.
“Wells Fargo Parties” shall mean, collectively, Wells Fargo and WFS.
“WFS” shall have the meaning given to that term in the introductory paragraph
hereof.
1.02.    GAAP. Unless otherwise indicated in this Agreement or any other Credit
Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP applied in a
consistent manner with the principles used in the preparation of the Financial
Statements used in Section 4.01(i). Notwithstanding the other provisions of this
Section 1.02, for purposes of determining compliance with any covenant,
including any financial covenant, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 (and FASB ASC 470-20, if
applicable) on financial liabilities shall be disregarded. If GAAP changes, as
applicable, during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, other than changes in GAAP that require items to be included in the
definition of Indebtedness that were not so required before such change in GAAP,
the Borrower, the Lenders and the Administrative Agent agree to negotiate in
good faith to amend this Agreement in such respects as are necessary to conform
those covenants as criteria for evaluating the Loan Parties' financial condition
to substantially the same criteria as were effective prior to such change in
GAAP; provided, however, that, until the Borrower, the Lenders and the
Administrative Agent so amend this Agreement, all such covenants shall be
calculated in accordance with GAAP, as in effect immediately prior to such
change in GAAP.
1.03.    Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

20

--------------------------------------------------------------------------------

1.04.    Plural Terms. All terms defined in this Agreement or any other Credit
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.
1.05.    Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean San Francisco, California time, unless
otherwise indicated.
1.06.    Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules other than Section 5-1401 of the
General Obligations Law of the State of New York. The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.
1.07.    Construction. This Agreement is the result of negotiations among, and
has been reviewed by, the Borrower, the Lenders, the Administrative Agent and
their respective counsel. Accordingly, this Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Borrower, any Lender or the Administrative Agent.
1.08.    Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except to the extent expressly set forth
therein, the commitment letter dated as of September 23, 2008 between the
Borrower and the Administrative Agent but excluding the Wells Fargo Fee Letter
and JPMorgan Fee Letter.
1.09.    Calculation of Interest and Fees. All calculations of interest and fees
under this Agreement and the other Credit Documents for any period (a) shall
include the first day of such period and exclude the last day of such period;
provided that any Loan or Portion that is repaid on the same day on which it is
made shall bear interest for one day and (b) shall be calculated on the basis of
a year of 360 days for actual days elapsed, except that during any period any
Loan or Portion bears interest based upon the Prime Rate, such interest shall be
calculated on the basis of a year of 365 or 366 days, as appropriate, for actual
days elapsed.
1.10.    References.
(a)References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.
(b)References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments hereto or thereto, (ii) shall include all documents, instruments or
agreements issued or executed in replacement thereof if such replacement is
permitted hereby or thereby, and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified and
supplemented from time to time and in effect at any given time if such
amendment, modification or supplement is permitted hereby or thereby.
(c)References in this Agreement or any other Credit Document to any Governmental
Rule (i) shall include any successor Governmental Rule, (ii) shall include all
rules and regulations promulgated under such Governmental Rule (or any successor
Governmental Rule), and (iii) shall mean such Governmental Rule (or successor
Governmental Rule) and such rules and regulations, as amended, modified,
codified or reenacted from time to time and in effect at any given time.
(d)References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.
1.11.    Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive. In the
event of any inconsistency between the terms of this Agreement and the terms of
any other Credit Document, the terms of this Agreement shall govern.

21

--------------------------------------------------------------------------------

1.12.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.
1.13.    Amendment and Restatement. It is intended by the parties hereto that
(a) all obligations of the parties under the Existing Credit Agreement shall
continue to exist under and be evidenced by this Agreement and the other Credit
Documents; and (b) except as expressly stated herein or amended hereby, the
Existing Credit Agreement and the other Credit Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all obligations thereunder; it being understood that it is the intent of the
parties hereto that this Agreement does not constitute a novation of rights,
obligations and liabilities of the respective parties existing under the
Existing Credit Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Existing Credit Agreement. Upon the effectiveness
of this Agreement, each Credit Document that was in effect immediately prior to
the Closing Date other than the Existing Credit Agreement and such other Credit
Documents that are amended or amended and restated in connection herewith shall
continue to be effective and, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement and any reference to the Loans or Obligations shall be
deemed to refer to the Loans and Obligations under this Agreement.
1.14.    Exchange Rates. Not later than 11:00 a.m., London time on any date, the
Administrative Agent shall determine the exchange rates as of such date to be
used for calculating relevant Equivalent amounts. The exchange rates so
determined shall become effective on such date, shall remain effective until the
next day and shall for all purposes of this Agreement (other than any provision
expressly requiring the use of a current exchange rate) be the exchange rates
employed in converting any amounts between the applicable currencies.
1.15    Risk of Borrowing in Committed Currencies. The Borrower has requested
that the Lenders extend credit in Committed Currencies. The Borrower understands
the risks of, and is financially able to bear any losses resulting from,
currency fluctuations and the Lenders shall not be liable for any loss suffered
by the Borrower in connection therewith. The Borrower acknowledges that it is
making its own determinations regarding whether and the amount to borrow in
Committed Currencies and that neither the Administrative Agent nor the Lenders
is advising the Borrower with regard thereto.
ARTICLE II. CREDIT FACILITY.
2.01.    Loan Facilities.
(a)    Term Loan Availability. On the terms and subject to the conditions of
this Agreement, each Term Lender severally agrees to advance to the Borrower in
a single advance on the Acquisition Closing Date a loan in Dollars under this
Section 2.01(a) (individually, a “Term Loan”); provided, however, that (i) the
principal amount of the Term Loan made by such Term Lender shall not exceed such
Term Lender's Term Loan Commitment on the Acquisition Closing Date and (ii) the
aggregate principal amount of all Term Loans made by all Term Lenders shall not
exceed the Total Term Loan Commitment on the Acquisition Closing Date. The Term
Loans shall be made on a pro rata basis by the Term Lenders in accordance with
their respective Term Proportionate Shares, with the Term Loan Borrowing to be
comprised of a Term Loan by each Term Lender equal to such Term Lender's Term
Proportionate Share of the Term Loan Borrowing. The Borrower may not reborrow
the principal amount of any Term Loan after repayment or prepayment thereof.
(b)    Revolving Loan Availability. On the terms and subject to the conditions
of this Agreement, each Revolving Lender severally agrees to advance to the
Borrower from time to time during the period beginning on the Closing Date up
to, but not including the Maturity Date such loans in Dollars and in such
Committed Currencies as the Borrower may request under this Section 2.01(b)
(individually, a “Revolving Loan”); provided, however, that (i) the sum of
(A) the Effective Amount of all Revolving Loans made by such Revolving Lender at
any time outstanding and (B) such Revolving Lender's Revolving Proportionate
Share of the Effective Amount of all L/C Obligations and all Swing Line Loans at
any time outstanding shall not exceed such Revolving Lender's Revolving Loan
Commitment at such time, (ii) the sum of (A) the Effective Amount of all
Revolving Loans made by all the Revolving Lenders at any time outstanding and
(B) the Effective Amount of all L/C Obligations and Swing Line Loans at any time
outstanding shall not exceed the Total Revolving Loan Commitment at such time
and (iii) if such Revolving Loans are Committed Currency Revolving Loans, the
aggregate Effective Amount of all Committed Currency Revolving Loans may not
exceed the Committed Currency Sublimit. All Revolving Loans shall be made on a
pro rata basis by the Revolving Lenders in accordance with their respective
Revolving Proportionate Shares, with each Revolving Loan Borrowing to be
comprised of a Revolving Loan by each Revolving Lender equal to such Revolving
Lender's Revolving Proportionate Share of such Revolving Loan Borrowing. Except
as otherwise provided herein, the Borrower may borrow, repay and reborrow
Revolving Loans until the Maturity Date.

22

--------------------------------------------------------------------------------

(c)     Optional Increases.
(i)On the terms and subject to the conditions set forth below, Borrower may, at
any time before the Maturity Date, increase the Total Revolving Loan Commitment;
provided that:
(A)after giving effect to the requested increase, the aggregate amount of the
increases in the Total Revolving Loan Commitment shall not exceed $50,000,000;
(B)all required third party consents and approvals shall have been obtained;
(C)there shall be no more than two (2) increases in the Total Revolving Loan
Commitment pursuant to this Section 2.01(c);
(D)prior to the date of any proposed increase, the Total Revolving Loan
Commitment shall not have been decreased pursuant to Section 2.04(a);
(E)each such increase in the Total Revolving Loan Commitment shall be equal to
$10,000,000 or an integral multiple of $5,000,000 in excess thereof;
(F)no Default shall have occurred and be continuing or shall occur as a result
of such increase; and
(G)the Borrower and the Guarantors shall have executed and delivered such
documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Total Revolving Loan Commitment (including documents related to real property
Collateral (if any), insurance endorsements, new or amended Notes, any related
fee letters, documents evidencing the increased Revolving Loan Commitment held
by any applicable Lender, any joinder agreements related to a New Lender,
reaffirmations of the Guaranty, resolutions regarding the increase in the Total
Revolving Loan Commitment and related actions taken by the Borrower and the
Guarantors, certified as true and correct by a Responsible Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).
Any request under this Section 2.01(c) shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of Borrower) may also specify any fees offered to those Lenders (the
“Increasing Lenders”) which agree to increase the amount of their respective
Revolving Loan Commitment, which fees may be variable based upon the amount by
which any such Lender is willing to increase the amount of its Revolving Loan
Commitment; no Lender which is not an Increasing Lender shall be entitled to
receive any such fees. No Lender shall have any obligation, express or implied,
to offer to increase the amount of its Revolving Loan Commitment. Only the
consent of each Increasing Lender shall be required for an increase in the
amount of the Total Revolving Loan Commitment pursuant to this
Section 2.01(c)(i). No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Revolving
Loan Commitment as a result thereof without such Lender's written consent.
(ii)Each Increasing Lender shall, as soon as practicable after the Borrower has
submitted its request under Section 2.01(c)(i), specify the amount of the
proposed increase in its Revolving Loan Commitment which it is willing to offer.
To the extent the increased Revolving Loan Commitment of the Increasing Lenders
is insufficient or there are no Increasing Lenders, the Borrower may designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.01(c)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment. The Borrower shall pay a fee to
the Administrative Agent solely for the account of the Administrative Agent in
connection with any such increase as set forth in the Wells Fargo Fee Letter.
The Borrower and the Administrative Agent shall have discretion jointly to
adjust the allocation of the increased aggregate principal amount of the Total
Revolving Loan Commitment among Increasing Lenders and New Lenders.
(iii)Each New Lender designated by the Borrower and reasonably acceptable to the
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Total Revolving Loan Commitment upon its execution of an instrument of
joinder (which may contain such modifications to this Agreement and terms and
conditions relating thereto as may be necessary to ensure that such Revolving
Loan Commitments are treated as Revolving Loan Commitments for all purposes
under the Credit Documents),

23

--------------------------------------------------------------------------------

in each case prepared by the Administrative Agent and otherwise in form and
substance reasonably satisfactory to the Administrative Agent. Each New Lender
shall provide the documentation required by Section 2.12(e).
(iv)Subject to the foregoing, any increase in the Total Revolving Loan
Commitment requested by the Borrower shall be effective as of the date proposed
by the Borrower (the “Increase Effective Date”) and shall be in the principal
amount equal to (i) the amount which the Increasing Lenders are willing to
assume as increases to the amount of their Revolving Loan Commitments plus (ii)
the amount offered by the New Lenders with respect to the Total Revolving Loan
Commitment, in either case as adjusted by the Borrower and the Administrative
Agent pursuant to the last sentence of Section 2.01(c)(ii).
(v)On or prior to the Increase Effective Date, with respect to any increase in
the Total Revolving Loan Commitment, the Administrative Agent shall notify each
Lender of the amount required to be paid by or to such Lender so that the
Revolving Loans held by the Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) shall be held by
each Lender pro rata in accordance with the Revolving Loan Commitments of the
Lenders as adjusted pursuant to the last sentence of Section 2.01(c)(ii). Each
Lender which is required to reduce the amount of Revolving Loans held by it
(each such Lender, a “Decreasing Lender”) shall irrevocably assign, without
recourse or warranty of any kind whatsoever (except that each Decreasing Lender
warrants that it is the legal and beneficial owner of the Revolving Loans
assigned by it under this Section 2.01(c)(v) and that such Revolving Loans are
held by such Decreasing Lender free and clear of adverse claims), to each
Increasing Lender and New Lender participating in the applicable increase in the
Total Revolving Loan Commitment, and each applicable Increasing Lender and New
Lender shall irrevocably acquire from the Decreasing Lenders, a portion of the
principal amount of the Revolving Loans of each Decreasing Lender (collectively,
the “Acquired Portion”) outstanding on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) in an amount such
that the principal amount of the Revolving Loans held by each applicable
Increasing Lender, New Lender and Decreasing Lender as of the Increase Effective
Date shall be held in accordance with each such Lender's Revolving Proportionate
Share (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro
rata based upon the respective reductions in the principal amount of the
Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 a.m. on the Increase Effective Date, such payments to
be made by the applicable Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Revolving Loan Commitments held by
such Lenders on the Increase Effective Date.
(vi)To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.01(c)(v) above are LIBOR Loans and the Increase Effective Date is not
the last day of an Interest Period for such LIBOR Loans, the Decreasing Lenders
shall be entitled to compensation from the Borrower as provided in Section 2.13
(as if Borrower had prepaid such Revolving Loans in an amount equal to the
Acquired Portion on the Increase Effective Date).
(d)    Notice of Loan Borrowing. The Borrower shall request each Revolving Loan
Borrowing and the Term Loan Borrowing by delivering to the Administrative Agent
an irrevocable written notice substantially in the form of Exhibit A (a “Notice
of Loan Borrowing”), duly executed by a Responsible Officer of the Borrower and
appropriately completed (or, in the case of a Notice of Loan Borrowing for a
Revolving Loan Borrowing, shall notify the Administrative Agent by telephone, to
be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Loan Borrowing for such Revolving Loan Borrowing, which may be
delivered by facsimile), which specifies, among other things:
(i)Whether the applicable Borrowing is a Revolving Loan Borrowing or the Term
Loan Borrowing;
(ii)In the case of a Revolving Loan Borrowing, the principal amount and currency
of the requested Borrowing, which shall be in the amount of (A) $5,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of a Borrowing
consisting of Base Rate Loans; or (B) $10,000,000 (or the Equivalent thereof in
any Committed Currency) or an integral multiple of $1,000,000 (or the Equivalent
thereof in any Committed Currency) in excess thereof in the case of a Borrowing
consisting of LIBOR Loans;
(iii)In the case of a Revolving Loan Borrowing other than a Committed Currency
Revolving

24

--------------------------------------------------------------------------------

Loan Borrowing, which may only consist of LIBOR Loans, whether the requested
Revolving Loan Borrowing is to consist of Base Rate Loans or LIBOR Loans;
(iv)In the case of a Revolving Loan Borrowing, if the requested Revolving Loan
Borrowing is to consist of LIBOR Loans, the initial Interest Periods selected by
the Borrower for such LIBOR Loans in accordance with Section 2.01(g); and
(v)In the case of a Revolving Loan Borrowing, the date of the requested
Revolving Loan Borrowing, which shall be a Business Day.
The Borrower shall give each Notice of Loan Borrowing for Revolving Loans to the
Administrative Agent not later than (A) 10:00 a.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing (other than a Committed Currency Revolving Loan
Borrowing) consisting of LIBOR Loans, (B) 10:00 a.m. on the date of the
requested Revolving Loan Borrowing in the case of a Revolving Loan Borrowing
consisting of Base Rate Loans; provided that if any Lender reasonably determines
that it cannot advance same day Base Rate Loans and such Lender has provided
written notice thereof to the Administrative Agent and the Borrower, then from
and after such notice the Borrower shall give each Notice of Loan Borrowing for
Revolving Loans consisting of Base Rate Loans to the Administrative Agent not
later than 10:00 a.m. at least one (1) Business Day before the date of the
requested Revolving Loan Borrowing (other than a Committed Currency Revolving
Loan Borrowing) consisting of Base Rate Loans until such time as such Lender
revokes such notice or ceases to be a Lender under this Agreement and (C) 11:00
a.m. at least four (4) Business Days before the date of any requested Committed
Currency Revolving Loan Borrowing. Each Notice of Loan Borrowing shall be
delivered by first-class mail or facsimile or by e-mail containing a PDF of such
signed and completed Notice of Loan Borrowing to the Administrative Agent at the
office, facsimile number or email address and during the hours specified in
Section 8.01; provided, however, that, if requested by the Administrative Agent,
the Borrower shall promptly deliver to the Administrative Agent the original of
any Notice of Loan Borrowing initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Loan Borrowing for Revolving Loans and of the amount and Type of (and,
if applicable, the Interest Period for and the denominated currency for) the
Revolving Loan to be made by such Lender as part of the requested Revolving Loan
Borrowing. Notwithstanding the foregoing, any Loans advanced on the Closing Date
shall be Base Rate Loans.
(e)Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan and each Term Loan from the date of such Revolving
Loan and such Term Loan until paid in full, at one of the following rates per
annum:
(i)During such periods as such Loan is a Base Rate Loan or Base Rate Portion, at
a rate per annum equal to the Base Rate plus the Applicable Margin therefor,
such rate to change from time to time as the Applicable Margin or Base Rate
shall change, provided, however, that no Committed Currency Revolving Loan may
be a Base Rate Loan; and
(ii)During such periods as such Loan is a LIBOR Loan or a LIBOR Portion, at a
rate per annum equal at all times during each Interest Period for such LIBOR
Loan or LIBOR Portion to the LIBOR Rate for such Interest Period plus the
Applicable Margin therefor, such rate to change from time to time during such
Interest Period as the Applicable Margin shall change.
All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates. Each
Base Rate Portion of the Term Loan Borrowing shall be in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and each
LIBOR Portion of the Term Loan Borrowing shall be in a minimum amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (except to
the extent that any lesser Portion results from a mandatory prepayment of the
Term Loans pursuant to Section 2.06(c)).The number of Revolving Loan Borrowings
consisting of LIBOR Loans shall not exceed five (5) in the aggregate at any
time.
(f)Conversion of Loans. Subject to Section 2.13, the Borrower may convert any
Revolving Loan Borrowing (other than a Committed Currency Revolving Loan
Borrowing) or any Portion of the Term Loan Borrowing from one Type of Revolving
Loan Borrowing or Portion of the Term Loan Borrowing, respectively, to the other
Type; provided, however, that any conversion of a Revolving Loan Borrowing
consisting of Base Rate Loans into a Revolving Loan Borrowing consisting of
LIBOR Loans or a Base Rate Portion of the Term Loan Borrowing into a LIBOR
Portion of the Term Loan Borrowing shall be in the amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and any conversion of a
Revolving Loan Borrowing consisting of LIBOR Loans into a Revolving Loan
Borrowing consisting of Base Rate Loans or a LIBOR Portion of the Term Loan
Borrowing into a Base Rate Portion of the Term Loan Borrowing shall be in the
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof;
provided, further, that no Base Rate Loan or Base Rate Portion may be converted
into a LIBOR Loan or LIBOR Portion, respectively, after the occurrence and
during the continuance

25

--------------------------------------------------------------------------------

of an Event of Default and provided, further, that any conversion of a LIBOR
Loan or LIBOR Portion on any day other than the last day of the Interest Period
therefor shall be subject to the payments required under Section 2.13. The
Borrower shall request such a conversion by delivering to the Administrative
Agent an irrevocable written notice to the Administrative Agent substantially in
the form of Exhibit B (a “Notice of Conversion”), duly executed by a Responsible
Officer of the Borrower and appropriately completed (or shall notify the
Administrative Agent by telephone, to be promptly confirmed by the delivery to
the Administrative Agent of a signed Notice of Conversion, which may be
delivered by facsimile or e-mail), which specifies, among other things:
(i)The Revolving Loan Borrowing or the Portion of the Term Loan Borrowing which
is to be converted, as applicable;
(ii)The Type of Revolving Loan Borrowing into which such Revolving Loan
Borrowing is to be converted or the amount and Type of each Portion of the Term
Loan Borrowing into which it is to be converted, as applicable;
(iii)If such Revolving Loan Borrowing is to be converted into a Revolving Loan
Borrowing consisting of LIBOR Loans or if any Portion of the Term Loan Borrowing
is to be converted into a LIBOR Portion, the initial Interest Period selected by
the Borrower for such LIBOR Loans or LIBOR Portion in accordance with Section
2.01(g), as applicable; and
(iv)The date of the requested conversion, which shall be a Business Day.
The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 10:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan (or Base Rate
Portion into a LIBOR Portion) or at least one (1) Business Day before the date
of the requested conversion of a LIBOR Loan into a Base Rate Loan (or a LIBOR
Portion into a Base Rate Portion). Each Notice of Conversion shall be delivered
by first-class mail or facsimile or e-mail containing a PDF of such signed and
completed Notice of Conversion to the Administrative Agent at the office or to
the facsimile number or e-mail address and during the hours specified in Section
8.01; provided, however, that, if requested by the Administrative Agent, the
Borrower shall promptly deliver to the Administrative Agent the original of any
Notice of Conversion initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify each (x) Revolving Lender of the
contents of each Notice of Conversion relating to Revolving Loans and (y) each
Term Lender of the contents of each Notice of Conversion relating to term Loans
or Portions thereof. For the avoidance of doubt, the provisions of this Section
2.01(f) relate to the conversion of the type of interest rate (LIBOR or Base
Rate) applicable to the applicable Loans or Portions and do not permit the
conversion of a Revolving Loan, Term Loan or Portion into any other kind of Loan
provided hereunder.
(g)LIBOR Loan Interest Periods.
(i)The initial and each subsequent Interest Period selected by the Borrower for
a Revolving Loan Borrowing consisting of LIBOR Loans or LIBOR Portion of the
Term Loan Borrowing, as applicable, shall be one (1), three (3), or six (6)
months; provided, however, that (A) any Interest Period which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such next Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (B) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (C) no Interest Period shall end after the
Maturity Date; (D) no LIBOR Loan or LIBOR Portion shall be made or continued for
an additional Interest Period after the occurrence and during the continuance of
an Event of Default; and (E) no Interest Period for any LIBOR Portion of the
Term Loan Borrowing shall end after a Term Loan Installment Date unless, after
giving effect to such Interest Period, the aggregate principal amount of the
Base Rate Portion and all LIBOR Portions of the Term Loan Borrowing having
Interest Periods ending on or prior to such Term Loan Installment Date equals or
exceeds the principal payment on the Term Loan Borrowing due on such Term Loan
Installment Date.
(ii)The Borrower shall notify the Administrative Agent of the Borrower's
selection of a new Interest Period for a Revolving Loan Borrowing consisting of
LIBOR Loans or a LIBOR Portion of the Term Loan Borrowing, as applicable, by an
irrevocable written notice substantially in the form of Exhibit C (a “Notice of
Interest Period Selection”), duly executed by a Responsible Officer of the
Borrower and appropriately completed (or shall notify the Administrative Agent
by telephone, to be promptly confirmed by the delivery to the Administrative
Agent of a signed Notice of Interest Period Selection, which may be delivered by
facsimile or e-mail), not later than (A) 11:00 a.m. at least four (4) Business
days (for each Committed Currency Revolving Loan) and (B) 10:00 a.m. at least
three (3) Business Days prior to the last day of each Interest Period for (x) a
Revolving Loan Borrowing consisting of LIBOR Loans or (y) a LIBOR Portion of the
Term Loan Borrowing, as

26

--------------------------------------------------------------------------------

applicable, of the Interest Period selected by the Borrower for the next
succeeding Interest Period for such LIBOR Loans or LIBOR Portion; provided,
however, that no LIBOR Loan or LIBOR Portion shall be continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default. Each Notice of Interest Period Selection shall be given by
first-class mail or facsimile or by e-mail containing a PDF of such signed and
completed Notice of Interest Period Selection to the office or the facsimile
number or e-mail address and during the hours specified in Section 8.01;
provided, however, that, if requested by the Administrative Agent, the Borrower
shall promptly deliver to the Administrative Agent the original of any Notice of
Interest Period Selection initially delivered by facsimile or e-mail. If (A) the
Borrower shall fail to notify the Administrative Agent of the next Interest
Period for a Revolving Loan Borrowing consisting of LIBOR Loans or a LIBOR
Portion of the Term Loan Borrowing, as applicable, in accordance with this
Section 2.01(g) or (B) an Event of Default has occurred and is continuing on the
last date of an Interest Period for any LIBOR Loan or LIBOR Portion, (1) the
Borrower shall repay the principal amount of and accrued interest on each such
LIBOR Loan that is a Committed Currency Revolving Loan on the last day of the
current Interest Period therefor or, if not repaid on such day, such Committed
Currency Revolving Loan shall be automatically converted to a Base Rate Loan and
redenominated in the Equivalent amount of Dollars and (2) such other LIBOR
Loan(s) and LIBOR Portion(s) shall automatically convert to Base Rate Loan(s)
and Base Rate Portion(s), as applicable, in Dollars on the last day of the
current Interest Period therefor. The Administrative Agent shall promptly notify
(x) each Revolving Lender of the contents of each Notice of Interest Period
Selection for the Revolving Loans and (y) each Term Lender of the contents of
each Notice of Interest Period Selection for the Term Loan Borrowing and
Portions thereof.
(h)Scheduled Payments.
(i)Interest - All Loans and Portions . The Borrower shall pay accrued interest
on the unpaid principal amount of each Revolving Loan Borrowing, the Term Loan
Borrowing and each Portion thereof in arrears (i) in the case of a Base Rate
Loan or Base Rate Portion, on the last Business Day of each fiscal quarter,
(ii) in the case of a LIBOR Loan or LIBOR Portion, on the last day of each
Interest Period therefor (and, if any such Interest Period is longer than three
(3) months, every three (3) months after the first day of such Interest Period);
and (iii) in the case of all Loans and Portions, at maturity. All interest that
is not paid when due shall be due on demand.
(ii)Scheduled Principal Payments - Revolving Loans. The Borrower shall repay the
principal amount of the Revolving Loans on the Maturity Date. The Borrower shall
also make the mandatory prepayments required by Section 2.06(c).
(iii)Scheduled Principal Payments - Term Loans. The Borrower shall repay the
principal amount of the Term Loans on each Term Loan Installment Date in the
amount of $2,500,000; provided, that the Borrower shall pay all outstanding
principal on the Term Loans, together with all accrued and unpaid interest
thereon, on the Maturity Date:
The Borrower shall also make the mandatory prepayments required by
Section 2.06(c), which shall be applied to the Loans in the manner set forth in
Section 2.06(d).
2.02.    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)On the Closing Date, the Existing Letters of Credit shall be deemed to have
been issued hereunder, and each Revolving Lender shall thereupon acquire a
participation interest therein in accordance with its Revolving Proportionate
Share and the terms of this Section 2.02. The Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof. On the
terms and subject to the conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.02,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of the Borrower in support of the obligations of the
Borrower or any other Loan Party, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower in support of the obligations of the Borrower or any other Loan
Party; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Revolving Lender
shall be obligated to participate in, any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations would exceed the Total Revolving Loan
Commitment at such time, (y) the aggregate Effective Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender's Revolving
Proportionate Share of the Effective Amount of all L/C Obligations, plus such
Revolving Lender's Revolving Proportionate Share of the Effective Amount of all
Swing Line Loans would exceed such Revolving Lender's Revolving Loan Commitment,
or (z) the Effective Amount of the L/C Obligations would exceed the Letter

27

--------------------------------------------------------------------------------

of Credit Sublimit. Each Letter of Credit shall be in a form acceptable to the
L/C Issuer. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii)The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)subject to Section 2.02(b)(iii), (1) in the case of any Standby Letter of
Credit, the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal or (2) in the case of
any Commercial Letter of Credit, the expiry date of such requested Letter of
Credit would occur more than 180 days after the date of issuance or last
renewal, in either case unless the Required Lenders have approved such expiry
date;
(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date;
(D)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer or the terms and conditions of the applicable Letter of Credit
Application;
(E)such Letter of Credit is in a face amount less than $25,000, in the case of a
Commercial Letter of Credit, or $100,000, in the case of any other type of
Letter of Credit, or denominated in a currency other than Dollars; or
(F)any Lender is at such time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements satisfactory to the L/C Issuer with the Borrower or
such Lender to eliminate the L/C Issuer's risk with respect to such Lender or
the L/C Issuer has received (as set forth below) Cash Collateral or similar
security satisfactory to the L/C Issuer (in its sole discretion) from either the
Borrower or such Defaulting Lender in respect of such Defaulting Lender's
obligation to fund under Section 2.02(c). The Borrower and/or such Defaulting
Lender hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer, a security interest in all such Cash Collateral and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, deposit accounts at
Wells Fargo and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate L/C Obligations in respect of such Defaulting
Lender, the Borrower will, promptly upon demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate L/C Obligations
over (y) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Governmental Approvals, to reimburse the L/C Issuer.
(iii)The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Evergreen Letters
of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m., at least three Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit

28

--------------------------------------------------------------------------------

Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which date
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the account party thereunder, and (H) such other matters
as the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which date shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender's
Revolving Proportionate Share times the amount of such Letter of Credit. The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit the L/C
Issuer to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such renewal if (A) the L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the Business Day immediately preceding the Nonrenewal
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such renewal or (2) from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied. Notwithstanding anything to the
contrary contained herein, the L/C Issuer shall have no obligation to permit the
renewal of any Evergreen Letter of Credit at any time.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent of the amount to be paid by the L/C Issuer
as a result of such drawing and the date on which payment is to be made by the
L/C Issuer to the beneficiary of such Letter of Credit in respect of such
drawing; provided, however, that in the case of Commercial Letters of Credit,
subsequent notification by routine methods shall be deemed sufficient notice.
Not later than 10:00 a.m., on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date of payment, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, which may be effected through the debiting
of one or more deposit accounts maintained with the Administrative Agent. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and such Revolving
Lender's Revolving Proportionate Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Loan Borrowing of Base Rate Loans
to be disbursed on the Business Day following the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.01 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Revolving Loan
Commitment and the conditions set forth in Section 3.02 (other than the delivery
of a Notice of Loan Borrowing for Revolving Loans). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.02(c)(i) may be
given by

29

--------------------------------------------------------------------------------

telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.02(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its Revolving Proportionate Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate
applicable to Revolving Loans upon the occurrence and during the continuance of
an Event of Default. In such event, each Revolving Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.02(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.02.
(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.02(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender's Revolving
Proportionate Share of such amount shall be solely for the account of the L/C
Issuer. For the avoidance of doubt, interest shall accrue beginning on the Honor
Date for any such draw under a Letter of Credit.
(v)Each Revolving Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for, or participate in, amounts drawn under Letters of
Credit, as contemplated by this Section 2.02(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.02(c) by
the time specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the daily Federal Funds Rate. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender's L/C
Advance in respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender its Revolving Proportionate Share
thereof in the same funds as those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the daily Federal Funds Rate.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with

30

--------------------------------------------------------------------------------

the terms of this Agreement and the other Credit Documents under all
circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;
(iii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iv)any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
(v)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. The Borrower and the Revolving Lenders agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. Neither the Administrative
Agent nor the L/C Issuer nor any of their respective affiliates, directors,
officers, employees, agents or advisors nor any of the correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the Administrative Agent nor the L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.02(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from the L/C
Issuer's gross negligence or willful misconduct or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds

31

--------------------------------------------------------------------------------

thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.
(g)Cash Collateral. Upon the request of the Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations. The Borrower hereby grants the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Lenders, a Lien on
all such cash and deposit account balances described in the definition of “Cash
Collateralize” as security for the Obligations. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo or
other institutions satisfactory to it which accounts, in any case, are the
subject of control agreements pursuant to which the Administrative Agent has
“control” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such cash collateral.
The Lien held by the Administrative Agent in such cash collateral to secure the
Obligations shall be released upon the satisfaction of each of the following
conditions: (a) no Letters of Credit shall be outstanding, (b) all L/C
Obligations shall have been repaid in full and (c) no Default shall have
occurred and be continuing.
(h)Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance shall apply to each Commercial Letter of Credit.
(i)Letter of Credit Fees. The Borrower shall pay, to the Administrative Agent
for the account of each Revolving Lender in accordance with its Revolving
Proportionate Share, a Letter of Credit fee for each such Letter of Credit for
the period from the date of issuance of such Letter of Credit until the expiry
thereof, at a per annum rate equal to the Applicable Margin for LIBOR Loans
(plus two percent (2.00%) upon the occurrence and during the continuation of any
Event of Default until the time when such Event of Default shall have been cured
or waived in writing by the Required Lenders or all the Revolving Lenders, as
may be required by this Agreement) applicable from time to time during such
period multiplied by the actual daily maximum amount available to be drawn under
such Letter of Credit. Such fee for each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Letter of Credit Expiration Date.
Each such fee, when due, shall be fully earned and when paid, shall be
non-refundable. If there is any change in the Applicable Margin for LIBOR Loans
during any quarter, the Applicable Margin used for the calculation of the Letter
of Credit fee shall be the Applicable Margin for LIBOR Loans on each day during
such quarter.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount with respect to each Letter of Credit equal to 0.125% of the
amount of such Letter of Credit, due and payable upon each L/C Credit Extension
with respect to such Letter of Credit; provided, that in the case of an increase
in the amount of a Letter of Credit after the issuance thereof, such fronting
fee shall be payable only on the increased amount thereof. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, transfer, negotiation, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such fees and charges are due
and payable on demand and are nonrefundable.
(j)Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
2.03.    Swing Line.
(a)The Swing Line. On the terms and subject to the conditions set forth herein,
the Swing Line Lender may in its sole and absolute discretion make loans (each
such loan, a “Swing Line Loan”) in Dollars to the Borrower from time to time on
any Business Day during the period from the Closing Date up to but not including
the Maturity Date in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Effective Amount of Revolving Loans of the
Swing Line Lender in its capacity as a Revolving Lender of Revolving Loans, may
exceed the amount of such Revolving Lender's Revolving Loan Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
aggregate Effective Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations shall not exceed the Total Revolving Loan Commitment at such time,
and (ii) the aggregate Effective Amount of the Revolving Loans of any Revolving
Lender (other than the Swing Line Lender), plus such Revolving Lender's
Revolving Proportionate Share of the Effective Amount of all L/C Obligations,
plus such Revolving

32

--------------------------------------------------------------------------------

Lender's Revolving Proportionate Share of the Effective Amount of all Swing Line
Loans shall not exceed such Revolving Lender's Revolving Loan Commitment, and
provided, further, that the Swing Line Lender shall not make any Swing Line Loan
to refinance an outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.03, prepay under Section 2.06, and reborrow under this
Section 2.03. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender's Revolving Proportionate Share times the
amount of such Swing Line Loan. Furthermore, before making any Swing Line Loans
(if at such time any Revolving Lender is a Defaulting Lender), the Swing Line
Lender may condition the provision of such Swing Line Loans on its receipt of
Cash Collateral or similar security satisfactory to the Swing Line Lender (in
its sole discretion) from either the Borrower or such Defaulting Lender in
respect of such Defaulting Lender's risk participation in such Swing Line Loans
as set forth below. The Borrower and/or such Defaulting Lender hereby grants to
the Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, deposit accounts at Wells Fargo and
may be invested in Cash Equivalents reasonably acceptable to the Administrative
Agent. If at any time the Administrative Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the relevant Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of (x)
such aggregate risk participation over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. At such times there are Swing Ling Loans
outstanding for which funds are on deposit as Cash Collateral, such funds shall
be applied as and when determined by the Swing Line Lender, to the extent
permitted under applicable Governmental Approvals, to reimburse and otherwise
pay the applicable obligations owing to the Swing Line Lender.
(b)Borrowing Procedures. Each Swing Loan Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 11:00 a.m., on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
amount shall be a minimum amount of $100,000 or an integral multiple of $25,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by the
delivery to the Swing Line Lender and the Administrative Agent of a written
Notice of Swing Loan Borrowing, appropriately completed and signed by a
Responsible Officer of the Borrower, which notice may be delivered by facsimile
or e-mail. Promptly after receipt by the Swing Line Lender of any telephonic
Notice of Swing Loan Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Loan Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Lender) prior to 1:00 p.m., on the date of the proposed Swing
Loan Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m., on the borrowing date specified in such Notice of Swing Loan Borrowing,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests the Swing
Line Lender to act on its behalf), under this subsection (c), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender's Revolving Proportionate Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in accordance with the requirements of
Section 2.01, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Total Revolving Loan Commitment and the conditions set forth in
Section 3.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Notice of Loan Borrowing for Revolving Loans promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Revolving Proportionate Share of the amount
specified in such Notice of Loan Borrowing for Revolving Loans available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent's Office not later than 12:00 p.m., on
the day specified in such Notice of Loan Borrowing for Revolving Loans,
whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with

33

--------------------------------------------------------------------------------

Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced by such a
Revolving Loan Borrowing, the Notice of Loan Borrowing for Revolving Loans
submitted by the Swing Line Lender shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its participation in the
relevant Swing Line Loan and each Revolving Lender's payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
equal to the daily Federal Funds Rate. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)Each Revolving Lender's obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. Any such
purchase of participations shall not relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)Repayment of Participations.
(i)At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Proportionate Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender's participation was
outstanding and funded) in the same funds as those received by the Swing Line
Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender its Revolving
Proportionate Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the daily Federal Funds Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
(e)Interest for Account of Swing Line Lender. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans. The Swing Line Lender shall be responsible for
invoicing the Borrower for interest on the Swing Line Loans. Until each
Revolving Lender funds its Base Rate Loan or participation pursuant to this
Section 2.03 to refinance such Revolving Lender's Revolving Proportionate Share
of any Swing Line Loan, interest in respect of such Revolving Proportionate
Share shall be solely for the account of the Swing Line Lender. The Borrower
shall pay accrued interest on the unpaid principal amount of each Swing Line
Loan on the last Business Day of each fiscal quarter and at maturity.
(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.04.    Amount Limitations, Commitment Reductions, Etc.
(a)Optional Reduction or Cancellation of Total Revolving Loan Commitment. The
Borrower may, upon three (3) Business Days written notice to the Administrative
Agent (each a “Reduction Notice”), permanently reduce the Total Revolving Loan
Commitment by the amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof or cancel the Total Revolving Loan Commitment in its entirety;
provided, however, that:
(i)The Borrower may not reduce the Total Revolving Loan Commitment prior to the
Maturity Date, if, after giving effect to such reduction, the Effective Amount
of all Revolving Loans, L/C Obligations and Swing Line Loans then outstanding
would exceed the Total Revolving Loan Commitment as so reduced; and
(ii)The Borrower may not cancel the Total Revolving Loan Commitment prior to the
Maturity

34

--------------------------------------------------------------------------------

Date, if, after giving effect to such cancellation, any Revolving Loan would
then remain outstanding.
Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, the occurrence of a Change of Control or the consummation of a
disposition, in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date previously provided in the applicable Reduction Notice) if such
condition is not satisfied.
(b)Mandatory Reduction of Commitments.
(i)The Total Revolving Loan Commitment shall be automatically and permanently
reduced by an amount equal to the maximum amount that would be required to be
applied as a mandatory prepayment of the Swing Line Loans and the Revolving
Loans pursuant to Section 2.06(c)(iv) or (v) or Section 2.06(d) if the Effective
Amount of such Loans was then equal to the amount of the Total Revolving Loan
Commitment (but without regard to the actual usage of the Total Revolving Loan
Commitment), such reduction to be effective on the date of the required
prepayment.
(ii)The Total Revolving Loan Commitment shall be automatically and permanently
reduced to zero on the Maturity Date.
(iii)The Total Term Loan Commitment shall be automatically and permanently
reduced to zero at the close of business on the Acquisition Closing Date.
(c)Effect of Revolving Loan Commitment Adjustments. From the effective date of
any reduction or increase of the Total Revolving Loan Commitment, the Commitment
Fees payable pursuant to Section 2.05(b) shall be computed on the basis of the
Total Revolving Loan Commitment as so reduced or increased. Once reduced or
cancelled, the Total Revolving Loan Commitment may not be increased or
reinstated without the prior written consent of all Revolving Lenders (except as
permitted under Section 2.01(c)). Any reduction of the Total Revolving Loan
Commitment pursuant to Section 2.04(a) shall be applied ratably to reduce each
Revolving Lender's Revolving Loan Commitment in accordance with clause (i) of
Section 2.10(a).
2.05.    Fees.
(a)Administrative Agent's Fee; Other Fees. The Borrower shall pay to the
Administrative Agent and the Lead Arrangers, for their own respective account,
agent's fees and other compensation in the amounts and at the times set forth in
the Wells Fargo Fee Letter and JPMorgan Fee Letter, as applicable, and any fees
set forth in any fee letter or agreement executed in connection with any
increase under Section 2.01(c).
(b)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders as provided in clause (v) of Section 2.10(a), a
commitment fee (collectively, the “Commitment Fee”) equal to the Commitment Fee
Percentage of the daily average Unused Revolving Commitment for the period
beginning on the Closing Date and ending on the Maturity Date. The Borrower
shall pay the Commitment Fee in arrears on the last Business Day in each March,
June, September and December (commencing September 30, 2011) and on the Maturity
Date (or if the Total Revolving Commitment is cancelled on a date prior to the
Maturity Date, on such prior date).
(c)Committed Currency Fees. The Borrower shall pay to the Administrative Agent,
for its own account, a non-refundable fee in the amount of $500 for each
Committed Currency Revolving Loan Borrowing, and reimburse the Administrative
Agent for all reasonable costs and expenses related to such Committed Currency
Revolving Loan Borrowing.
2.06.    Prepayments.
(a)Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay (i) if a LIBOR Loan or
LIBOR Portion is being prepaid under Section 2.06(b) or Section 2.06(c), to the
Administrative Agent for the account of the Lender that made such LIBOR Loan or
LIBOR Portion all accrued interest to the date of such prepayment on the amount
prepaid, (ii) if a prepayment is made upon acceleration, to the Administrative
Agent for the account of the Lender that made such Loan all accrued interest and
fees to the date of such prepayment on the amount prepaid and (iii) to such
Lender if such prepayment is the prepayment of a LIBOR Loan or LIBOR Portion on
a day other than the last day of an Interest Period for such LIBOR Loan or such
LIBOR Portion, all amounts payable to such Lender pursuant to Section 2.13.

35

--------------------------------------------------------------------------------

(b)Optional Prepayments.
(i)At its option, the Borrower may, without premium or penalty but subject to
Section 2.13 in the case of LIBOR Loans and LIBOR Portions, upon one (1)
Business Day's notice from the Borrower to the Administrative Agent in the case
of Base Rate Loans or Base Rate Portions (other than Committed Currency
Revolving Loans), three (3) Business Days' notice from the Borrower to the
Administrative Agent in the case of LIBOR Loans or LIBOR Portions (other than
Committed Currency Revolving Loans), or four (4) Business Days' notice from the
Borrower to the Administrative Agent in the case of Committed Currency Revolving
Loans, prepay the Base Rate Loans or Base Rate Portions in any Borrowing and all
accrued but unpaid interest thereon in part, in a minimum principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, or in whole
and prepay the LIBOR Loans or LIBOR Portions in any Borrowing and all accrued
but unpaid interest thereon in part, in a minimum principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, or in
whole. Each such notice shall specify the date and amount of such prepayment;
provided that if such prepayment is on any day other than on the last day of the
Interest Period applicable to such LIBOR Loan or LIBOR Portion, the Borrower
shall be subject to the payments required by Section 2.13. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. If no Default has occurred and is continuing, all prepayments under
this Section 2.06(b) which are applied to reduce the principal amount of the
Loans shall be applied, as between Revolving Loans and Term Loans, in a manner
directed by the Borrower. The principal amount of any prepayment directed by the
Borrower to be applied to the Term Loans pursuant to the preceding sentence
shall be applied to prepay the Term Loans in inverse order of maturity. If the
Borrower fails to direct the application of any such prepayments, then such
prepayments shall be applied, first, to the accrued but unpaid interest on and
then any principal of the Swing Line Loans until paid in full, second, to the
accrued but unpaid interest on and then any principal of the Revolving Loans
until paid in full, third to the accrued but unpaid interest on and then any
principal of the Term Loans, in the inverse order of their maturities until paid
in full, and finally to Cash Collateralize the Obligations in an amount equal to
the Effective Amount of the L/C Obligations; provided that if an Event of
Default has occurred and is continuing at the time any such prepayment is made,
the Lenders shall apply such prepayments to such Obligations as the
Administrative Agent may determine in its discretion which determination shall
be effective as to all Lenders (but for regulatory purposes, the Lenders may
apply such payments internally as they shall determine).
(ii)At its option, the Borrower may, upon notice by the Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided, that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or an integral multiple of $25,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(c)Mandatory Prepayments. The Borrower shall prepay (or Cash Collateralize, as
applicable) the Obligations as follows:
(i)If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Total Revolving Loan
Commitment at such time, the Borrower shall immediately (A) prepay the Swing
Line Loans to the extent Swing Line Loans in a sufficient amount are then
outstanding, (B) then prepay the Revolving Loans to the extent Revolving Loans
in a sufficient amount are then outstanding and (C) otherwise, Cash
Collateralize the Obligations in an amount equal to the then Effective Amount of
the L/C Obligations, in an aggregate principal amount equal to such excess.
(ii)If, as at the end of each month, the Effective Amount of all Committed
Currency Revolving Loans exceed 103% of the Committed Currency Sublimit, the
Borrower shall immediately prepay the Committed Currency Revolving Loans in an
aggregate principal amount equal to the excess over the Committed Currency
Sublimit.
(iii)The Borrower shall repay each Swing Line Loan on the earlier to occur of
(A) the Swing Line Settlement Date occurring after such Swing Line Loan is made
and (B) the Maturity Date.
(iv) If, at any time after the Closing Date any Loan Party sells or otherwise
disposes of any assets (other than sales or other dispositions permitted under
Section 5.02(c)) and the Net Proceeds of such asset sale or other disposition
exceed $25,000,000, the Borrower shall, within four (4) Business Days after the
completion of such sale or other disposition , prepay the Obligations in the
manner set forth in Section 2.06(d), in each case, in an aggregate principal
amount equal to one hundred percent (100%) of the Net Proceeds from any such
sale or disposition; provided that so long as the cash portion of the
consideration for any such disposed assets is not less than 75% of all
consideration for such disposed assets only

36

--------------------------------------------------------------------------------

the cash portion of such Net Proceeds at the time of sale will be counted for
purposes of any prepayment required under this sentence and the remaining
consideration shall be counted when received as cash; otherwise 100% of all Net
Proceeds (cash and non-cash) shall be counted. Notwithstanding the foregoing,
the Borrower shall not be required to make a prepayment pursuant to this clause
(iv) with respect to any sale (a “Relevant Sale”) if the Borrower advises the
Administrative Agent in writing within four (4) Business Days after the time the
Net Proceeds from such Relevant Sale are received that the applicable Loan Party
intends to reinvest all or any portion of such Net Proceeds in replacement
assets to the extent the acquisition of such replacement assets occurs within
180 days after the date of such Relevant Sale. If the 180-day period provided in
the preceding sentence shall elapse without occurrence of the related
acquisition or an Event of Default shall occur prior to occurrence of the
related acquisition, then the Borrower shall immediately prepay the Obligations
in the amount and in the manner described in the first sentence of this
clause (iv).
(v)Not later than four (4) Business Days following the date of receipt (each a
“Receipt Date”) by a Loan Party (or the Administrative Agent) of any Net
Insurance Proceeds or Net Condemnation Proceeds, the Borrower shall prepay the
Obligations in the manner set forth in Section 2.06(d) in an amount equal to the
aggregate amount of the sum of such Net Insurance Proceeds and Net Condemnation
Proceeds. Notwithstanding the foregoing, the Borrower shall not be required to
make a prepayment pursuant to this clause (v) with respect to any particular Net
Insurance Proceeds or Net Condemnation Proceeds if the Borrower advises the
Administrative Agent in writing within four (4) Business Days after the related
Receipt Date that it or another Loan Party intends to repair, restore or replace
the assets from which such Net Insurance Proceeds or Net Condemnation Proceeds
derived to the extent such repair, restoration or replacement is completed
within 365 days after the related Receipt Date . If the 365 day period provided
in the preceding sentence shall elapse without the completion of the related
repair, restoration or replacement or an Event of Default shall occur prior to
the completion of the related repair, restoration or replacement, then the
Borrower shall immediately prepay the Obligations in the amount and in the
manner described in the first sentence of this clause (v). If the Borrower has
provided the written notice contemplated by the prior sentence, then until such
Net Insurance Proceeds or Net Condemnation Proceeds are needed to pay for the
related repair, restoration or replacement such proceeds shall be held by the
Administrative Agent as collateral, but only to the extent such Net Insurance
Proceeds or Net Condemnation Proceeds, as the case may be, have been received by
the Borrower or a Guarantor.
(vi) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.06(c), (A) a certificate signed by the
chief financial officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (B) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the Type and principal amount
of each Loan to be prepaid. In the event that the Borrower shall subsequently
determine that the actual amount required to be prepaid was greater than the
amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitments shall be permanently reduced) in an amount equal to the amount of
such excess, and the Borrower shall concurrently therewith deliver to the
Administrative Agent a certificate signed by the chief financial officer of the
Borrower demonstrating the derivation of the additional amount resulting in such
excess.
(d)Application of Loan Prepayments. All prepayments required under Sections
2.06(c)(iv)-(v) shall be applied as follows: (A) first, to prepay ratably the
remaining installments of principal on the Term Loans, (B) then to prepay the
Swing Line Loans to the extent Swing Line Loans are then outstanding, (C) then
to prepay the Revolving Loans to the extent Revolving Loans are then outstanding
and (D) otherwise, to Cash Collateralize the Obligations in an amount equal to
the then Effective Amount of the L/C Obligations. Without modifying the order of
application of prepayments set forth in the preceding sentence, all such
prepayments shall, to the extent possible, be first applied to prepay Base Rate
Loans and Base Rate Portions and then if any funds remain, to prepay LIBOR Loans
and LIBOR Portions.
2.07.    Other Payment Terms.
(a)Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent's office located at the address specified in
Section 8.01, with each payment due to a Lender to be for the account of such
Lender and such Lender's Applicable Lending Office. The Borrower shall make all
payments under this Agreement or any other Credit Document (i) in Dollars (other
than repayments of principal of and payments of interest on Committed Currency
Revolving Loans) and (ii) in the applicable Committed Currency (in the case of
repayments of principal of and payments of interest on Committed Currency
Revolving Loans unless otherwise expressly set forth in this Agreement), in each
case in same day or immediately available funds not later than 12:00 noon on the
date due. The Administrative Agent shall promptly disburse to each Lender each
payment received by the Administrative Agent in the currency received by the
Borrower for the account of such Lender.

37

--------------------------------------------------------------------------------

(b)Date. Whenever any payment due hereunder shall fall due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.
(c)Default Rate. Upon the occurrence of any Event of Default and continuing
until the time when such Event of Default shall have been cured or waived in
writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrower shall pay interest on the aggregate, outstanding
principal amount of all Obligations hereunder at a per annum rate equal to the
otherwise applicable interest rate plus two percent (2.00%) or, if no such per
annum rate is applicable to any such Obligations, at a per annum rate equal to
the Base Rate, plus the Applicable Margin for Base Rate Loans, plus two percent
(2.00%) (the “Default Rate”) payable on demand. Overdue interest shall itself
bear interest at the Default Rate, and shall be compounded with the principal
Obligations daily, to the fullest extent permitted by applicable Governmental
Rules.
(d)Application of Payments. All payments hereunder shall be applied first to
unpaid fees, costs and expenses then due and payable under this Agreement or the
other Credit Documents, second to accrued interest then due and payable under
this Agreement or the other Credit Documents and finally to reduce the principal
amount of outstanding Loans and L/C Borrowings. The proceeds of the Collateral
will be applied as set forth in Section 6.02.
(e)Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one (1) Business Day prior
to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent shall be
entitled to assume that the Borrower has made or will make such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be paid to the Lenders on such due date
an amount equal to the amount then due such Lenders. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at a per annum
rate equal to the Federal Funds Rate. A certificate of the Administrative Agent
submitted to any Lender with respect to any amount owing by such Lender under
this Section 2.07(e) shall be conclusive absent manifest error.
2.08.    Loan Accounts; Notes.
(a)Loan Accounts. The obligation of the Borrower to repay the Loans made to it
by each Lender and to pay interest thereon at the rates provided herein shall be
evidenced by an account or accounts maintained by such Lender on its books
(individually, a “Loan Account”), except that any Lender may request that its
Loans be evidenced by a note or notes pursuant to Section 2.08(b), Section
2.08(c) and Section 2.08(d). Each Lender shall record in its Loan Accounts
(i) the date and amount of each Loan made by such Lender, (ii) the interest
rates applicable to each such Loan and each Portion thereof and the effective
dates of all changes thereto, (iii) the Interest Period for each LIBOR Loan and
LIBOR Portion, (iv) the date and amount of each principal and interest payment
on each Loan and Portion and (v) such other information as such Lender may
determine is necessary for the computation of principal and interest payable to
it by the Borrower hereunder; provided, however, that any failure by a Lender to
make, or any error by any Lender in making, any such notation shall not affect
the Borrower's Obligations. The Loan Accounts shall be conclusive absent
manifest error as to the matters noted therein. In addition to the Loan
Accounts, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.
(b)Revolving Loan Notes. Each Revolving Lender's Revolving Loans shall be
evidenced by a promissory note in the form of Exhibit E (individually, a
“Revolving Loan Note”) which note shall be (i) payable to the order of such
Revolving Lender, (ii) in the amount of such Revolving Lender's Revolving Loan
Commitment, (iii) dated the Closing Date and (iv) otherwise appropriately
completed. The Borrower authorizes each Revolving Lender to record on the
schedule annexed to such Revolving Lender's Revolving Loan Note the date and
amount of each Revolving Loan made by such Revolving Lender and of each payment
or prepayment of principal thereon made by the Borrower, and agrees that all
such notations shall be conclusive absent manifest error with respect to the
matters noted; provided, however, that any failure by a Revolving Lender to
make, or any error by any Revolving Lender in making, any such notation shall
not affect the Borrower's Obligations. The Borrower further authorizes each
Revolving Lender to attach to and make a part of such Revolving Lender's
Revolving Loan Note continuations of the schedule attached thereto as necessary.
If, because any Revolving Lender designates separate Applicable Lending Offices
for Base Rate Loans and LIBOR Loans, such Revolving Lender requests that
separate promissory notes be executed to evidence separately such Revolving
Loans, then each such note shall be in the form of Exhibit E, mutatis mutandis
to reflect such division, and shall be (w) payable to the order of such
Revolving Lender, (x) in the

38

--------------------------------------------------------------------------------

amount of such Revolving Lender's Revolving Loan Commitment, (y) dated the
Closing Date and (z) otherwise appropriately completed. Such notes shall,
collectively, constitute a Revolving Loan Note.
(c)Term Loan Notes. Each Term Lender's Term Loan shall be evidenced by a
promissory note in the form of Exhibit F (individually, a “Term Loan Note”)
which note shall be (i) payable to the order of such Term Lender, (ii) in the
amount of such Term Lender's Term Loan, (iii) dated the Closing Date and
(iv) otherwise appropriately completed. If, because any Term Lender designates
separate Applicable Lending Offices for Base Rate Portions and LIBOR Portions,
such Term Lender requests that separate promissory notes be executed to evidence
separately such Portions, then each such note shall be in the form of Exhibit F,
mutatis mutandis to reflect such division, and shall be (w) payable to the order
of such Term Lender, (x) in the amount of such Term Lender's Term Loan,
(y) dated the Closing Date and (z) otherwise appropriately completed. Such notes
shall, collectively, constitute a Term Loan Note.
(d)Swing Loan Notes. The Swing Line Lender's Swing Line Loans shall be evidenced
by a promissory note in the form of Exhibit G (individually, a “Swing Loan
Note”) which note shall be (i) payable to the order of the Swing Line Lender,
(ii) in the amount of the Swing Line Lender's Swing Line Loans, (iii) dated the
Closing Date and (iv) otherwise appropriately completed.
2.09.    Loan Funding.
(a)Lender Funding and Disbursement to the Borrower. Each Lender shall, before
noon on the date of each Borrowing, make available to the Administrative Agent
at the Administrative Agent's office specified in Section 8.01, in same day or
immediately available funds, such Lender's Revolving Proportionate Share or Term
Proportionate Share, as the case may be, of such Borrowing. After the
Administrative Agent's receipt of such funds and upon satisfaction of the
applicable conditions set forth in Section 3.02 (and, if such Borrowing is the
initial Loan or Letter of Credit, Section 3.01), the Administrative Agent shall
promptly make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the joint account
of the Borrower maintained by the Borrower on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date of the Borrowing there are
Swing Line Loans and/or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.
(b)Lender Failure to Fund. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender's Revolving
Proportionate Share or Term Proportionate Share, as the case may be, of such
Borrowing, the Administrative Agent shall be entitled to assume that such Lender
has made or will make such portion available to the Administrative Agent on the
date of such Borrowing in accordance with Section 2.09(a), and the
Administrative Agent may on such date, in reliance upon such assumption,
disburse or otherwise credit to the Borrower a corresponding amount. If any
Lender does not make the amount of such Lender's Revolving Proportionate Share
or Term Proportionate Share, as the case may be, of any Borrowing available to
the Administrative Agent on or prior to the date of such Borrowing, such Lender
shall pay to the Administrative Agent, on demand, interest which shall accrue on
such amount from the date of such Borrowing until such amount is paid to the
Administrative Agent at rates equal to the daily Federal Funds Rate for amounts
in Dollars (or at the Administrative Agent's cost of funds for amounts in any
Committed Currency). A certificate of the Administrative Agent submitted to any
Lender with respect to any amount owing by such Lender under this
Section 2.09(b) shall be conclusive absent manifest error with respect to such
amount. If the amount of any Lender's Revolving Proportionate Share or Term
Proportionate Share, as the case may be, of any Borrowing is not paid to the
Administrative Agent by such Lender within three (3) Business Days after the
date of such Borrowing, the Borrower shall repay such amount to the
Administrative Agent, on demand, together with interest thereon, for each day
from the date such amount was disbursed to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loans comprising such Borrowing.
(c)Lenders' Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or to fund participations in Letters of
Credit and Swing Line Loans to be funded by it shall not relieve any other
Lender of its obligation hereunder to make its Loan as part of such Borrowing or
fund its participations in Letters of Credit and Swing Line Loans, but no Lender
shall be obligated in any way to make any Loan or fund any participation in
Letters of Credit or Swing Line Loans which another Lender has failed or refused
to make or otherwise be in any way responsible for the failure or refusal of any
other Lender to make any Loan required to be made by such other Lender on the
date of any Borrowing or to fund any participation required to be funded by such
other Lender.
2.10.    Pro Rata Treatment.

39

--------------------------------------------------------------------------------

(a)Borrowings, Commitment Reductions, Etc. Except as otherwise provided herein:
(i)Each Revolving Borrowing and reduction of the Total Revolving Loan Commitment
shall be made or shared among the Lenders pro rata according to their respective
Revolving Proportionate Shares;
(ii)The Term Loan Borrowing shall be made or shared among the Lenders pro rata
according to their respective Term Proportionate Shares;
(iii)Each payment of principal on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;
(iv)Each payment of interest on Loans in any Borrowing shall be shared among the
Lenders which made or funded the Loans in such Borrowing pro rata according to
(A) the respective unpaid principal amounts of such Loans so made or funded by
such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;
(v)Each payment of Commitment Fees and Letter of Credit fees payable under
Section 2.02(i) shall be shared among the Revolving Lenders (except for
Defaulting Lenders) pro rata according to (A) their respective Revolving
Proportionate Shares and (B) in the case of each Lender which becomes a Lender
hereunder after the date hereof, the date upon which such Lender so became a
Lender;
(vi)Each payment of interest (other than interest on Loans) shall be shared
among the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent; and
(vii) All other payments under this Agreement and the other Credit Documents
(including, without limitation, fees paid in connection with any amendment,
consent, waiver or the like) shall be for the benefit of the Person or Persons
specified.
(b)Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender's ratable share (according to the proportion of (i) the amount
of such other Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
2.11.    Change of Circumstances.
(a)Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan or LIBOR Portion, (i) any Lender shall advise the
Administrative Agent that the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market, (ii) any Lender shall
advise the Administrative Agent that the rate of interest for such Loan or
Portion, as the case may be, does not adequately and fairly reflect the cost to
such Lender of making or maintaining such LIBOR Loan or LIBOR Portion, or (iii)
the Administrative Agent shall determine that the relevant Committed Currency is
no longer generally available, the Administrative Agent shall immediately give
notice of such condition to the Borrower and the other Lenders. After the giving
of any such notice and until the Administrative Agent shall otherwise notify the
Borrower that the circumstances giving rise to such condition no longer exist,
the Borrower's right to request the making of, conversion to or a new Interest
Period for LIBOR Loans, LIBOR Portions or Committed Currency Revolving Loans, as
applicable, shall be suspended. Any LIBOR Loans or LIBOR Portions outstanding at
the commencement of any such suspension shall be converted at the end of the
then current Interest Period for such LIBOR Loans or LIBOR Portions into Base
Rate Loans or Base Rate Portions (in the

40

--------------------------------------------------------------------------------

case of LIBOR Loans that are Committed Currency Revolving Loans, at the
Equivalent amount of Dollars), as the case may be, unless such suspension has
then ended.
(b)Illegality. If, after the Original Closing Date (in the case of any Lender
party to the Existing Credit Agreement) or the Closing Date (in all other
cases), the adoption of any Governmental Rule, any change in any Governmental
Rule or the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment or otherwise), any change in the interpretation or administration of
any Governmental Rule by any Governmental Authority, or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
Governmental Authority (a “Change of Law”) shall make it unlawful or impossible
for any Lender to make or maintain any LIBOR Loan, LIBOR Portion or Loans
denominated in a Committed Currency, such Lender shall immediately notify the
Administrative Agent and the Borrower in writing of such Change of Law. Upon
receipt of such notice, (i) the Borrower's right to request the making of,
conversion to or a new Interest Period for LIBOR Loans, LIBOR Portions or Loans
denominated in a Committed Currency with respect to such Lender shall be
terminated, and (ii) the Borrower shall, at the request of such Lender, either
(A) pursuant to Section 2.01(f), as the case may be, convert any such then
outstanding LIBOR Loans or LIBOR Portions of such Lender into Base Rate Loans or
Base Rate Portions, as the case may be, at the end of the current Interest
Period for such LIBOR Loans or LIBOR Portions, (B) exchange any such then
outstanding LIBOR Loans or LIBOR Portions of such Lender that are denominated in
such Committed Currency into an Equivalent amount of Dollars and pursuant to
Section 2.01(f), convert such LIBOR Loans or LIBOR Portions into Base Rate Loans
or Base Rate Portions, as the case may be, that are denominated in Dollars, at
the end of the current Interest Period for such LIBOR Loans or LIBOR Portions
that are denominated in any Committed Currency, or (C) immediately repay or
convert any such LIBOR Loans, LIBOR Portions or Loans denominated in a Committed
Currency of such Lender if such Lender shall notify the Borrower that such
Lender may not lawfully continue to fund and maintain such LIBOR Loans, LIBOR
Portions or Loans denominated in a Committed Currency. Any conversion or
prepayment of LIBOR Loans or LIBOR Portions made pursuant to the preceding
sentence prior to the last day of an Interest Period for such LIBOR Loans or
LIBOR Portions shall be deemed a prepayment thereof for purposes of Section
2.13. After any Lender notifies the Administrative Agent and the Borrower of
such a Change of Law and until such Lender notifies the Administrative Agent and
the Borrower that it is no longer unlawful or impossible for such Lender to make
or maintain a LIBOR Loan, LIBOR Portion or Loan denominated in a Committed
Currency, all Revolving Loans and all Portions of the Term Loan of such Lender
shall be Base Rate Loans and Base Rate Portions, respectively. For purposes of
this Section 2.11(b): (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the Original
Closing Date; and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be an introduction after the Original Closing Date, regardless of
the date enacted, adopted or issued.
(c)Increased Costs. If, after the Original Closing Date (in the case of any
Lender party to the Existing Credit Agreement) or the Closing Date (in all other
cases), any Change of Law:
(i)Shall subject any Lender to any tax, duty or other charge with respect to any
LIBOR Loan, or shall change the basis of taxation of payments by the Borrower to
any Lender under this Agreement (except for changes in the rate of taxation on
the overall net income of any Lender imposed by its jurisdiction of
incorporation or the jurisdiction in which its principal executive office is
located); or
(ii)Shall impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans or Portions), special deposit or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by, or any other acquisition of funds by any Lender for any
LIBOR Loan or LIBOR Portion; or
(iii)Shall impose on any Lender any other condition related to any LIBOR Loan or
LIBOR Portion or such Lender's Commitments;
and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or LIBOR Portion or its
Commitments or to reduce any amount receivable by such Lender hereunder; then
the Borrower shall from time to time, within five (5) Business Days after demand
by such Lender (accompanied by the certificate referred to in the next
sentence), pay to such Lender additional amounts sufficient to reimburse such
Lender for such increased costs or to compensate such Lender for such reduced
amounts; provided that the Borrower shall not be obligated to pay any such
amount which arose prior to the date which is 270 days preceding the date of
such demand or is attributable to periods prior to the date which is 270 days
preceding the date of such demand. A certificate setting forth in reasonable
detail the amount of such increased costs or reduced amounts, submitted by such
Lender to the Borrower shall be conclusive absent

41

--------------------------------------------------------------------------------

manifest error. The obligations of the Borrower under this Section 2.11(c) shall
survive the payment and performance of the Obligations and the termination of
this Agreement. For purposes of this Section 2.11(c): (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted after the Original Closing Date; and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be an introduction after the Original Closing Date,
regardless of the date enacted, adopted or issued.
(d)Capital Requirements. If, after the Original Closing Date (in the case of any
Lender party to the Existing Credit Agreement) or the Closing Date (in all other
cases), any Lender determines that (i) any Change of Law affects the amount of
capital required or expected to be maintained by such Lender or any Person
controlling such Lender (a “Capital Adequacy Requirement”) and (ii) the amount
of capital maintained by such Lender or such Person which is attributable to or
based upon the Loans, the Letters of Credit, the Commitments or this Agreement
must be increased as a result of such Capital Adequacy Requirement (taking into
account such Lender's or such Person's policies with respect to capital
adequacy), the Borrower shall pay to such Lender or such Person, within five (5)
Business Days after demand of such Lender (accompanied by the certificate
referred to in the next sentence), such amounts as such Lender or such Person
shall determine are necessary to compensate such Lender or such Person for the
increased costs to such Lender or such Person of such increased capital;
provided that the Borrower shall not be obligated to pay any such amount which
arose prior to the date which is 270 days preceding the date of such demand or
is attributable to periods prior to the date which is 270 days preceding the
date of such demand. A certificate setting forth in reasonable detail the amount
of such increased costs, submitted by any Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement. For purposes of this Section 2.11(d): (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith are deemed to have gone
into effect and adopted after the Original Closing Date; and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be an introduction after
the Original Closing Date, regardless of the date enacted, adopted or issued.
2.12.    Taxes on Payments.
(a)Payments Free of Taxes. All payments made by the Borrower under this
Agreement and the other Credit Documents shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp, documentary or other taxes, any duties, or any other levies,
imposts, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (other
than (x) taxes imposed on or measured by the Administrative Agent's or any
Lender's overall net income (however denominated), and franchise taxes imposed
on the Administrative Agent or such Lender (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located and (y)
any branch profits taxes imposed by the United States of America or any similar
tax imposed by any other jurisdiction in which the Borrower are located) (all
such non-excluded taxes, duties, levies, imposts, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under the other Credit Documents, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement and the other Credit Documents. Whenever any
Taxes are payable by the Borrower, as promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Taxes when due to the appropriate taxing authority or
fail to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The obligations of the Borrower under this Section 2.12 shall survive
the payment and performance of the Obligations and the termination of this
Agreement.
(b)Other Taxes. In addition, the Borrower shall pay to the relevant taxing
authority in accordance with applicable Governmental Rules, and indemnify and
hold the Administrative Agent and the Lenders harmless from, any present or
future stamp, documentary, excise, property, sales or similar taxes, charges or
levies that arise from the delivery or registration of, performance under, or
otherwise with respect to, this Agreement or any other Credit Document
(hereinafter referred to as “Other Taxes”).
(c)Tax Indemnification. The Borrower shall indemnify each Lender and the
Administrative Agent for

42

--------------------------------------------------------------------------------

and hold them harmless against the full amount of Taxes and Other Taxes, and for
the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within thirty (30) days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor, which demand shall contain a reasonably detailed
statement of the basis and calculation of the amount demanded.
(d)Evidence of Payment. Within thirty (30) days after the date of any payment of
Taxes or Other Taxes pursuant to Section 2.12(a) or (b), the Borrower shall
furnish to the Administrative Agent, at its address referred to in
Section 8.01(a), the original or a certified copy of a receipt evidencing such
payment, to the extent that such receipt is issued therefor or such other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.
(e)Withholding Exemption Certificates. On or prior to the date of the initial
Borrowing or, if such date does not occur within thirty (30) days after the date
of this Agreement, by the end of such 30-day period, each Lender on the Closing
Date which is not organized under the laws of the United States of America or a
state thereof shall deliver to the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI (or successor applicable form), as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
Lender agrees (i) promptly to notify the Borrower and the Administrative Agent
of any change of circumstances (including any change in any treaty, law or
regulation) after the Closing Date which would prevent such Lender from
receiving payments hereunder without any deduction or withholding of Taxes and
(ii) if such Lender has not so notified the Borrower and the Administrative
Agent of any change of circumstances which would prevent such Lender from
receiving payments hereunder without any deduction or withholding of taxes, then
on or before the date that any certificate or other form delivered by such
Lender under this Section 2.12(e) expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent such certificate
or form previously delivered by such Lender, to deliver to the Borrower and the
Administrative Agent a new certificate or form, certifying that such Lender is
entitled to receive payments under this Agreement without deduction or Taxes,
but only if and to the extent such Lender is legally entitled to do so. If
(i) there has not occurred any change of circumstances (including any change in
any treaty, law or regulation) after the Closing Date which would prevent a
Lender from receiving payments hereunder without any deduction or withholding of
Taxes and (ii) such Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.15) fails to provide to the Borrower or the
Administrative Agent pursuant to this Section 2.12(e) (or, in the case of an
Assignee Lender, Section 8.05(c)) any certificates or other evidence required by
such provision to establish that such Lender is, at the time it becomes a Lender
hereunder, entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes, such Lender shall not
be entitled to any indemnification under Section 2.12(a) for any Taxes imposed
on such Lender primarily as a result of such failure, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time such Lender
became a Lender hereunder, to receive additional amounts from the Borrower with
respect to such Tax pursuant to Section 2.12(a).
(f) Tax Returns. Nothing contained in this Section 2.12 shall require the
Administrative Agent or any Lender to make available any of its tax returns (or
any other information relating to its taxes which it deems to be confidential).
2.13.    Funding Loss Indemnification. If the Borrower shall (a) repay, prepay
or convert any LIBOR Loan or LIBOR Portion on any day other than the last day of
an Interest Period therefor (whether a scheduled payment, an optional prepayment
or conversion, a mandatory prepayment or conversion, a payment upon acceleration
or otherwise), (b) fail to borrow any LIBOR Loan or LIBOR Portion for which a
Notice of Loan Borrowing has been delivered to the Administrative Agent (whether
as a result of the failure to satisfy any applicable conditions or otherwise),
(c) fail to convert any Revolving Loans into LIBOR Loans or any Portion of the
Term Loan Borrowing into a LIBOR Portion in accordance with a Notice of
Conversion delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise), or (d) fail to
continue LIBOR Loan or LIBOR Portion for which a Notice of Interest Period
Selection has been delivered to the Administrative Agent, the Borrower shall pay
to the appropriate Lender within five (5) Business Days after demand
(accompanied by a certificate of such Lender setting forth in reasonable detail
the calculation of any amount so demanded) a prepayment fee, failure to borrow
fee, failure to convert fee or fail to continue fee, as the case may be
(determined as though 100% of the LIBOR Loan or LIBOR Portion had been funded in
the London interbank eurodollar currency market), equal to the sum of:
(a)$250; plus
(b) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the LIBOR Rate for LIBOR Loans and
LIBOR Portions if that amount had remained or been outstanding through the last
day of the applicable Interest Period (excluding however the portion thereof
attributable to the Applicable Margin) exceeds (ii) the interest that such
Lender could recover by placing such amount on deposit in the London interbank

43

--------------------------------------------------------------------------------

eurodollar currency market for a period beginning on the date of the prepayment
or failure to borrow and ending on the last day of the applicable Interest
Period (or, if no deposit rate quotation is available for such period, for the
most comparable period for which a deposit rate quotation may be obtained); plus
(c)Any cost or lost income of the Lenders in connection with either (i)
terminating and/or unwinding the foreign exchange contract previously in place
or (ii) entering into a new foreign exchange contract hedging a prior foreign
exchange contract; plus
(d)all out-of-pocket expenses incurred by such Lender reasonably attributable to
such payment, prepayment or failure to borrow.
Each Lender's determination of the amount of any prepayment fee payable under
this Section 2.13 shall be conclusive in the absence of manifest error. The
Lender making such determination may specify that such payments be made in the
applicable Committed Currency (if any) or in the Equivalent in Dollars of the
applicable Committed Currency (if any), at its election. The obligations of the
Borrower under this Section 2.13 shall survive the payment and performance of
the Obligations and the termination of this Agreement.
2.14.    Security.
(a)Security Documents. The Loans, together with all other Obligations, shall be
secured by the Liens granted by the Borrower under the Security Documents. All
obligations of a Guarantor under the Credit Documents shall be secured by the
Liens granted by such Guarantor under the Security Documents. So long as the
terms thereof are in compliance with this Agreement, each Lender Rate Contract
shall be secured by the Lien of the Security Documents (a) on a pari passu basis
to the extent of the associated Termination Value, and (b) to the extent of any
excess, on a basis which is in all respects subordinated to all other
Obligations. Lender Bank Products shall be secured by the Lien of the Security
Documents on a basis which is in all respect subordinated to all other
Obligations.
(b)Further Assurances. The Borrower shall deliver, and shall cause each
Guarantor to deliver, to the Administrative Agent such mortgages, deeds of
trust, security agreements, pledge agreements, lessor consents and estoppels
(containing appropriate mortgagee and lender protection language), control
agreements, and other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) as the Administrative Agent may reasonably request
to:
(i)grant, perfect, maintain, protect and evidence security interests in favor of
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any or all present and future property (other than Excluded Assets,
and other than, as to perfection, De Minimis Accounts) of the Borrower and the
Guarantors prior to the Liens or other interests of any Person, except for
Permitted Liens; and
(ii)otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, pursuant to the Security Documents.
The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts reasonably requested by the Administrative Agent
or any Lender to effect the purposes of this Section 2.14.
2.15    Replacement of the Lenders. If (a) any Lender shall become a Defaulting
Lender, (b) any Lender shall suspend its obligation to make or maintain LIBOR
Loans or LIBOR Portions pursuant to Section 2.11(b) for a reason which is not
applicable to any other Lender, or (c) any Lender shall demand any payment under
Section 2.11(c), 2.11(d) or 2.12(a) for a reason which is not applicable to any
other Lender, then the Administrative Agent may (or upon the written request of
the Borrower, shall use commercially reasonable efforts to) replace such Lender
(the “affected Lender”), or cause such affected Lender to be replaced, with
another lender (the “replacement Lender”) satisfying the requirements of an
Assignee Lender under Section 8.05(c), by having the affected Lender sell and
assign all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this Section 2.15, participations in
L/C Obligations and in Swing Line Loans) to the replacement Lender pursuant to
Section 8.05(c); provided, however, that if the Borrower seeks to exercise such
right, it must do so within sixty (60) days after it first knows or should have
known of the occurrence of the event or events giving rise to such right, and
neither the Administrative Agent nor any Lender shall have any obligation to
identify or locate a replacement Lender for the Borrower (it being expressly
agreed that in such circumstances it is the Borrower's obligation to identify or
locate a replacement Lender that is an Eligible Assignee and is acceptable to
the Administrative Agent). Upon receipt by any affected Lender of a written
notice from the Administrative Agent stating that the Administrative Agent is
exercising the replacement right set forth in this Section 2.15, such affected
Lender shall sell and assign all of its rights and obligations under this

44

--------------------------------------------------------------------------------

Agreement and the other Credit Documents (including for purposes of this Section
2.15, participations in L/C Obligations and in Swing Line Loans) to the
replacement Lender pursuant to an Assignment Agreement and Section 8.05(c) for a
purchase price equal to the sum of the principal amount of the affected Lender's
Loans so sold and assigned or such other amount is agreed to by such affected
Lender and such replacement Lender), all accrued and unpaid interest thereon and
its ratable share of all fees and other amounts to which it is entitled.
ARTICLE III. CONDITIONS PRECEDENT.
3.01.    Initial Conditions Precedent. The obligations of the Lenders to make
the Loans comprising the initial Borrowing are subject to the satisfaction or
waiver of the conditions set forth on Schedule 3.01 and receipt (or waiver of
receipt) by the Administrative Agent, on or prior to the Closing Date, of each
item listed on Schedule 3.01, each in form and substance satisfactory to the
Administrative Agent and each Lender, and with sufficient copies for, the
Administrative Agent and each Lender.
3.02.     Conditions Precedent to each Credit Event. The occurrence of each
Credit Event (including the initial Borrowing) is subject to the further
conditions that:
(a)The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing or
Letter of Credit Application, as the case may be, for such Credit Event in
accordance with this Agreement; and
(b)On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:
(i)The representations and warranties of the Loan Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects as of such date);
(ii)No Default has occurred and is continuing or will result from such Credit
Event; and
(iii)No material adverse change in the assets, liabilities, financial condition,
business operations or performance of the Loan Parties, taken as a whole, having
occurred since December 31, 2010.
The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing and each Letter of Credit Application shall be deemed to be a
representation and warranty by the Borrower that each of the statements set
forth above in this Section 3.02(b) is true and correct as of the date of such
notice.
3.03.    Conditions Precedent to Funding of Acquisition. In addition to the
conditions set forth in Sections 3.01 and 3.02, the obligations of the Lenders
to make the Term Loan Borrowing and any Revolving Loans used to fund any portion
of the Acquisition are subject to, on or prior to September 30, 2011, (a) the
satisfaction or waiver of the conditions set forth on Schedule 3.03 and (b) the
receipt (or waiver of receipt) by the Administrative Agent, on or prior to the
Acquisition Closing Date, of each item listed on Schedule 3.03, each in form and
substance satisfactory to the Administrative Agent and each Lender, and with
sufficient copies for, the Administrative Agent and each Lender.
ARTICLE IV. REPRESENTATIONS AND WARRANTIES.
4.01.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders for the
Borrower and each of the other Loan Parties as follows:
(a)Due Formation, Qualification, etc. Each Loan Party (i) is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation;
(ii) has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation, partnership or
limited liability company, as applicable, in each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license and where the failure to be so qualified
or licensed, individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.
(b)Authority. The execution, delivery and performance by each Loan Party of each
Credit Document

45

--------------------------------------------------------------------------------

executed, or to be executed, by such Loan Party and the consummation of the
transactions contemplated thereby (i) are within the power of such Loan Party
and (ii) have been duly authorized by all necessary corporate or company actions
on the part of such Loan Party.
(c)Enforceability. Each Credit Document executed, or to be executed, by each
Loan Party has been, or will be, duly executed and delivered by such Loan Party
and constitutes, or will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally and general principles of equity.
(d)Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of loan and letter of credit
proceeds) contemplated thereby do not (i) violate any Requirement of Law
applicable to such Loan Party; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of such Loan Party; (iii) result in the creation or imposition of any
Lien (or the obligation to create or impose any Lien) upon any property, asset
or revenue of such Loan Party (except such Liens as may be created in favor of
the Administrative Agent for the benefit of itself and the Lenders pursuant to
this Agreement or the other Credit Documents) or (iv) violate any provision of
any existing law, rule, regulation, order, writ, injunction or decree of any
court or Governmental Authority to which it is subject, in each case except
where such breach or violation could not reasonably be expected to result in a
Material Adverse Effect.
(e)Approvals.
(i)No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Authority or other Person (including, without
limitation, the equity holders of any Person) is required in connection with the
borrowing of Loans, the granting of Liens under the Credit Documents, the
execution and delivery of the Credit Documents (or any documents executed in
connection therewith) executed by any Loan Party or the performance or
consummation of the transactions contemplated hereby and thereby, except for
those which have been made or obtained and are in full force and effect.
(ii) All Governmental Authorizations necessary to the operations of the Loan
Parties have been duly obtained and are in full force and effect without any
known conflict with the rights of others and free from any unduly burdensome
restrictions, except where any such failure to obtain such Governmental
Authorizations or any such conflict or restriction could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No Loan Party has received any written notice or other written
communications from any Governmental Authority regarding (i) any revocation,
withdrawal, suspension, termination or modification of, or the imposition of any
material conditions with respect to, any Governmental Authorization, or (ii) any
other limitations on the conduct of business by any Loan Party, except where any
such revocation, withdrawal, suspension, termination, modification, imposition
or limitation could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.
(iii)No Governmental Authorization is required for either (x) the pledge or
grant by the Borrower or any Guarantor as applicable of the Liens purported to
be created in favor of the Administrative Agent in connection herewith or any
other Credit Document or (y) the exercise by the Administrative Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Security Documents or created or provided for by
any Governmental Rule), except for (1) such Governmental Authorizations that
have been obtained and are in full force and effect and fully disclosed to
Administrative Agent in writing, (2) filings or recordings contemplated in
connection with this Agreement or any Security Document, and (3) Governmental
Authorizations, if any, required in connection with dispositions of Collateral
at the time of such disposition.
(f)No Violation or Default. No Loan Party is in violation of or in default with
respect to (i) any Requirement of Law applicable to such Person or (ii) any
Contractual Obligation of such Person (nor is there any waiver in effect which,
if not in effect, could result in such a violation or default), where, in each
case, such violation or default could reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, no Loan Party
(A) has violated any Environmental Laws, (B) has any liability under any
Environmental Laws or (C) has received notice or other communication of an
investigation or is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation could reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing.
(g)Litigation. Except as set forth in Schedule 4.01(g), no actions (including
derivative actions), suits,

46

--------------------------------------------------------------------------------

proceedings (including arbitration proceedings or mediation proceedings) or
investigations are pending or threatened against any Loan Party at law or in
equity in any court, arbitration proceeding or before any other Governmental
Authority which (i) could reasonably be expected to (alone or in the aggregate)
have a Material Adverse Effect, or (ii) seek to enjoin, either directly or
indirectly, the execution, delivery or performance by any Loan Party of the
Credit Documents or any documents executed in connection therewith.
(h)Real Property, Etc.
(i) All real property owned or leased by the Borrower and the Guarantors as of
the date hereof is described (including, as to real property owned, a legal
description) in Schedule 4.01(h). The Loan Parties own and have good and
marketable title, or a valid leasehold interest in, all their respective
properties and assets as reflected in the most recent Financial Statements
delivered to the Administrative Agent (except those assets and properties
disposed of since the date of such Financial Statements) and all respective
assets and properties acquired by the Loan Parties since such date (except those
disposed of since such date), except  in each case, such defects in title that,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Such assets and properties are subject to no Lien, except for Permitted
Liens. Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Loan Parties has complied in all material respects with all
material obligations under all material leases to which it is a party and enjoys
peaceful and undisturbed possession under such leases.
(ii)No Loan Party (A) has violated any Environmental Laws, (B) has any liability
under any Environmental Laws or (C) has received notice or other communication
of an investigation or is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each Loan Party's use and operation of its
business properties are in compliance with all applicable Governmental Rules,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
(i)Financial Statements. The Financial Statements of the Loan Parties which have
been delivered to the Administrative Agent (i) are in accordance with the books
and records of the Loan Parties, which have been maintained in accordance with
good business practice; (ii) have been prepared in conformity with GAAP; and
(iii) fairly present in all material respects the financial conditions and
results of operations of the Loan Parties as of the date thereof and for the
period covered thereby. None of the Loan Parties has any Contingent Obligations,
liability for taxes or other outstanding obligations which, in any such case,
are material in the aggregate, except as disclosed in the audited Financial
Statements of the Loan Parties for the fiscal year ended December 31, 2010 and
unaudited Financial Statements for the fiscal year to date ended as of June 30,
2011, furnished to the Administrative Agent prior to the date hereof, or in the
Financial Statements delivered to the Administrative Agent pursuant to clause
(i) or (ii) of Section 5.01(a) (except those Contingent Obligations, liabilities
for taxes and other outstanding obligations incurred in the ordinary course of
business or otherwise in compliance with this Agreement since the date of such
Financial Statements).
(j)Creation, Perfection and Priority of Liens; Equity Securities .
(i) As of the Closing Date (or as of the date any Loan Party becomes party to
the Credit Documents after the Closing Date, as to such Loan Party), (x) the
execution and delivery of the Security Documents by the Loan Parties party
thereto, together with the filing of any Uniform Commercial Code financing
statements and the recording of the U.S. Patent and Trademark Office filings and
U.S. Copyright Office filings delivered to the Administrative Agent for filing
and recording, and as of the date delivered, the recording of any mortgages or
deeds of trust delivered to the Administrative Agent for recording (but not yet
recorded), are effective to create in favor of the Administrative Agent for the
benefit of itself and the Lenders, as security for the Obligations, a valid and,
to the extent such Liens may be perfected by such filings and recordations,
perfected first priority Lien on all of the Collateral as of the Closing Date
(or as of the date any Loan Party becomes party to the Credit Documents after
the Closing Date, as to such Loan Party) (subject only to Permitted Liens), and
(y) all filings and, to the extent requested by the Administrative Agent, other
actions necessary or desirable to perfect and maintain the perfection and first
priority status of such Liens have been duly made or taken and remain in full
force and effect. In the case of deposit accounts and accounts with any
securities intermediary maintained in the United States of America and pledged
to the Administrative Agent under the Security Agreement, when the Control
Agreements have been duly executed and delivered by the Borrower or applicable
Guarantor, the Administrative Agent and the applicable depository bank or
securities intermediary, as the case may be, the Security Agreement (together
with such Control Agreements) shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of such Borrower or
Guarantor in such Collateral, as security for the Obligations, in each case
prior and superior to the Lien of any other Person.
(ii) All outstanding Equity Securities of the Loan Parties are duly authorized,
validly issued, fully paid and non-assessable. Except as set forth on
Schedule 4.01(j)(ii), as of the date hereof there are no outstanding

47

--------------------------------------------------------------------------------

subscriptions, options, conversion rights, warrants or other agreements or
commitments of any nature whatsoever (firm or conditional) obligating the Loan
Parties to issue, deliver or sell, or cause to be issued, delivered or sold, any
additional Equity Securities of the Loan Parties, or obligating the Loan Parties
to grant, extend or enter into any such agreement or commitment. All Equity
Securities of the Loan Parties have been offered and sold in compliance with all
federal and state securities laws and all other Requirements of Law, except
where any failure to comply could not reasonably be expected to have a Material
Adverse Effect.
(k)ERISA. Except as set forth on Schedule 4.01(k):
(i)Based upon the actuarial assumptions specified for funding purposes in the
latest valuation of each Pension Plan that any Loan Party or any ERISA Affiliate
maintains or contributes to, or has any obligation under, the aggregate benefit
liabilities of such Pension Plan within the meaning of Section 4001 of ERISA did
not exceed the aggregate value of the assets of such Pension Plan. Neither any
Loan Party nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any employee welfare plan (as defined in Section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for health plan
continuation coverage could not have a Material Adverse Effect.
(ii)Each Pension Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the IRC, and no condition exists or event
has occurred with respect to any such Pension Plan which would result in the
incurrence by any Loan Party or any ERISA Affiliate of any material liability,
fine or penalty. Each Pension Plan, related trust agreement, arrangement and
commitment of any Loan Party or any ERISA Affiliate is legally valid and binding
and in full force and effect. No Pension Plan is being audited or investigated
by any government agency or is subject to any pending or threatened claim or
suit. No Loan Party or ERISA Affiliate has engaged in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the IRC with respect to any
Pension Plan which would result in the incurrence by any Loan Party or ERISA
Affiliate of any material liability.
(iii)None of the Loan Parties and the ERISA Affiliates contributes to or has any
material contingent obligations to any Multiemployer Plan. None of the Loan
Parties and the ERISA Affiliates has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA. None of the
Loan Parties and the ERISA Affiliates has been notified that any Multiemployer
Plan is in reorganization or insolvent under and within the meaning of
Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan intends to
terminate or has been terminated under Section 4041A of ERISA.
(iv) No Loan Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
reasonably be expected to have a Material Adverse Effect.
(l)Margin Stock; Other Regulations. No Loan Party owns any Margin Stock which,
in the aggregate, would constitute a substantial part of the assets of the
Borrower or the Loan Parties (taken as a whole), and not more than 25% of the
value (as determined by any reasonable method) of the assets of any Loan Party
is represented by Margin Stock, and no proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, to purchase, acquire or
carry any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock (other than
for a Permitted Stock Repurchase or Permitted Acquisition, in each case,
consummated in compliance with this Agreement and applicable Governmental
Rules). No Loan Party is subject to regulation under the Investment Company Act
of 1940, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
indebtedness.
(m)Trademarks, Patents, Copyrights and Licenses. The Loan Parties each possess
and either own, or have the right to use to the extent required, all necessary
trademarks, trade names, copyrights, patents, patent rights and licenses which
are material to the conduct of their respective businesses as now operated. The
Loan Parties each conduct their respective businesses without infringement or,
to the Borrower's knowledge, claim of infringement of any trademark, trade name,
trade secret, service mark, patent, copyright, license or other intellectual
property rights of any other Person (which is not a Loan Party), except where
such infringement or claim of infringement could not reasonably be expected to
have a Material Adverse Effect. There is no infringement or, to the Borrower's
knowledge, claim of infringement by others of any material trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrower or any of the other Loan Parties,
except where such infringement or claim of infringement could not reasonably be
expected to have a Material Adverse Effect. Each of the patents, trademarks,
trade names, service marks and copyrights owned by the Borrower or

48

--------------------------------------------------------------------------------

a Guarantor as of the date hereof and which is registered with any Governmental
Authority is set forth on the schedules to the Intellectual Property Security
Agreement.
(n)Governmental Charges. The Loan Parties have filed or caused to be filed all
tax returns which are required to be filed by them. The Loan Parties have paid,
or made provision for the payment of, all taxes and other Governmental Charges
which have or may have become due pursuant to said returns or otherwise, except
such Governmental Charges, if any, which are being contested in good faith by
appropriate proceedings and as to which adequate reserves (determined in
accordance with GAAP) have been established. Proper and accurate amounts have
been withheld by each Loan Party from its employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Loan Party has executed or filed with the Internal Revenue Service or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for assessment or collection of any
taxes or Governmental Charges.
(o)Subsidiaries, Etc. Schedule 4.01(o) (as supplemented by the Borrower in a
notice delivered pursuant to Section 5.01(a)(vii)) sets forth each of the
Subsidiaries of each Loan Party, its jurisdiction of organization, the classes
of its Equity Securities, the number of Equity Securities of each such class
issued and outstanding, the percentages of Equity Securities of each such class
owned directly or indirectly by each Loan Party and whether such Loan Party owns
such Equity Securities directly or, if not, the Subsidiary of such Loan Party
that owns such Equity Securities and the number of Equity Securities and
percentages of Equity Securities of each such class owned directly or indirectly
by such Loan Party (except in each case for information not yet required to be
updated pursuant to Section 5.01(a)(vii)). Except as set forth on Schedule
4.01(o) (as supplemented as set forth above), none of the Loan Parties currently
has any Subsidiaries (except in each case for information not yet required to be
updated pursuant to Section 5.01(a)(vii)). All of the outstanding Equity
Securities of each such Subsidiary indicated on Schedule 4.01(o) as owned by
each Loan Party are owned beneficially and of record by such Loan Party free and
clear of all adverse claims, except as a result of any dispositions permitted
under Section 5.02(c)(vi) or any mergers or dissolutions permitted hereunder.
(p)Solvency, Etc. The Loan Parties are, on a consolidated basis, Solvent, and
after the execution and delivery of the Credit Documents and the consummation of
the transactions contemplated thereby (including the Transactions), the Loan
Parties, on a consolidated basis, will be Solvent.
(q)Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the knowledge of the Borrower, jurisdictional disputes or
organizing activities occurring or threatened which alone or in the aggregate
could have a Material Adverse Effect.
(r)No Material Adverse Effect. Since December 31, 2010, no event has occurred
and no condition exists which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(s)Accuracy of Information Furnished; Compliance with Material Documents.
(i) The Credit Documents and the other certificates, statements and information
(excluding projections) furnished by the Loan Parties to the Administrative
Agent and the Lenders in connection with the Credit Documents and the
transactions contemplated thereby, taken as a whole, do not contain any untrue
statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby have been prepared in
good faith on the basis of information and assumptions that the Borrower
believed to be reasonable as of the date such material was prepared (it being
understood that the projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections will be realized).
(ii) The copies of the Material Documents which have been delivered to the
Administrative Agent in accordance with Section 3.01 are true, correct and
complete copies of the respective originals thereof, as in effect on the Closing
Date, and no amendments or modifications have been made to the Material
Documents, except as set forth by documents delivered to the Administrative
Agent in accordance with said Section 3.01 or otherwise permitted under Section
5.02(l). Except as permitted by Section 5.02(l), none of the Material Documents
has been terminated and each of the Material Documents is in full force and
effect. Except as permitted by Section 5.02(l) or as would not have a Material
Adverse Effect, none of the Loan Parties is in default in the observance or
performance of any of its material obligations under the Material

49

--------------------------------------------------------------------------------

Documents and each Loan Party has taken all action required to be taken as of
the Closing Date to keep unimpaired its rights thereunder (other than possible
defaults which may be the subject of any litigation referred to in
Schedule 4.01(g)).
(t)Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder's fee or similar fee or payment in connection with the
extensions of credit contemplated by this Agreement as a result of any agreement
entered into by any Loan Party.
(u)Policies of Insurance. The properties of the Loan Parties are insured with
financially sound (to Borrower's knowledge) and reputable insurance companies
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate. Schedule 4.01(u) sets forth a true and complete listing of all
insurance maintained by the Loan Parties as of the Closing Date. As of the date
hereof, such insurance has not been terminated and is in full force and effect,
and each of the Loan Parties has taken all action required to be taken as of the
date of this Agreement to keep unimpaired its rights thereunder.
(v) Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 4.01(v), no Loan Party has entered into and, as of the date of the
applicable Credit Event does not contemplate entering into, any material
agreement or contract with any Affiliate of any Loan Party, except upon terms at
least as favorable to such Loan Party as an arms-length transaction with
unaffiliated Persons, based on the totality of the circumstances or as otherwise
permitted under Section 5.02(j). No Loan Party is a party to or is bound by any
Contractual Obligation or is subject to any restriction under its respective
charter or formation documents, which could not reasonably be expected to have a
Material Adverse Effect.
(w) Foreign Assets Control, Etc.
(i) No Loan Party (i) is, or is controlled by, a Designated Person; (ii) has
received funds or other property from a Designated Person; or (iii) is in breach
of or is the subject of any action or investigation under any Anti-Terrorism
Law. No Loan Party engages or will engage in any dealings or transactions, or is
or will be otherwise associated, with any Designated Person. Each Loan Party and
each of its Subsidiaries are in compliance, in all material respects, with the
Patriot Act. Each Loan Party has taken reasonable measures to ensure compliance
with the Anti-Terrorism Laws including the requirement that (i) no Person who
owns any direct or indirect interest in any Loan Party is a Designated Person,
(ii) funds invested directly or indirectly in any Loan Party are derived from
legal sources.
(ii) No portion of the proceeds of any Loan, L/C Credit Extension or other
credit made hereunder has been or will be used, directly or indirectly for, and
no fee, commission, rebate or other value has been or will be paid to, or for
the benefit of, any governmental official, political party, official of a
political party or any other Person acting in an official capacity in violation
of any applicable Governmental Rules, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
(x)Acquisition. The Acquisition has been and will be conducted in compliance
with all Requirements of Law.
(y)Permitted Stock Repurchase(s). The actions of the Loan Parties in connection
with any Permitted Stock Repurchase and any and all transactions entered into or
consummated by a Loan Party in connection with such Permitted Stock Repurchase
(including the purchase of the stock of the Borrower) will be and have been
consummated in accordance with applicable Governmental Rules (including, without
limitation, the General Corporation Law of the State of Delaware).
ARTICLE V. COVENANTS.
5.01.    Affirmative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any Commitment remains in force, the Borrower will comply, and will cause
compliance by the other Loan Parties, with the following affirmative covenants,
unless the Required Lenders shall otherwise consent in writing:
(a)Financial Statements, Reports, etc. The Borrower shall furnish to the
Administrative Agent and each Lender the following, each in such form and such
detail as the Administrative Agent or the Required Lenders shall request:
(i)As soon as available and in no event later than forty-five (45) days after
the last day of each quarter (other than the last quarter of the Borrower's
fiscal year), copies of the Financial Statements of the Loan Parties (prepared
on a consolidated basis) and the balance sheets and statements of income of the
Loan Parties (prepared on a

50

--------------------------------------------------------------------------------

consolidating basis) for such quarter (beginning with the quarter ending
September 30, 2011 and thereafter) and for the fiscal year to date, each
certified by the president, chief executive officer, chief operating officer or
chief financial officer of the Borrower to present fairly in all material
respects the financial condition, results of operations and other information
reflected therein and to have been prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes), which Financial
Statements and balance sheets and statements of income shall be accompanied by a
narrative (as set forth in the related Form 10-Q) from management of the
Borrower which discusses results;
(ii) As soon as available and in no event later than ninety (90) days after the
close of fiscal year 2011 and each fiscal year thereafter, copies of the
Financial Statements of the Loan Parties (prepared on a consolidated basis) and
the balance sheets and statements of income of the Loan Parties (prepared on a
consolidating basis), audited (as to the consolidated Financial Statements) by
an independent certified public accountants of recognized national standing
acceptable to the Administrative Agent, which Financial Statements shall be
accompanied by a narrative (as set forth in the related Form 10-K) from
management of the Borrower which discusses results and (B) copies of the
unqualified opinions and, to the extent delivered, management letters delivered
by such accountants in connection with all such Financial Statements and
prepared in accordance with GAAP;
(iii)Contemporaneously with the Financial Statements for each quarter and each
year end required by the foregoing clauses (i) and (ii), a compliance
certificate of the president, chief executive officer, chief operating officer
or chief financial officer of the Borrower in substantially the form of
Exhibit H (a “Compliance Certificate”) which (A) states that no Default has
occurred and is continuing, or, if any such Default has occurred and is
continuing, a statement as to the nature thereof and what action the Borrower
proposes to take with respect thereto, (B) sets forth, for the quarter or year
covered by such Financial Statements or as of the last day of such quarter or
year (as the case may be), the calculation of the financial ratios and tests
provided in Section 5.03, and (C) sets forth information and computations
related to Sections 5.01(i), 5.02(a), 5.02(b), 5.02(d), 5.02(e) and 5.02(f) of
this Agreement and any other provisions of the Credit Documents required to be
included in such Compliance Certificate;
(iv)As soon as possible and in no event later than five (5) Business Days after
any Loan Party knows of the occurrence or existence of (A) any ERISA Event,
(B) any threatened (in writing) or actual litigation, suits, claims, disputes or
investigations against any Loan Party involving potential monetary damages
payable by any Loan Party of $10,000,000 or more (alone or in the aggregate) or
in which injunctive relief or similar relief is sought, which relief, if
granted, could have a Material Adverse Effect, (C) any other event or condition
(including (I) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Guarantor; (II) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Guarantor
and any Governmental Authority; or (III) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Guarantor, including pursuant to any applicable Environmental Laws) which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (D) any Default or any default under any Subordinated
Obligations, the statement of a Responsible Officer of the Borrower setting
forth details of such event, condition, default or Default and the action which
the Borrower proposes to take with respect thereto, or (E) any material change
in accounting policies of or financial reporting practices by the applicable
Loan Party. Each notice pursuant to this Section 5.01(a)(iv) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to this Section 5.01(a)(iv) shall describe with particularity any and
all provisions of this Agreement or other Credit Document that have been
breached;
(v)As soon as available, and in any event not later than thirty (30) days after
the commencement of each fiscal year of the Borrower, the budget and projected
financial statements of the Loan Parties (on a consolidated basis) for such
fiscal year (detailed on a quarterly basis) prepared on a basis consistent with
historical financial statements, including, in each case, projected balance
sheets, statements of income and statements of cash flow of the Loan Parties (on
a consolidated basis), all in reasonable detail and with assumptions and in any
event to include quarterly projections of the Borrower's compliance with each of
the covenants set forth in Section 5.03 of this Agreement;
(vi)As soon as possible and in no event later than five (5) Business Days prior
to the occurrence of any event or circumstance that would require a prepayment
pursuant to Section 2.06(c), the statement of the president, chief executive
officer, chief operating officer or chief financial officer of the Borrower
setting forth the details thereof;
(vii)As soon as possible and in no event later than ten (10) days after such
establishment, acquisition or issuance, written notice of the establishment or
acquisition by a Loan Party of any new Subsidiary or the issuance of any new
Equity Securities of any existing Loan Party (other than the Borrower);
(viii)As soon as possible and in no event later than five (5) Business Days
after the receipt thereof

51

--------------------------------------------------------------------------------

by a Loan Party, a copy of any notice, summons, citations or other written
communications concerning any actual, alleged, suspected or threatened material
violation of any Environmental Law, or any liability of a Loan Party for
Environmental Damages;
(ix)As soon as possible and in no event later than ten (10) days after the
acquisition by any Loan Party of any leasehold or ownership interest in real
property, a written supplement to Schedule 4.01(h);
(x)As soon as possible after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that the Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by the Borrower to the public concerning material changes to or
developments in the business of such Borrower; and
(xi)Contemporaneously with the Financial Statements for each quarter and each
year end required by the foregoing clauses (i) and (ii), the notices of security
interest described in Section 4(a) of the Intellectual Property Security
Agreement with respect to the period covered by such financial statements and
the notices described in Section 4(h) and Section 4(k) of the Intellectual
Property Security Agreement with respect to the period covered by such financial
statements;
(xii) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Loan Parties, and compliance by the Borrower
with the terms of this Agreement and the other Credit Documents as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(a) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower's behalf on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents and the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (the “Borrower Materials”) by
posting the Borrower Materials on one or more Platforms and (b) certain of the
Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to receive
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that if at any time the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all Borrower Material that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC” the Borrower shall be
deemed to have authorized the Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state security laws (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in Section 8.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.


(b)Books and Records. The Loan Parties shall at all times keep proper books of
record and account in which full, true and correct entries will be made of their
transactions in accordance with GAAP.
(c)Inspections. The Loan Parties shall permit the Administrative Agent and each
Lender, or any agent or representative thereof, upon reasonable notice and
during normal business hours so long as no Event of Default shall have occurred
and be continuing and otherwise at any time as the Administrative Agent and any
Lender may determine with or without prior notice to the Borrower, to visit and
inspect any of the properties and offices of the Loan Parties, to conduct audits

52

--------------------------------------------------------------------------------

of any or all of the Collateral, to examine the books and records of the Loan
Parties and make copies thereof, and to discuss the affairs, finances and
business of the Loan Parties with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as the
Administrative Agent or any Lender may request, all at the Borrower's expense;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 5.01(c) and only one exercise of such rights in any calendar year by the
Administrative Agent shall be at the Borrower's expense; provided, further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower. So long as no Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall use
commercially reasonably efforts to give the Borrower the opportunity to
participate in any discussions with the Borrower's independent public
accountants. Notwithstanding anything to the contrary in this Section 5.01(c),
none of the Loan Parties will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law or any binding non-disclosure
provisions entered into in the ordinary course of business or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
(d)Insurance. The Loan Parties shall:
(i)Carry and maintain (A) insurance during the term of this Agreement of the
types and in the amounts customarily carried from time to time by others engaged
in substantially the same business as such Person and operating in the same
geographic area as such Person, including, but not limited to, fire, public
liability, property damage and worker's compensation and (B) if requested by the
Administrative Agent, flood insurance with respect to real property Collateral
in amounts and subject to deductibles and other terms as customarily carried
from time to time by others engaged in substantially the same business as such
Person and operating in the same geographic area as such Person, but in any
event with such provisions and amounts required to comply with applicable
Governmental Rules regarding real property Collateral.
(ii)Furnish to any Lender, upon written request, full information as to the
insurance carried;
(iii)Carry and maintain each policy for such insurance with (A) a company which
is rated A or better by A.M. Best and Company at the time such policy is placed
and at the time of each annual renewal thereof or (B) any other insurer which is
satisfactory to the Administrative Agent; and
(iv)Obtain and maintain endorsements acceptable to the Administrative Agent for
such insurance (including form 438BFU or equivalent) naming the Administrative
Agent and the Lenders as an additional insured and naming the Administrative
Agent as mortgagee and as lender's loss payee and including lender's loss
payable endorsements;
provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.
(e)Governmental Charges. Each Loan Party shall promptly pay and discharge when
due  all taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, which in each case, if unpaid, could be reasonably
likely to have a Material Adverse Effect, except such taxes and other
Governmental Charges as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made; provided that in each such
case appropriate reserves are maintained in accordance with GAAP and no material
property of any Loan Party is at impending risk of being seized, levied upon or
forfeited.
(f)Use of Proceeds. The Borrower shall use the proceeds of the Revolving Loans
(i) to pay fees and expenses incurred in connection with this Agreement; (ii) to
refinance existing indebtedness of the Loan Parties (including refinancing of
the Indebtedness under the Existing Credit Agreement); (iii) to finance
Permitted Acquisitions and Permitted Stock Repurchases and (iv) (together with
Letters of Credit issued hereunder) to provide for the working capital and
general corporate purpose needs of the Loan Parties. No part of the proceeds of
any Loan or any Letter of Credit shall be used, whether directly or indirectly,
(A) to purchase, acquire or carry any Margin Stock (other than for a Permitted
Stock Repurchase or Permitted Acquisition, in each case, consummated in
compliance with this Agreement and applicable Governmental Rules) or (B) for any
purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U, and X.
(g)General Business Operations. Each of the Loan Parties shall (i) except as
otherwise permitted under

53

--------------------------------------------------------------------------------

Section 5.02(d)(i), preserve, renew and maintain in full force its corporate,
partnership or limited liability company existence and good standing under the
Governmental Rules of the jurisdiction of its organization and all of its
rights, licenses, leases, qualifications, privileges, franchises and other
authority reasonably necessary to the conduct of its business, provided that the
Loan Parties shall be permitted to dissolve Immaterial Subsidiaries from time to
time in the Loan Parties' reasonable business judgment, (ii) conduct its
business activities in compliance with all Requirements of Law in all material
respects and, except as could not reasonably be expected to have a Material
Adverse Effect, all Contractual Obligations applicable to such Person,
(iii) keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted and from time to time make,
or cause to be made, all necessary and proper repairs, except, in each case,
where any failure, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) maintain, preserve and
protect all of its rights to enjoy and use material trademarks, trade names,
service marks, patents, copyrights, licenses, leases, franchise agreements and
franchise registrations necessary to its business and (v) conduct its business
in an orderly manner without voluntary material interruption. Neither the
Borrower nor any Guarantor shall reincorporate or reorganize itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the Closing Date (or the date it became a Guarantor) unless
(A) the Administrative Agent shall hold a perfected, first priority security
interest in and Lien on all of the assets of such reincorporated or reorganized
entity (subject to Permitted Liens) and (B) the Administrative Agent shall have
received thirty (30) days prior written notice.
(h)Compliance with Laws . Each Loan Party shall comply with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including, without limitation, all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and the inventory of each Loan Party shall comply with
the Fair Labor Standards Act.
(i)New Subsidiaries. The Borrower shall, at its own expense promptly, and in any
event (i) within twenty-five (25) days (or such longer period of time as may be
agreed to by the Administrative Agent in its reasonable discretion) after the
formation or acquisition of any Domestic Subsidiary (other than an Immaterial
Subsidiary) or after any Domestic Subsidiary that is an Immaterial Subsidiary
ceases to be an Immaterial Subsidiary and (ii) within thirty (30) days (as such
time period may be extended by the Administrative Agent) after the formation or
acquisition of any Foreign Subsidiary (other than an Immaterial Subsidiary) or
after any Foreign Subsidiary that is an Immaterial Subsidiary ceases to be an
Immaterial Subsidiary: (A) notify the Administrative Agent of such event in
writing (to the extent notice has not already been provided in accordance with
Section 5.01(a)(vii)), (B) cause each Domestic Subsidiary (other than an
Immaterial Subsidiary but including each Domestic Subsidiary that ceases to be
an Immaterial Subsidiary) and each other Loan Party (other than a Foreign
Subsidiary or an Immaterial Subsidiary), as applicable, to become a party to the
Guaranty, the Security Agreement, the Intellectual Property Security Agreement
and each other applicable Security Document in accordance with the terms
thereof, execute additional Security Documents (including a Foreign Pledge
Agreement, as applicable) if reasonably requested by the Administrative Agent
and amend the Security Documents as appropriate in light of such event to pledge
to the Administrative Agent for the benefit of itself and the Lenders (1) 100%
of the Equity Securities of each such Person which becomes a Domestic Subsidiary
and (2) 100% of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the IRC) and 65% of the
voting Equity Securities (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the IRC) of each such Person which becomes a
Foreign Subsidiary (other than an Immaterial Subsidiary) that is owned directly
by the Borrower or a Domestic Subsidiary (provided that, if, as a result of any
change in the tax laws of the United States of America after the date of this
Agreement, the pledge by any Loan Party of any additional Equity Securities in
any such Foreign Subsidiary to the Administrative Agent, on behalf of itself and
the Lenders, under the Security Documents could not reasonably be expected to
result in an increase in the aggregate net consolidated tax liabilities of the
Loan Parties, then, promptly after the change in such laws, all such additional
Equity Securities shall be so pledged under the Security Documents) and execute
and deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (C) except in the case of an
Immaterial Subsidiary, deliver (or cause the appropriate Person to deliver) to
the Administrative Agent all certificates and other instruments constituting
Collateral thereunder free and clear of all adverse claims, accompanied by
undated stock powers or other instruments of transfer executed in blank (and
take such other steps as may be requested by the Administrative Agent to perfect
the Administrative Agent's first priority Lien in such Collateral consisting of
Equity Securities in compliance with any applicable laws of jurisdictions
outside of the United States of America), (D) cause each document (including
each Uniform Commercial Code financing statement and each filing with respect to
intellectual property owned by each new Domestic Subsidiary (other than an
Immaterial Subsidiary)) required by law or requested by the Administrative Agent
to be filed, registered or recorded in order to create in favor of the
Administrative Agent for the benefit of the Lenders a valid, legal and perfected
first-priority security interest in and lien on the Collateral (subject to
Permitted Liens) subject to the Security Documents to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent, (E) if
requested by the Administrative Agent, deliver an opinion of counsel in form and
substance satisfactory to the Administrative Agent with respect to each new
Domestic Subsidiary (other than an Immaterial Subsidiary), and/or the pledge of
the Equity Securities of each Domestic Subsidiary and Foreign Subsidiary and the
matters set forth in this Section and (F) deliver to the Administrative Agent
the same organization documents, resolutions, certificates, lien searches and

54

--------------------------------------------------------------------------------

other matters set forth in Schedule 3.01(b) and (e) with respect to such new
Subsidiary as required to be delivered with respect to the Borrower on the date
hereof, in form and substance satisfactory to Administrative Agent.
(j)Appraisals. During the existence of an Event of Default or upon the written
request of any Lender acting pursuant to any Requirement of Law, the Borrower
agrees that the Administrative Agent may, at the expense of the Borrower,
commission an appraisal of any real property (i) to which any Loan Party holds
legal title and (ii) which is encumbered by any Security Document.
(k) Additional Collateral. If at any time from and after the Closing Date the
Borrower or any Guarantor acquires any fee interest in real property with a
value in excess of $5,000,000, such Loan Party shall deliver to the
Administrative Agent upon the request of the Required Lenders (for the avoidance
of doubt, the real property Collateral required under this Agreement shall not
include the real property assets located at 25 East Easy Street, Simi Valley,
California 93065), at its own expense, promptly all documentation and
information in form and substance reasonably satisfactory to the Administrative
Agent (including surveys, environmental reports and environmental indemnities)
to assist the Administrative Agent in obtaining deeds of trust or mortgages on
such additional real property and ALTA policies of title insurance, with such
endorsements as the Administrative Agent may reasonably require, issued by a
company and in form and substance satisfactory to the Administrative Agent, in
an amount equal to the principal amount of the Total Revolving Loan Commitment
at such time), insuring the Administrative Agent's Lien on such additional real
property Collateral to be of first priority, subject only to such exceptions as
the Administrative Agent shall approve in its discretion, with all costs thereof
to be paid by such Loan Party.
5.02.    Negative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any Commitment remains in force, the Borrower will comply, and will cause
compliance by the other Loan Parties, with the following negative covenants,
unless the Required Lenders shall otherwise consent in writing:
(a)Indebtedness. None of the Loan Parties shall create, incur, assume or permit
to exist any Indebtedness except for the following (“Permitted Indebtedness”):
(i)Indebtedness of the Loan Parties under the Credit Documents;
(ii)Indebtedness of the Loan Parties listed in Schedule 5.02(a) and existing on
the date of this Agreement and any Indebtedness of the Loan Parties under
initial or successive refinancings of any Indebtedness permitted by this clause
(ii); provided that (A) the principal amount of any such refinancing does not
exceed the principal amount of the Indebtedness being refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and (B) the material terms and provisions of
any such refinancing (including maturity, redemption, prepayment, default and,
if applicable, subordination provisions) are no less favorable to the applicable
Loan Party and the Lenders than the Indebtedness being refinanced;
(iii)Indebtedness of the Loan Parties under Rate Contracts ; provided that all
such Rate Contracts are entered into in connection with bona fide hedging
operations and not for speculation;
(iv)Indebtedness of the Loan Parties with respect to surety, appeal, indemnity,
performance or other similar bonds in the ordinary course of business (including
surety or similar bonds issued in connection with the stay of a proceeding of
the type described in Section 6.01(h));
(v)Guaranty Obligations of any Loan Party in respect of Permitted Indebtedness
of any other Loan Party;
(vi)Indebtedness owing to other Loan Parties; provided that the Investment
constituting such Indebtedness is permitted by Section 5.02(e)(iii);
(vii)purchase money Indebtedness and Capital Lease obligations in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;
(viii)unsecured Indebtedness incurred after the Closing Date; provided that (A)
the maturity of such Indebtedness shall be no earlier than a date that is six
(6) months after the Maturity Date and such Indebtedness shall have no scheduled
principal payments prior to a date that is six (6) months after the Maturity
Date and (B) after giving effect to the incurrence of such Indebtedness, the
Total Leverage Ratio shall not exceed, and shall not be projected to exceed
during the term

55

--------------------------------------------------------------------------------

of this Agreement, 2.50:1.00 and the Administrative Agent shall have received a
certificate and projections from the Borrower demonstrating satisfaction of such
condition;
(ix)Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower following the Closing Date, which Indebtedness is in
existence at the time such Person becomes a Subsidiary and is not created in
connection with or in contemplation of such Person becoming a Subsidiary,
together with any initial or successive refinancings thereof; provided that (A)
the aggregate principal amount of all such Indebtedness in the aggregate shall
not exceed $10,000,000 at any time outstanding and (B) the Borrower shall be in
compliance with the financial covenants set forth in this Agreement on a pro
forma basis after giving effect to such Person becoming a Subsidiary of the
Borrower;
(x)Reserved;
(xi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
outstanding at any time not to exceed $20,000,000 (or the dollar equivalent
thereof at the time of incurrence); provided that the Borrower shall be in
compliance with the financial covenants set forth in this Agreement on a pro
forma basis after giving effect to the Indebtedness under this clause (xi);
(xii)Indebtedness of the Borrower in an aggregate principal amount outstanding
at any time not to exceed $420,945 in respect of Irrevocable Letter of Credit
No. NZS659521 issued by Wells Fargo Bank, National Association (in its
individual capacity and not as L/C Issuer hereunder) and extensions and renewals
of such letter of credit;
(xiii) other Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $5,000,000; provided that the Borrower shall be in
compliance with the financial covenants set forth in this Agreement on a pro
forma basis after giving effect to the Indebtedness under this clause (xiii);
and
(xiv) Indebtedness arising from (A) the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business or (B) in the case of Loan
Parties not constituting the Borrower or a Guarantor, (1) commercial credit
cards, (2) cash management services (including cash pooling services, controlled
disbursement services, ACH transactions, and interstate depository network
services), (3) returned items; and (4) foreign exchange services and facilities.
(b)Liens. No Loan Party shall create, incur, assume or permit to exist any Lien
or Negative Pledge on or with respect to any of its assets or property of any
character, whether now owned or hereafter acquired, except for the following
(“Permitted Liens”):
(i)Liens in favor of the Administrative Agent or any Lender securing the
Obligations and Negative Pledges under the Credit Documents;
(ii)Liens listed in Schedule 5.02(b) and existing on the date of this Agreement
and any replacement Liens (covering the same or a lesser scope of property) in
respect of replacement Indebtedness permitted under Section 5.02(a)(ii);
(iii)Liens for taxes or other Governmental Charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and have not proceeded to judgment; provided that
adequate reserves for the payment thereof have been established in accordance
with GAAP and no property of any Loan Party is subject to impending risk of loss
or forfeiture by reason of nonpayment of the obligations secured by such Liens;
(iv)statutory Liens, possessory liens of carriers, warehousemen, materialmen,
mechanic's liens and landlord liens, arising in the ordinary course of business
with respect to obligations which are not delinquent or are being contested in
good faith by appropriate proceedings, provided that, if delinquent, adequate
reserves have been set aside with respect thereto in accordance with GAAP and,
by reason of nonpayment, no property of any Loan Party is subject to a material
impending risk of loss or forfeiture;
(v)Deposits under workers' compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;
(vi)Purchase money Liens and associated Negative Pledges incurred with respect
to property

56

--------------------------------------------------------------------------------

acquired using the proceeds of Indebtedness and Capital Leases permitted under
Sections 5.02(a)(vii) and 5.02(a)(xi);
(vii)Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by the Liens described in clause (ii) or (vi) above or
clause (xvii) below; provided that any extension, renewal or replacement Lien
(A) is limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing;
(viii)leases or subleases and licenses or sublicenses granted to others (in the
ordinary course of business ) not interfering in any material respect with the
ordinary conduct of the business or operations of any Loan Party;
(ix)easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party;
(x) deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessor, utilities and other service providers;    
(xi) bankers liens and rights of setoff with respect to customary depository
arrangements entered into in the ordinary course of business, including, without
limitation, to secure obligations described under Section 5.01(a)(xiv);
(xii)Liens arising (1) by reason of security for surety or appeal bonds in the
ordinary course of business of any Loan Party and (2) in connection with
judgments, orders, decrees or awards not giving rise to an Event of Default
hereunder;
(xiii)Liens consisting of pledges or deposits to secure obligations under
workers' compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
(xiv)Liens (A) consisting of pledges or deposits of property to secure
performance in connection with operating leases made in the ordinary course of
business, provided the aggregate value of all such pledges and deposits
(excluding the property subject to such lease) in connection with any such lease
does not at any time exceed 10% of the annual fixed rentals payable under such
lease and (B) arising from precautionary UCC financing statements regarding
operating leases;
(xv)Liens consisting of deposits of property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);
(xvi)Reserved;
(xvii) Liens on the assets of a Person that becomes a Subsidiary of the Borrower
following the Closing Date as described in Section 5.02(a)(ix) that exist at the
time becomes a Subsidiary of the Borrower and that secure Indebtedness permitted
under Section 5.02(a)(ix) (and related Negative Pledges);
(xviii)Negative Pledges arising under contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Equity Securities or assets of such
Subsidiary;
(xix) Liens and Negative Pledges on assets of Foreign Subsidiaries securing
Indebtedness permitted under Section 5.01(a)(xi);
(xx)Liens in favor of a trustee in an indenture relating to any Indebtedness to
the extent such Liens secure only customary compensation and reimbursement
obligations of such trustee;
(xxi)Liens on deposits, or property held in trust, pursuant to legal or covenant
defeasance or satisfaction and discharge provisions governing Indebtedness; and
(xxii) other Liens securing obligations (excluding Indebtedness) in an aggregate
principal amount at any time outstanding not to exceed $5,000,000;
provided, however, that the foregoing exceptions shall not permit any Lien in
any Equity Securities issued by any Loan Party

57

--------------------------------------------------------------------------------

except for Liens (1) granted in favor of the Administrative Agent securing the
Obligations (or any guaranty thereof) or (2) in reliance upon clause (xix)
above.
(c)Asset Dispositions. No Loan Party shall, directly or indirectly, sell, lease,
convey, transfer or otherwise dispose (including, without limitation, via any
sale and leaseback transaction) of any of its assets or property, whether now
owned or hereafter acquired, except for the following:
(i)Sales by the Loan Parties of inventory in the ordinary course of their
businesses;
(ii)Sales by the Loan Parties of damaged, worn or obsolete equipment in the
ordinary course of their businesses;
(iii)Sales or other dispositions by any Loan Party of Investments permitted by
clause (i) of Section 5.02(e) for not less than fair market value; provided that
the proceeds of such sale or other disposition are retained as working capital
with such Loan Party or used for other general corporate purposes not prohibited
hereunder;
(iv)(A) Sales or other dispositions of assets and property by and among the
Borrower and any Domestic Subsidiaries, (B) sales or other dispositions of
assets and property by and among any Foreign Subsidiaries and (C) sales or other
dispositions of assets and property by and among the Borrower, any Domestic
Subsidiaries and any Foreign Subsidiaries provided that the assets (valued at
the greater of book value or fair market value) that are sold or disposed of by
the Borrower or a Domestic Subsidiary to a Foreign Subsidiary shall count
towards the limitation set forth in the second proviso to Section 5.02(e)(iii)
and shall only be permitted to the extent in compliance with such proviso to
Section 5.02(e)(iii);
(v)Licenses and sublicenses of intellectual property owned by or licensed to any
Loan Party to any third party in the ordinary course of business;
(vi)Sales or other dispositions of assets and property by the Loan Parties to
other Persons (other than other Loan Parties) not otherwise permitted under this
Section 5.02(c); provided that (i) at the time of such sale or other disposition
(other than any such sale or other disposition made pursuant to a legally
binding commitment entered into at a time when no Default exists), no Default
shall exist or would result from such sale or other disposition, and (ii) all
sales and other dispositions under this Section 5.02(c)(vi) shall not exceed
$25,000,000 in the aggregate during the term of this Agreement; and
(vii) Sales and other dispositions of Investments in Joint Ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements.
(d)Mergers, Acquisitions, Etc. No Loan Party shall reorganize or consolidate
with or merge into any other Person or permit any other Person to merge into it,
acquire any Person as a new Subsidiary or acquire all or substantially all of
the assets of any other Person, except for the following:
(i)(A) the Borrower and the other Loan Parties may merge with each other;
provided that (1) no Default shall have occurred and be continuing or would
result after giving effect to any such merger, (2) in any such merger involving
the Borrower and another Loan Party, the Borrower is the surviving Person, and
(3) in any such merger involving a Guarantor and another Loan Party (other than
the Borrower), such Guarantor is the surviving Person; and (B) a merger or
consolidation of a Person with or into the Borrower, with or into a Guarantor,
or with or into a Pledged Foreign Subsidiary which constitutes an acquisition
permitted by Section 5.02(d)(iii); provided that no Default shall have occurred
and be continuing or would result after giving effect to any such merger;
(ii)the Acquisition; and
(iii)Acquisitions by the Borrower, a Guarantor, or a Pledged Foreign Subsidiary
of any Person or the assets of a Person as a new Subsidiary or of all or
substantially all of the assets of any other Person or identifiable business
unit or division of any other Person (in each case, the “Proposed Target”);
provided that:
(A)No Default has occurred and is continuing on the date of, or will result
after giving effect to, any such acquisition (actually and on a pro forma
basis);
(B)The Proposed Target is in the same line of business as the Borrower or a line
of business substantially related thereto;
(C)The acquisition of the Proposed Target shall be completed as a result of an
arm's

58

--------------------------------------------------------------------------------

length negotiation (i.e. on a non-hostile basis);
(D)The acquisition of the Proposed Target shall be consummated, in all material
respects, in accordance with all applicable Governmental Rules;
(E)For each proposed acquisition where the total consideration is less than
$50,000,000, the Borrower has delivered to the Administrative Agent written
notice of the same at least three Business Days' after the closing of such
acquisition;
(F) For each proposed acquisition where the total consideration is greater than
or equal to $50,000,000, the Borrower has delivered to the Administrative Agent
at least 10 calendar days prior to the closing date of such proposed
acquisition: (1) written notice of such proposed acquisition, (2) financial
statements of the subject of such acquisition (or, in the case of assets
constituting less than all of the assets of a Person, the equivalent of
financial statements with respect to such assets) to the extent available, but
in no event for less than the immediately preceding twelve months, and (3) pro
forma financial statements reflecting the combined projected performance of the
Loan Parties during the 12 months immediately following consummation of such
transaction, certified to the Administrative Agent and the Lenders as being the
good faith projections of the Borrower, in form and detail reasonably acceptable
to the Administrative Agent, which projections shall show that such acquisition
will not result in any Default hereunder;
(G)The Borrower shall be in compliance with the financial covenants set forth in
this Agreement on a pro forma basis after giving effect to the acquisition of
the Proposed Target as of the last day of the fiscal quarter most recently ended
for which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.01(a)(i) or 5.01(a)(ii) hereof;
(H)The Administrative Agent shall prior to the proposed acquisition date have
received a Compliance Certificate evidencing pro forma compliance as described
in clause (G) above;
(I)The Administrative Agent shall hold a perfected, first priority security
interest in and lien on all of the assets acquired by the Borrower or a
Guarantor in such transaction (including but not limited to the assets of the
Proposed Target (unless it is, or is acquired by, a Foreign Subsidiary), subject
only to Permitted Liens and, if the Proposed Target survives such transaction as
a separate Subsidiary, any Equity Securities in the Proposed Target to the
extent required by and, in connection with any Foreign Subsidiary, within the
time frame set forth in Section 5.01(i)) (it being understood that if those
Equity Securities are Margin Stock, then the Loan Parties shall retire or
otherwise cause such Equity Securities to no longer retain their status as
Margin Stock immediately following such acquisition); and
(J)If such Proposed Target remains a separate Subsidiary, all action required of
the Loan Parties under Section 5.01(i) shall be completed within the time frames
set forth within such Section.
(e)Investments. None of the Loan Parties shall make any Investment except for
Investments in the following:
(i)Investments by the Loan Parties in deposit accounts, securities accounts
consistent with the investment policy attached hereto as Exhibit J, cash and
Cash Equivalents (but excluding any auction rate securities other than auction
rate securities owned by the Borrower as of the Closing Date); provided that,
for Investments of the Borrower and each Guarantor (other than De Minimis
Accounts), such Investments are subject to a Control Agreement; provided further
that, with respect to the existing accounts described in Section 5.01(m), a
Control Agreement shall not be required prior to the due date set forth in
Section 5.01(m) and, with respect to the accounts described in Section 5.02(o),
a Control Agreement shall not be required prior to the due date set forth in
Section 5.02(o);
(ii)Investments listed in Schedule 5.02(e) existing on the date of this
Agreement ;
(iii)Investments by the Loan Parties in each other (including such Investments
set forth on Schedule 5.02(e)); provided that any Investments constituting
Indebtedness wherein the Borrower or a Guarantor is the lender thereunder shall
be evidenced by one or more Pledged Intercompany Notes subject to a first
perfected security interest in favor of the Administrative Agent and in the
Administrative Agent's possession; provided further that Investments made (other
than Investments made in connection with an acquisition consummated in reliance
on Section 5.02(d)(iii) hereof) on or after the Closing Date (including any
loans or advances) by the Loan Parties made directly or indirectly in any
Foreign Subsidiaries and Immaterial Subsidiaries in reliance on this clause
(iii) (together with any sales or other dispositions by the Borrower or a
Domestic Subsidiary to a Foreign Subsidiary made in reliance on Section
5.02(c)(iv)) may not exceed $10,000,000 in the

59

--------------------------------------------------------------------------------

aggregate at any one time as to any individual Foreign Subsidiary or $20,000,000
in the aggregate at any one time as to all Foreign Subsidiaries and Immaterial
Subsidiaries;
(iv)Investments consisting of loans to employees, officers and directors in the
ordinary course of business in an aggregate amount not exceeding $2,000,000 at
any one time outstanding;
(v)Investments permitted by Section 5.02(d);
(vi)In addition to Investments otherwise expressly permitted by this
Section 5.02(e) (provided no Event of Default then exists or results therefrom),
Investments by the Loan Parties in Joint Ventures in an aggregate amount (valued
at cost) not to exceed $15,000,000 in the aggregate as to all such Joint
Ventures since the date of this Agreement;
(vii) Other Investments in an aggregate amount outstanding at any time not to
exceed $10,000,000;
(viii) Investments arising in connection with Rate Contracts permitted under
Section 5.02(a)(iii) hereof;
(ix) Guarantees of operating leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;
(x) Investments arising from the consummation of customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and
(xi)Investments received in connection with the settlement of a bona fide
dispute with another Person after making reasonable efforts to collect cash in
respect thereof.
(f)Distributions, Redemptions, Etc. No Loan Party shall make any Distributions
or set apart any sum for any such purpose except as follows:
(i)Any Subsidiary of the Borrower may pay dividends on its Equity Securities to
its equity holders ratably according to their respective holdings of the type of
Equity Securities in respect of which such dividend is being made;
(ii)The Borrower may make Distributions so long as all the following conditions
are met as of the date of such repurchase: (A) in connection with any Credit
Event related to such Distribution (1) the conditions precedent in Section 3.02
are satisfied (including Section 3.02(a)), and (2) the representations and
warranties in Section 4.01(y) are true and correct in all material respects, (B)
no Default would result from any such Distribution, (C) the Borrower shall be in
compliance with Section 5.03 on a pro forma basis after giving effect to such
Distribution and (D) such Distribution does not and will not result in a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X; and
(iii)Any Loan Party may make repurchases of its Equity Securities deemed to
occur upon exercise of stock options or warrants if such Equity Securities
represent a portion of the exercise price of such options or warrants or
withholding of shares of restricted stock upon vesting.
(g)Change in Business. No Loan Party shall engage, either directly or indirectly
through Affiliates, in any business other than the same line of business of the
Borrower as of the Closing Date or a line of business substantially related
thereto except in immaterial respects.
(h) Payments of Indebtedness, Etc. No Loan Party shall:
(i) pay or prepay any principal, premium, interest or any other amount
(including sinking fund payments) with respect to any Subordinated Obligation
(except payments expressly permitted by the subordination provisions thereof),
or redeem purchase, defease, acquire or otherwise satisfy (or offer to redeem,
purchase, acquire or otherwise satisfy) any Subordinated Obligations; or make
any payment or deposit any monies, securities or other property with any trustee
or other Person that has the effect of providing for the satisfaction (or
assurance of any satisfaction) of any Subordinated Obligations prior to the date
when due or otherwise to provide for the defeasance of any Subordinated
Obligations; or
(ii) supplement, modify, amend, restate, extend or otherwise change the terms of
any document, instrument or agreement evidencing or governing any Subordinated
Obligations or the Indebtedness described in Section 5.02(a)

60

--------------------------------------------------------------------------------

(x).
(i)ERISA.
(i) No Loan Party nor any ERISA Affiliate shall (A) adopt or institute any
Pension Plan; (B) take any action which will result in the partial or complete
withdrawal, within the meanings of Sections 4203 and 4205 of ERISA, from a
Multiemployer Plan; (C) engage or permit any Person to engage in any transaction
prohibited by Section 406 of ERISA or Section 4975 of the IRC involving any
Pension Plan or Multiemployer Plan which would subject a Loan Party or any ERISA
Affiliate to any tax, penalty or other liability including a liability to
indemnify; (D) incur or allow to exist any accumulated funding deficiency
(within the meaning of Section 412 of the IRC or Section 302 of ERISA); (E) fail
to make full payment when due of all amounts due as contributions to any Pension
Plan or Multiemployer Plan; (F) fail to comply with the requirements of Section
4980B of the IRC or Part 6 of Title I(B) of ERISA; or (G) adopt any amendment to
any Pension Plan which would require the posting of security pursuant to Section
401(a)(29) of the IRC, where singly or cumulatively, the above could have a
Material Adverse Effect.
(ii) No Loan Party shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
(j) Transactions With Affiliates. No Loan Party shall enter into or permit to
exist any material Contractual Obligation with any Affiliate (other than any
other Loan Party) or engage in any other transaction with any Affiliate (other
than any other Loan Party) except (a) salary, bonus, fees, employee stock option
and other compensation arrangements (including customary indemnities) with
directors or officers in the ordinary course of business, (b) any transaction
permitted under Section 5.02(e) and (c) transactions upon overall terms at least
as favorable to such Loan Party as an arms-length transaction with unaffiliated
Persons.
(k)Accounting Changes. No Loan Party shall change (i) its fiscal year (currently
January 1 through December 31) or (ii) its accounting practices except as
required or permitted by GAAP.
(l) Amendment of Material Documents. No Loan Party shall agree to amend, modify,
terminate, supplement or replace any Material Document or any document executed
and delivered in connection therewith, in each case in a manner which would
adversely affect the interests of the Administrative Agent and the Lenders in
any material manner. No Loan Party shall agree to any provision in, or amendment
of, a limited liability company agreement or partnership agreement that
materially adversely affects the perfection of the security interest of the
Administrative Agent in any pledged partnership interests or pledged limited
liability company interests pledged by such Loan Party under the Credit
Documents.
(m)Restrictive Agreements. No Loan Party shall agree to any restriction or
limitation (other than as set forth in this Agreement or the other Credit
Documents) on the making of Distributions or the transferring of assets from any
Loan Party to another Loan Party except pursuant to (i) contractual encumbrances
or restrictions in effect on the Closing Date and identified on Schedule
5.02(m), (ii) Negative Pledges permitted under Section 5.02(b), (iii) applicable
law or any applicable rule, regulation or order, (iv) any agreement or other
instrument of a Person acquired by any Loan Party in existence at the time of
such acquisition (but not created in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the acquired Person and its Subsidiaries, or the property
or assets of the acquired Person and its Subsidiaries, (v) restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of business, (vi) customary provisions in joint venture
agreements and other similar agreements relating solely to such joint venture,
(vii) customary provisions contained in leases or licenses of intellectual
property and other agreements, in each case, entered into in the ordinary course
of business, (viii) agreement governing Indebtedness that is pari-passu in right
of payment with the Obligations, so long as the Borrower in its reasonable and
good faith judgment determines at the time such Indebtedness is incurred that
any such restriction or limitation will not affect the ability of the Borrower
to make principal or interest payments on the Obligations and any other
Indebtedness that is an obligation of the Borrower, (ix) agreements governing
Indebtedness of Foreign Subsidiaries, (x) any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (vii) of this Section 5.02(m); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
(n)Joint Ventures. No Loan Party shall enter into or maintain any interest in
any Joint Venture; provided, however, that the Loan Parties may enter into and
maintain an interest in Joint Ventures if (A) the aggregate

61

--------------------------------------------------------------------------------

Investment by the Loan Parties in all Joint Ventures is permitted by Section
5.02(e)(vi), (B) the business of such Joint Venture is in the same line of
business as the Borrower or a line of business substantially related thereto and
(C) such additional Joint Venture is a corporation, limited liability company or
other limited liability entity.
(o) Accounts. Neither the Borrower nor any Guarantor shall fail to deliver to
the Administrative Agent (i) within 30 days after the Closing Date for existing
accounts (other than De Minimis Accounts), (ii) within 30 days after opening or
acquiring a new account (other than De Minimis Accounts) and (iii) within 30
days after an account ceases to be a De Minimis Account, in each case, a fully
executed control agreement in form and substance reasonably acceptable to the
Administrative Agent with respect to each such account with any bank, savings
association, financial institution, securities intermediary or similar financial
intermediary in which cash or other property will be deposited.
5.03.    Financial Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any Commitment remains in force, the Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:
(a)Total Leverage Ratio. If the Borrower incurs any Indebtedness pursuant to
Section 5.02(a)(viii) above, then from and after the date of the first such
incurrence, the Borrower shall not permit the Total Leverage Ratio at any time
to be greater than 2.50:1.00.
(b)Minimum EBITDA. The Borrower shall not permit, as of the last day of any
fiscal quarter, the EBITDA of the Loan Parties on a consolidated basis for the
twelve (12) month period ending thereon, to be less than the amount set opposite
the applicable time period below:
Date
 
EBITDA
September 30, 2011 through and including September 30, 2012
 
$100,000,000
each fiscal quarter end thereafter
 
$125,000,000



Notwithstanding the foregoing, if the Acquisition Closing Date has not occurred
prior thereto, the required minimum EBITDA of the Loan Parties on a consolidated
basis for the twelve (12) month period ending on December 31, 2012 and each
fiscal quarter end thereafter shall be reduced from $125,000,000 to
$110,000,000.
(c) Minimum Unrestricted, Unencumbered Liquid Assets. The Borrower shall not
permit (i) the aggregate amount of Unrestricted, Unencumbered Liquid Assets
owned by the Loan Parties at any time to be less than $60,000,000; or (ii) the
aggregate amount of Unrestricted, Unencumbered Liquid Assets located in the
United States and owned by the Borrower and the Guarantors at any time to be
less than $30,000,000.
ARTICLE VI. EVENTS OF DEFAULT.
6.01.    Events of Default. The occurrence or existence of any one or more of
the following shall constitute an “Event of Default” hereunder:
(a)Non-Payment. Any Loan Party shall (i) fail to pay when due any principal of
any Loan or any L/C Obligation (including any amount due in respect thereof
under the Guaranty) or (ii) fail to pay within five (5) Business Days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents (including any amount due
under any Lender Rate Contract or with respect to any Lender Bank Product and,
to the extent not included in clause (i), the Guaranty); or
(b)Specific Defaults. Any Loan Party shall fail to observe or perform any
covenant, obligation, condition or agreement set forth in Section 5.01(a) (other
than clause (xi) of Section 5.01(a)), Section 5.01(f), Section 5.01(h), Section
5.01(i), Section 5.01(k), Section 5.01(l), Section 5.01(m), Section 5.02 or
Section 5.03; or
(c)Other Defaults. Any Loan Party shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Agreement or any
other Credit Document and such failure shall continue for thirty (30) days after
the date of such failure; or
(d)Representations and Warranties. Any representation, warranty, certificate,
information or other

62

--------------------------------------------------------------------------------

statement (financial or otherwise) made or furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in or in connection with this
Agreement or any of the other Credit Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; or
(e)Cross-Default. (i) Any Loan Party shall fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Obligations) when due (whether at scheduled maturity, by required prepayment,
upon acceleration or otherwise) and such failure shall continue beyond any
period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $10,000,000 or (ii) any Loan Party
shall otherwise fail to observe or perform any agreement, term or condition
contained in any agreement or instrument relating to any Indebtedness or
Contingent Obligation of such Person (other than the Obligations), or any other
event shall occur or condition shall exist, if the effect of such failure, event
or condition is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $10,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral; or
(f)Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) except
in the case of an Immaterial Subsidiary, be dissolved or liquidated in full or
in part, (v) except in the case of an Immaterial Subsidiary, become insolvent
(as such term may be defined or interpreted under any applicable statute),
(vi) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or, in each case, any analogous procedure or step is taken in any
jurisdiction; or
(g)Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Loan Party (other than any Immaterial
Subsidiary) or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Loan Party (other than any Immaterial
Subsidiary) or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or
(h)Judgments. (i) One or more judgments, orders, decrees or arbitration awards
requiring any Loan Party to pay an aggregate amount of $ 10,000,000 or more
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
5.01(d)) shall be rendered against any Loan Party in connection with any single
or related series of transactions, incidents or circumstances and the same shall
not be satisfied, vacated or stayed for a period of twenty (20) consecutive
days; or (ii) any judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a part of the
property of any Loan Party with an aggregate value in excess of $10,000,000 and
the same shall not be released, stayed, vacated or otherwise dismissed within
thirty (30) days after issue or levy; or
(i)Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Loan Party not to be, a legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms
or shall otherwise cease to be in full force and effect; or
(j)Security Documents. Any Lien intended to be created by any Security Document
shall at any time be invalidated, subordinated or otherwise cease to be in full
force and effect, for whatever reason, or any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid, first priority (except as expressly otherwise
provided in this Agreement or such Security Document) perfected Lien in the
Collateral covered thereby, or any Loan Party (other than the Borrower or an
Immaterial Subsidiary) shall issue, create or permit to be outstanding any
Equity Securities which shall not be subject to a first priority perfected Lien
under the Security Documents (other than Equity Securities not required to be
pledged under the Credit Documents); or
(k)ERISA. Any Reportable Event which the Administrative Agent reasonably
believes in good faith constitutes grounds for the termination of any Pension
Plan by the PBGC or for the appointment of a trustee by the PBGC to administer
any Pension Plan shall occur and be continuing for a period of thirty (30) days
or more after notice thereof is provided to the Borrower by the Administrative
Agent, or any Pension Plan shall be terminated within the meaning of Title IV of
ERISA or a trustee shall be appointed by the PBGC to administer any Pension
Plan; or

63

--------------------------------------------------------------------------------

(l)Change of Control. Any Change of Control shall occur; or
(m)Involuntary Dissolution or Split Up. Any order, judgment or decree shall be
entered against any Loan Party decreeing its involuntary dissolution or split up
and such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or
(n)Other Default. The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Credit Document) under any other
Credit Document; or
(o) Material Adverse Change. A material adverse change in the assets,
liabilities, financial condition, business operation or performance of the
Borrower and the Loan Parties taken as a whole since December 31, 2010; or
(p) Guarantors. Any Guarantor shall repudiate or purport to revoke the Guaranty;
or
(q) Designated Person. Any Loan Party shall become a Designated Person; or
(r) Subordinated Obligations. Any trustee, agent or representative for the
holders of, or the holders of the principal amount of any series or tranche of
any Subordinated Obligations in an amount sufficient to give them the right to
exercise (or cause the exercise of) remedies or to cause the trustee, agent or
other representative of such holders to take action in respect of, any
Subordinated Obligations assert(s) in writing that any such Subordinated
Obligations (or any portion thereof) is not subordinated to the Obligations in
accordance with its terms or the applicable subordination agreement (in the case
of such other Subordinated Obligations), or a final judgment is entered by a
court of competent jurisdiction that any Subordinated Obligations (or any
portion thereof) is not subordinated in accordance with its terms or the
applicable subordination agreement (in the case of such other Subordinated
Obligations) to the Obligations; or
(s)Unfunded Pension Liabilities. The aggregate amount of Unfunded Pension
Liabilities of the Loan Parties shall exceed $10,000,000.
6.02.    Remedies. At any time after the occurrence and during the continuance
of any Event of Default (other than an Event of Default referred to in Section
6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon instructions
from the Required Lenders, by written notice to the Borrower, (a) terminate the
Commitments, any obligation of the L/C Issuer to make L/C Credit Extensions and
the obligations of the Lenders to make Loans or Portions, and/or (b) declare all
or a portion of the outstanding Obligations (other than in connection with
Lender Rate Contracts or Lender Bank Products) payable by the Borrower to be
immediately due and payable and require that the Borrower Cash Collateralize the
Obligations in an amount equal to 105% of the then Effective Amount of the L/C
Obligations, in each case, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding . Upon the occurrence or
existence of any Event of Default described in Section 6.01(f) or 6.01(g),
immediately and without notice, (1) the Commitments, any obligation of the L/C
Issuer to make L/C Credit Extensions and the obligations of the Lenders to make
Loans or Portions shall automatically terminate, (2) the obligation of the
Borrower to Cash Collateralize the Obligations in an amount equal to 105% of the
then Effective Amount of the L/C Obligations shall automatically become
effective, which amounts shall be immediately pledged and delivered to the
Administrative Agent as security for the Obligations and (3) all outstanding
Obligations payable by the Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
the Administrative Agent may exercise any other right, power or remedy available
to it under any of the Credit Documents or otherwise by law, either by suit in
equity or by action at law, or both. Notwithstanding anything to the contrary in
the Credit Documents, (i) all Cash Collateral pledged by the Borrower (other
than Cash Collateral pledged as contemplated by Section 2.03(a) in connection
with Swing Line Loans) shall first be applied to reimburse the L/C Issuer as
contemplated by the last sentence of Section 2.02(a)(ii)(F), then such Cash
Collateral shall be applied to the remaining L/C Obligations and then to the
remaining Obligations in the manner set forth below and (ii) all Cash Collateral
pledged by the Borrower as contemplated by Section 2.03(a) in connection with
Swing Line Loans shall first be applied to reimburse and otherwise pay the
applicable obligations owing to the Swing Line Lender as contemplated by the
last sentence of Section 2.03(a), then such Cash Collateral shall be applied to
the remaining Obligations of the Borrower in connection with the Swing Line
Loans and then to the remaining Obligations in the manner set forth below.
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) shall be distributed by the Administrative Agent in the following
order of priorities:
First, to the Administrative Agent in an amount sufficient to pay in full the
costs and

64

--------------------------------------------------------------------------------

expenses of the Administrative Agent in connection with such sale, disposition
or other realization, including all fees, costs, expenses, liabilities and
advances incurred or made by the Administrative Agent in connection therewith,
including, without limitation, attorneys' fees and costs;
Second, to the Lenders in an amount equal to accrued interest then due and
payable under this Agreement and the other Credit Documents (except for Lender
Rate Contracts and Lender Bank Products);
Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations on a pro rata basis in accordance
with the then outstanding principal amount of the Loans and L/C Obligations
(with the portion allocated to the Revolving Loans, Swing Line Loans and L/C
Obligations to be applied first to repay the Swing Line Loans in full, second to
repay the Revolving Loans in full and then to Cash Collateralize the Obligations
in an amount equal to the then Effective Amount of all L/C Obligations) and (ii)
to the Lender(s) and Affiliates thereof to whom obligations are owed in
connection with any Lender Rate Contract the terms of which comply with the
Credit Agreement to the extent of the associated Termination Value of such
Lender Rate Contract, and such proceeds will not be applied to the extent of any
excess over such Termination Value in connection with any Lender Rate Contact,
until the Obligations (other than obligations under this clause (ii)) have been
paid in full and Commitments have been terminated;
Fourth, to the Administrative Agent, the Lenders and the L/C Issuer in an amount
equal to any other Obligations which are then unpaid (other than any Obligations
related to Lender Rate Contracts and Lender Bank Products);
Fifth, to the Lenders and Affiliates thereof in an amount equal to any other
Obligations related to Lender Rate Contracts the terms of which comply with the
Credit Agreement, which are then unpaid;
Sixth, to the Lenders and Affiliates thereof in an amount equal to any Secured
Obligations related to Lender Bank Products which are then unpaid; and
Finally, upon payment in full of all of the Obligations, to the persons legally
entitled thereto.
ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.
7.01.    Appointment, Powers and Immunities.
(a)Each Lender (on its own behalf or on behalf of any Affiliate of such Lender
that is party to a Lender Rate Contract or providing Lender Bank Products)
hereby appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Credit Documents with such powers as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Each Lender (on its own behalf and on behalf of any
Affiliate of such Lender that is party to a Lender Rate Contract or providing
Lender Bank Products) hereby authorizes the Administrative Agent to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. For the
avoidance of doubt, notwithstanding anything to the contrary herein or the other
Credit Documents, the Administrative Agent is acting as administrative agent for
the Lenders only and the Administrative Agent is not acting as administrative
agent for any Affiliates of the Lenders that are providing Lender Bank Products
or are party to Lender Rate Contracts; such Affiliates that are receiving the
benefit of the Collateral are receiving such benefit as an accommodation from
the Administrative Agent in its capacity as collateral agent for such Affiliates
and the Administrative Agent shall have no liability whatsoever to such
Affiliates. The Syndication Agent and Lead Arrangers shall not have any duties
or responsibilities or any liabilities under this Agreement or any other Credit
Documents and any amendments, consents, waivers or any other actions taken in
connection with this Agreement or the other Credit Documents shall not require
the consent of the Syndication Agent or Lead Arrangers in such capacity. The
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth in this Agreement or in any other Credit Document, be a
trustee for any Lender (or any Affiliate of such Lender that is party to a
Lender Rate Contract or providing Lender Bank Products) or have any fiduciary
duty to any Lender (or any Affiliate of such Lender that is party to a Lender
Rate Contract or providing Lender Bank Products). Notwithstanding anything to
the contrary contained herein the Administrative Agent shall not be required to
take any action which is contrary to this Agreement or any other Credit Document
or any applicable

65

--------------------------------------------------------------------------------

Governmental Rules. Neither the Administrative Agent nor any Lender shall be
responsible to any other Lender for any recitals, statements, representations or
warranties made by any Loan Party contained in this Agreement or in any other
Credit Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure by any Loan Party to perform its obligations hereunder or
thereunder. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible to any Lender for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
its or their own gross negligence or willful misconduct. Except as otherwise
provided under this Agreement, the Administrative Agent shall take such action
with respect to the Credit Documents as shall be directed by the Required
Lenders or in the absence of such direction, such action as the Administrative
Agent in good faith deems advisable under the circumstances.
(b)The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
(and except for so long) as the Administrative Agent may agree at the request of
the Required Lenders to act for the L/C Issuer with respect thereto; provided,
however, that the L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article VII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article VII included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.
7.02.    Reliance by the Administrative Agent. The Administrative Agent, the L/C
Issuer and the Swing Line Lender shall be entitled to rely upon any certificate,
notice or other document (including any cable, telegram, facsimile or telex)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons (including any
certificate, notice or other document from a Loan Party that a sale, transfer,
or other disposition of Collateral is permitted by Section 5.02(c)), and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting upon instructions of the
Required Lenders and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders (or all
Lenders if required by Section 8.04), and such instructions of the Required
Lenders (or all the Lenders as the case may be) and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.
7.03.    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders' rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.
7.04.    Indemnification. Without limiting the Obligations of the Borrower
hereunder, each Lender agrees to indemnify the Administrative Agent, ratably in
accordance with its Revolving Proportionate Share of all Obligations and
Revolving Loan Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
arisen from the Administrative Agent's gross negligence or willful misconduct.
The Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The obligations of each Lender under this Section 7.04 shall survive the payment
and performance of the Obligations, the termination of this Agreement and any
Lender ceasing to be a party to this Agreement (with respect to events which
occurred prior to the time such Lender ceased to be a Lender hereunder).

66

--------------------------------------------------------------------------------

7.05.    Non-Reliance. Each Lender represents that it has, independently and
without reliance on the Administrative Agent, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, employees, agents or advisors shall (a) be
required to keep any Lender informed as to the performance or observance by any
Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender, and shall not be liable for the
failure to disclose or otherwise provide any Lender, with any credit or other
information concerning any Loan Party which may come into the possession of the
Administrative Agent or that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder; or (c) be
responsible to any Lender for (i) any recital, statement, representation or
warranty made by any Loan Party or any officer, employee or agent of any Loan
Party in this Agreement or in any of the other Credit Documents, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Credit Document, (iii) the value or sufficiency of the
Collateral or the validity or perfection of any of the liens or security
interests intended to be created by the Credit Documents, or (iv) any failure by
any Loan Party to perform its obligations under this Agreement or any other
Credit Document.
7.06.    Resignation of the Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Borrower and the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall be reasonably acceptable to the Borrower;
provided, however, that the Borrower shall have no right to approve a successor
Administrative Agent if an Event of Default has occurred and is continuing. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from the duties and obligations thereafter arising
hereunder; provided that the retiring Administrative Agent shall be discharged
from the duties and obligations arising hereunder from and after the end of such
thirty (30) day period even if no successor has been appointed. If no such
successor has been appointed, the Required Lenders shall act as the
Administrative Agent hereunder. After any retiring Administrative Agent's
resignation hereunder as the Administrative Agent, the provisions of this
Article VII shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent. The successor Administrative Agent (or if there is no successor, one of
the Lenders appointed by the Required Lenders that accepts such appointment)
shall also simultaneously replace the then existing Administrative Agent and the
then existing Administrative Agent shall be fully released as “L/C Issuer” and
“Swing Line Lender” hereunder pursuant to documentation in form and substance
reasonably satisfactory to the then existing Administrative Agent.
7.07.    Collateral Matters.
(a)The Administrative Agent is hereby authorized by each Lender, without the
necessity of any notice to or further consent from any Lender, and without the
obligation to take any such action, to take any action with respect to any
Collateral or any Security Document which may from time to time be necessary to
perfect and maintain perfected the Liens of the Security Documents.
(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release (and to execute and deliver such documents,
instruments and agreements as the Administrative Agent may deem necessary to
release) any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Revolving Loan Commitments and the full
Cash Collateralization of the then outstanding L/C Obligations and the payment
in full of all Loans and all other Obligations payable under this Agreement and
under the other Credit Documents; (ii) constituting property of the Loan Parties
which is sold, transferred or otherwise disposed of in connection with any
transaction not prohibited by this Agreement or the Credit Documents; (iii)
constituting property leased to the Loan Parties under an operating lease which
has expired or been terminated in a transaction not prohibited by this Agreement
or the Credit Documents or which will concurrently expire and which has not been
and is not intended by the Loan Parties to be, renewed or extended; (iv)
consisting of an instrument, if the Indebtedness evidenced thereby has been paid
in full; or (v) if approved or consented to by those of the Lenders required by
Section 8.04. Upon request by the Administrative Agent, the Lenders will confirm
in writing the Administrative Agent's authority to release particular types or
items of Collateral pursuant to this Section 7.07.
(c) In addition, so long as no Event of Default has occurred and is continuing,
upon written request

67

--------------------------------------------------------------------------------

therefore from the Borrower (together with documentation evidencing the need
therefore (in form and substance reasonably acceptable the Administrative
Agent)) the Administrative Agent, at its option and in its discretion, may pay
(and execute and deliver such documents, instruments and agreements as the
Administrative Agent may deem necessary to pay) to the Borrower any insurance or
condemnation proceeds to the extent such proceeds were received in respect of
any event resulting in damage, destruction or condemnation of any individual
item of property leased by a Loan Party in an amount equal to the lesser of
(i) the amount of such insurance or condemnation proceeds received in respect of
such damage, destruction or condemnation of such individual item of property and
(ii) the amount of such insurance or condemnation proceeds required to be paid
over to the Person (other than a Loan Party) that leased such item of property
to the applicable Loan Party in respect of such damage, destruction or
condemnation of such individual item of property. The Lenders irrevocably
authorize the Administrative Agent to do the foregoing so long as the
Administrative Agent has not received or issued a written notice of an Event of
Default.
(d) Unless all the Lenders otherwise consent in writing, any and all cash
collateral for the Obligations shall be released to the Borrower, to the extent
not applied to the Obligations, only if (i) the Revolving Loan Commitments have
been terminated (ii) all Obligations have been paid in full and are no longer
outstanding, including, without limitation, any L/C Obligations or any other
contingent obligations.
7.08.     Performance of Conditions. For the purpose of determining fulfillment
by the Borrower and the other Loan Parties of conditions precedent specified in
Sections 3.01 and 3.02 only, each Lender shall be deemed to have consented to,
and approved or accepted, or to be satisfied with each document or other matter
sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required under Article 3 to be consented to, or
approved by or acceptable or satisfactory to, that Lender, unless an officer of
the Administrative Agent who is responsible for the transactions contemplated by
the Credit Documents shall have received written notice from that Lender prior
to the making of the requested Loan or the issuance of the requested Letter of
Credit specifying its objection thereto and either (i) such objection shall not
have been withdrawn by written notice to the Administrative Agent or (ii) in the
case of any condition to the making of a Loan, that Lender shall not have made
available to the Administrative Agent that Lender's Revolving Proportionate
Share of such Loan or Letter of Credit.
7.09.    The Administrative Agent in its Individual Capacity; Other
Relationships. The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Loan Party and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
L/C Issuer or Swing Line Lender hereunder. With respect to Loans, if any, made
by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Credit Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent, L/C Issuer or
Swing Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
7.10.     Collateral Matters/Lender Rate Contracts/Lender Bank Products. Each
Lender on its own behalf on behalf of its Affiliates understands and agrees that
(a) counterparties to Lender Rate Contracts and Lender Bank Products will have
the benefits of the Collateral as set forth in the Credit Documents so long as
such counterparty is a Lender or an Affiliate of a Person that is a Lender and
(b) if the Obligations are repaid as described in Section 7.07, the Collateral
will be released as described in Section 7.07 and such Lender and its Affiliates
will no longer have the benefits of the Collateral.
ARTICLE VIII. MISCELLANEOUS.
8.01.    Notices.
(a) Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrower, any
Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed, e-mailed or delivered, if to
the Borrower or to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, at its respective facsimile number, e-mail address or address set forth
below or, if to any Lender, at the address, e-mail address or facsimile number
specified for such Lender in Part B of Schedule I (or to such other facsimile
number or address for any party as indicated in any notice given by that party
to the other parties). All such notices and communications shall be effective
(a) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (b) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when sent by facsimile transmission or e-mail, upon confirmation of receipt;
provided, however, that any notice delivered to the Administrative Agent, the
L/C Issuer or the Swing Line Lender under Article II shall not be effective
until actually received by such Person.

68

--------------------------------------------------------------------------------

The Administrative Agent,
the L/C Issuer and the
Swing Line Lender:    
For Notices of Borrowing, Notices of Conversion and Notices of Interest Period
Selection:


Wells Fargo Bank, National Association
1525 W WT Harris Blvd
MAC D1109-019
Charlotte, NC 28262
Attention: Phil Waldier
Tel. No. (704) 590-2662
Fax No. (704) 715-0017
E-mail. phillip.waldier@wachovia.com


For all other notices, with a copy to:


Wells Fargo Bank, National Association
2030 Main Street, Suite 900
Irvine, CA 92614
Attention: Jason Wells, Vice President
Tel. No. (949) 251-4374
Fax No. (877) 408-0497
E-mail. Jason.D.Wells@wellsfargo.com


The Borrower:     ValueClick, Inc.
30699 Russell Ranch Road
Suite 250
Westlake Village, CA 91362
Attention: John Pitstick
Tel. No. (818) 575-4758
Fax No. (818) 575-4503
E-mail. jpitstick@valueclick.com


Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent's office
located at the address referred to above during the Administrative Agent's
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 10:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day. In any case where
this Agreement authorizes notices, requests, demands or other communications by
the Borrower to the Administrative Agent or any Lender to be made by telephone
or facsimile, the Administrative Agent or any Lender may conclusively presume
that anyone purporting to be a person designated in any incumbency certificate
or other similar document received by the Administrative Agent or a Lender is
such a person.
(b) The Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, The Debt Exchange, Inc. or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent's gross negligence or willful
misconduct or a breach of its obligations hereunder. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom

69

--------------------------------------------------------------------------------

from viruses or other code defects, is made by the Administrative Agent or any
of its Affiliates in connection with the Platform. Each Lender agrees that
notice to it (as provided in the next sentence) (a “Notice”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the Administrative Agent in writing of such Lender's e-mail address
to which a Notice may be sent (and from time to time thereafter to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.
8.02.     Expenses. The Borrower shall pay on demand, whether or not any Credit
Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable syndication expenses, travel expenses, attorneys', consultants' and
experts' fees and expenses incurred by the Administrative Agent and the Lead
Arrangers in connection with the syndication of the facility provided hereunder,
the preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments, waivers,
consents, modifications and supplements related to the Credit Documents, (b) all
reasonable fees and expenses of the Administrative Agent and the Lead Arrangers
in connection with the use of any Platform and (c) all fees and expenses,
including attorneys' fees and expenses, incurred by the Administrative Agent and
the Lead Arrangers and the Lenders in the enforcement or attempted enforcement
of any of the Obligations or in preserving any of the Administrative Agent's or
the Lenders' rights and remedies (including, without limitation, all such fees
and expenses incurred in connection with any “workout” or restructuring
affecting the Credit Documents or the Obligations or any bankruptcy or similar
proceeding involving any Loan Party). The obligations of the Borrower under this
Section 8.02 shall survive the payment and performance of the Obligations and
the termination of this Agreement.
8.03.    Indemnification. To the fullest extent permitted by law, and in
addition to any other indemnity set forth in the Credit Documents, the Borrower
agrees to protect, indemnify, defend and hold harmless the Administrative Agent,
the Lead Arrangers, the L/C Issuer, the Swing Line Lender, the Lenders and their
Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments, costs,
disbursements, claims or expenses of any kind or nature and from any suits,
claims or demands (including in respect of or for attorneys' fees and other
expenses) arising on account of or in connection with any matter or thing or
action or failure to act by Indemnitees, or any of them, arising out of or
relating to (a) the Credit Documents or any transaction contemplated thereby or
related thereto, including the making of any Loans, the funding of any
Unreimbursed Amounts and any use by the Borrower of any proceeds of the Loans or
the Letters of Credit, (b) any Environmental Damages, (c) any claims for
brokerage fees or commissions in connection with the Credit Documents or any
transaction contemplated thereby or in connection with the Borrower's failure to
conclude any other financing, and to reimburse each Indemnitee on demand for all
reasonable legal and other expenses incurred in connection with investigating or
defending any of the foregoing, (d) the use of any Platform or (e) any and all
excise, sales or other similar taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Security Documents, including any penalties,
claims or other losses resulting from any delay in paying such excise, sales or
other similar taxes; provided, however, that nothing contained in this Section
8.03 shall obligate the Borrower to protect, indemnify, defend or hold harmless
any Indemnitee against any such liabilities, obligations, losses, damages,
penalties, judgments, costs, disbursements, claims or expenses “Losses”) to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Indemnitee or a breach of such Indemnitee's obligations under this
Agreement. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that the Administrative Agent, the Lead Arrangers or any Lender
believes is covered by this indemnity, the Administrative Agent, the Lead
Arrangers or such Lender shall give the Borrower notice of the matter and the
Administrative Agent, the Lead Arrangers or such Lender may select its own
counsel or request that the Borrower defend such suit, claim or demand, with
legal counsel satisfactory to the Administrative Agent, the Lead Arrangers or
such Lender as the case may be, at the Borrower's sole cost and expense;
provided, however, that the Administrative Agent, the Lead Arrangers or such
Lender shall not be required to so notify the Borrower and the Administrative
Agent, the Lead Arrangers or such Lender shall have the right to defend, at the
Borrower's sole cost and expense, any such matter that is in connection with a
formal proceeding instituted by any Governmental Authority having authority to
regulate or oversee any aspect of the Administrative Agent's, the Lead
Arrangers' or such Lender's business or that of its Affiliates. The
Administrative Agent, the Lead Arrangers or such Lender may also require the
Borrower to defend the matter. Notwithstanding the foregoing provisions, the
Indemnitees will be entitled to employ counsel separate from counsel for the
Borrower and for any other party in such action if any such Indemnitee
reasonably determines that a conflict of interest or other reasonable basis
exists which makes representation by counsel chosen by the Borrower not
advisable, all at the Borrower's expense. In the event an Indemnitee (or any of
its officers, directors or employees) appears as a witness in any action or
proceeding brought against the Borrower in which an Indemnitee is not named as a
defendant, the Borrower agrees to reimburse such Indemnitee for all
out-of-pocket expenses incurred by it (including fees and expenses of counsel)
in connection with its appearing as a witness. Any failure or delay of the
Administrative Agent, the Lead Arrangers or any Lender to notify the Borrower of
any such suit, claim or demand shall not relieve the Borrower of its

70

--------------------------------------------------------------------------------

obligations under this Section 8.03. No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or a breach of such Indemnitee's obligations under
this Agreement as determined by a final and non-appealable judgment of a court
of competent jurisdiction. The obligations of the Borrower under this
Section 8.03 shall survive the payment and performance of the Obligations and
the termination of this Agreement.
8.04.    Waivers; Amendments. Any term, covenant, agreement or condition of this
Agreement or any other Credit Document may be amended or waived, and any consent
under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders); provided, however, that:
(a)(I) Any amendment, waiver or consent which would (i) amend the definition of
“Required Lenders”, or modify in any other manner the number or percentage of
the Lenders required to make any determinations or to waive any rights under, or
to modify any provision of, this Agreement (other than “Required Lenders”), (ii)
increase the Total Revolving Loan Commitment (except as contemplated by Section
2.01(c)), (iii) extend the Maturity Date, (iv) reduce the principal of or
interest on any Loan or L/C Borrowing or any fees or other amounts payable for
the account of the Lenders hereunder, (v) extend any date fixed for any payment
of the principal of or interest on any Loans or any fees or other amounts
payable for the account of the Lenders, (vi) amend this Section 8.04 or
Section 2.10, (vii) release any Loan Party (except in connection with a
disposition permitted by Section 5.02(c)(vi)), or (viii) increase the dollar
amounts in Section 2.01(c), must be in writing and signed or approved in writing
by all of the Lenders and (II) any amendment which would amend Section 5.03 so
as to increase any applicable maximum or decrease any applicable minimum
thereunder, in each case, by an amount equal to or greater than 15% of the
applicable maximum or minimum as in effect on the Closing Date, must be in
writing and signed or approved in writing by all of the Lenders;
(b) Any amendment, waiver or consent which releases any Guaranty or any
substantial part of the Collateral must be in writing and signed or approved in
writing by all Lenders, except that (i) any such release in connection with a
sale or other disposition of Collateral authorized by Section 5.02(c) may be
executed by the Administrative Agent and shall not require the approval of any
Lenders and (ii) any amendment, waiver or consent which modifies the terms of
Section 5.02(c) (including any modification relating to the prepayment of
proceeds from any such sale or other disposition) shall require the consent of
the Required Lenders;
(c) Any amendment, waiver or consent which would amend the definition of
“Required Lenders” must be in writing and signed or approved in writing by all
of the Lenders;
(d) Any amendment, waiver or consent which increases or decreases the Revolving
Proportionate Share of any Lender must be in writing and signed by such Lender
(other than any such document that implements the provisions of Section 2.01(c);
(e) Any amendment, waiver or consent which affects the rights or duties of the
Swing Line Lender under this Agreement must be in writing and signed by the
Swing Line Lender;
(f) Any amendment, waiver or consent which affects the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it must be in writing and signed
by the L/C Issuer;
(g) Any amendment, waiver or consent which affects the rights or obligations of
the Administrative Agent must be in writing and signed by the Administrative
Agent; and
(h) Any amendment, waiver or consent which affects the rights or obligations of
the Lead Arrangers under Section 8.02 or Section 8.03 must be in writing and
signed by the Lead Arrangers.
No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Credit Document on payment of a fee by the

71

--------------------------------------------------------------------------------

Borrower.
In connection with any such proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (such proposed amendment,
modification, waiver or termination, a “Proposed Change”), if the consent of the
Required Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 8.04 being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as the Administrative Agent is not a
Non-Consenting Lender, at the Borrower's request, the Lender that is acting as
the Administrative Agent or an Eligible Assignee that is acceptable to the
Administrative Agent shall have the right with the Administrative Agent's
consent and in the Administrative Agent's sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent's request, sell and
assign to the Lender that is acting as the Administrative Agent or such Eligible
Assignee, all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this paragraph, the Revolving Loan
Commitments, the Revolving Loans, L/C Advances, and participations in Swing Line
Loans) for an amount equal to the principal balance of all Revolving Loans, L/C
Advances and aggregate amounts funded under Section 2.03(c)(ii) in respect of
Swing Line Loans, by the Non-Consenting Lender and all accrued interest and fees
with respect thereto through the date of sale (or such other amounts as may be
agreed upon by the Non-Consenting Lender and the assignee). In such event, such
Non-Consenting Lender agrees to execute an Assignment Agreement to reflect such
purchase and sale, but regardless of whether such Assignment Agreement is
executed, such Non-Consenting Lender's rights hereunder, except rights under
Section 8.03 with respect to actions prior to such date, shall cease from and
after the date of tender by the purchaser of the amount of the purchase price.
The parties hereto acknowledge that the Borrower will (and other Loan Parties
may) execute Foreign Pledge Agreements after the Closing Date. The Borrower
hereby agrees to enter into any amendment reasonably requested by the
Administrative Agent in connection with any such Foreign Pledge Agreement with
such provisions as the Administrative Agent reasonably deems necessary or
advisable (including parallel debt provisions). Notwithstanding anything in this
Section 8.04 to the contrary, the Lenders further agree that that the
Administrative Agent on behalf of the Required Lenders is hereby authorized to
execute and deliver such amendments related to Foreign Pledge Agreements from
time to time and any other necessary documents to the Borrower as contemplated
by this paragraph.
8.05.    Successors and Assigns.
(a)Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Credit Document without the
prior written consent of the Administrative Agent and each Lender. Any purported
assignment or transfer by a Loan Party in violation of the foregoing shall be
null and void.
(b)Participations. Any Lender may, without notice to or consent of the Borrower,
at any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to such Lender, any Note held by such Lender, any Commitment of such Lender or
any other interest of such Lender under this Agreement and the other Credit
Documents (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans). In the event of any such sale by a Lender
of participating interests, such Lender's obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of its Notes for all
purposes under this Agreement and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement
pursuant to which any such sale is effected may require the selling Lender to
obtain the consent of the Participant in order for such Lender to agree in
writing to any amendment, waiver or consent of a type specified in clause (i),
(ii), (iii), (iv), (v) or (vii) of Section 8.04(a) or, to the extent requiring
the consent of all Lenders, Section 8.04(b) but may not otherwise require the
selling Lender to obtain the consent of such Participant to any other amendment,
waiver or consent hereunder. The Borrower agrees that if amounts outstanding
under this Agreement and the other Credit Documents are not paid when due
(whether upon acceleration or otherwise), each Participant shall, to the fullest
extent permitted by law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any other
Credit Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Credit Documents; provided, however, that (i) no Participant shall exercise any
rights under this sentence without the consent of the Administrative Agent,
(ii) no Participant shall have any rights under this sentence which are greater
than those of the selling Lender and (iii) such rights of setoff shall be
subject to the obligation of such Participant to share the payment so obtained
with all of the Lenders as provided in Section 2.10(b). The Borrower also agrees
that any Lender which has transferred any participating interest in its
Commitment or Loans shall, notwithstanding any such transfer, be entitled to the
full benefits accorded such Lender under Sections 2.11, 2.12 and 2.13, as if
such Lender had not made such transfer.

72

--------------------------------------------------------------------------------

(c)Assignments. Any Lender may, at any time, sell and assign to any Lender or
any Eligible Assignee (individually, an “Assignee Lender”) all or a portion of
its rights and obligations under this Agreement and the other Credit Documents
(including for purposes of this subsection (c), participations in L/C
Obligations and in Swing Line Loans) (such a sale and assignment to be referred
to herein as an “Assignment”) pursuant to an assignment agreement in
substantially the form of Exhibit K (an “Assignment Agreement”), executed by
each Assignee Lender and such assignor Lender (an “Assignor Lender”) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that:
(i)Each Assignee Lender that is a Revolving Lender shall provide appropriate
assurances and indemnities (which may include letters of credit) to the L/C
Issuer and the Swing Line Lender as each may require with respect to any
continuing obligation to purchase participation interests in any L/C Obligations
or any Swing Line Loans then outstanding;
(ii)Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Administrative Agent and the Borrower shall not be unreasonably withheld or
delayed), no Lender may make any Assignment (x) of Term Loan Commitments or Term
Loans to any Assignee Lender which is not, immediately prior to such Assignment,
a Lender hereunder or an Affiliate thereof or Approved Fund as to such Lender or
(y) of Revolving Loan Commitments, Revolving Loans, L/C Advances and Swing Line
Loans to any Assignee Lender which is not, immediately prior to such Assignment,
a Revolving Lender hereunder; and
(iii)Without the written consent of (1) the Administrative Agent, (2) if such
Assignment would result in the Assignee Lender becoming a Revolving Lender, the
L/C Issuer and the Swing Line Lender, and (3) if no Event of Default has
occurred and is continuing, the Borrower (which consents shall not be
unreasonably withheld or delayed), no Lender may make any Assignment to any
Assignee Lender (I) that is less than Five Million Dollars ($5,000,000) in the
aggregate or (II)  if, after giving effect to such Assignment, the Revolving
Loan Commitment, Term Loan Commitment or Term Loans of such Lender or such
Assignee Lender would be less than Five Million Dollars ($5,000,000) (except
that, in each case, a Lender may make an Assignment which reduces its Revolving
Loan Commitment, Term Loan Commitment or Term Loans to zero without the written
consent of the Borrower and the Administrative Agent except to the extent such
written consent is required by clause (ii) above and clause (iv) below); and
(iv)Without the written consent of the Administrative Agent and, if no Default
has occurred and is continuing, the Borrower (which consent of the
Administrative Agent and the Borrower shall not be unreasonably withheld or
delayed), no Lender may make any Assignment which does not assign and delegate
an equal pro rata interest in such Lender's Revolving Loans, Revolving Loan
Commitment, Term Loan Commitment and Term Loans, as the case may be, and all
other rights, duties and obligations of such Lender under this Agreement and the
other Credit Documents.
Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with Commitments, Loans and Portions as set forth on Attachment 1 to
such Assignment Agreement and shall have the rights, duties and obligations of
such a Lender under this Agreement and the other Credit Documents, and (B) the
Assignor Lender thereunder shall be a Lender with a Revolving Loan Commitment
and Loans as set forth on Attachment 1 to such Assignment Agreement or, if the
Revolving Loan Commitment and Loans of the Assignor Lender have been reduced to
$0, the Assignor Lender shall cease to be a Lender and to have any obligation to
make any Loan; provided, however, that any such Assignor Lender which ceases to
be a Lender shall continue to be entitled to the benefits of any provision of
this Agreement which by its terms survives the termination of this Agreement.
Each Assignment Agreement shall be deemed to amend Schedule I to the extent, and
only to the extent, necessary to reflect the addition of each Assignee Lender,
the deletion of each Assignor Lender which reduces its Revolving Loan Commitment
and Loans to $0 and the resulting adjustment of Revolving Loan Commitment and
Loans arising from the purchase by each Assignee Lender of all or a portion of
the rights and obligations of an Assignor Lender under this Agreement and the
other Credit Documents. On or prior to the Assignment Effective Date determined
pursuant to each Assignment Agreement, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Revolving Loan Note or Term Loan Note, if any, of the Assignor Lender
thereunder, a new Revolving Loan Note or Term Loan Note to the order of each
Assignee Lender thereunder that requests such a note (with each new Revolving
Loan Note to be in an amount equal to the Revolving Loan Commitment assumed by
such Assignee Lender and each new Term Loan Note to be in the original principal
amount of the Term Loan then held by such Assignee Lender) and, if the Assignor
Lender is continuing as a Lender hereunder, a new Revolving Loan Note or Term
Loan Note to the order of the Assignor Lender if so requested by such Assignor
Lender (with the new Revolving Loan Note to be in an amount equal to the
Revolving Loan Commitment retained by it) and the new Term Loan Note to be in
the original principal amount of the Term Loan retained by it. Each such new
Revolving Loan Note and Term Loan Note shall be dated the Closing Date, and each
such new Note shall otherwise be in the form of the Note replaced thereby. The
Notes surrendered by the Assignor Lender shall be returned by the Administrative
Agent to the Borrower marked “Replaced”. Each Assignee Lender

73

--------------------------------------------------------------------------------

which was not previously a Lender hereunder and which is not incorporated under
the laws of the United States of America or a state thereof shall, within three
(3) Business Days of becoming a Lender, deliver to the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI (or successor applicable form), as the case may
be, certifying in each case that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, but only if and to the extent such Lender is legally
entitled to do so and if such Lender is unable to, such Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.15) shall not be
entitled to indemnification for Taxes under Section 2.12 greater than that to
which its assignor was entitled immediately preceding such Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Loan Commitment and Loans pursuant to
subsection (c) above, Wells Fargo may, (i) upon 30 days' notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon five Business Days'
notice to the Borrower, terminate the Swing Line. In the event of any such
resignation as L/C Issuer or termination of the Swing Line, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or the termination of the Swing Line, as the case may be. Wells Fargo
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.02(c)). If Wells
Fargo terminates the Swing Line, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such termination, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swing Line Loans pursuant to Section 2.03(c).
(d)Register. The Administrative Agent shall maintain at its address referred to
in Section 8.01 a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Revolving Loan Commitment or Loans of each Lender from time to
time. The entries in the Register shall be conclusive in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
(e)Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrower and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment Agreement and (ii) on the Assignment Effective Date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders and the Borrower.
The Administrative Agent may, from time to time at its election, prepare and
deliver to the Lenders and the Borrower a revised Schedule I reflecting the
names, addresses and respective Revolving Loan Commitment or Loans of all
Lenders then parties hereto (and in any event Schedule I shall be deemed amended
to reflect any assignment consummated pursuant to the terms of this Agreement or
upon any Lender becoming a party to this Agreement by any other means (including
pursuant to a joinder as contemplated by Section 2.01(c)).
(f)Confidentiality. Subject to Section 8.10, the Administrative Agent and the
Lenders may disclose the Credit Documents and any financial or other information
relating to the Loan Parties to each other or to any potential Participant or
Assignee Lender.
(g)Pledges to Federal Reserve Banks; Other Pledges of Notes. Notwithstanding any
other provision of this Agreement, any Lender may at any time assign all or a
portion of its rights under this Agreement and the other Credit Documents to a
Federal Reserve Bank. No such assignment shall relieve the assigning Lender from
its obligations under this Agreement and the other Credit Documents. In the case
of any Lender that is a Fund, such Lender may (i) assign or pledge all or any
portion of the Loans held by it (and Notes evidencing such Loans) to the trustee
under any indenture to which such Lender is a party in support of its
obligations to the trustee for the benefit of the applicable trust
beneficiaries, or (ii) pledge all or any portion of the Loans held by it (and
Notes evidencing such Loans) to its lenders for collateral security purpose;
provided, however, no such pledgee under clause (i) or (ii) shall become a
Lender hereunder (by foreclosure, transfer in lieu of foreclosure or otherwise)
unless and until it complies with the assignment provisions of this Agreement to
become a Lender hereunder and has received all consents required hereunder.
(h) True Sale. All participations in the Obligations or any portion thereof,
whether pursuant to provisions hereof or otherwise, are intended to be “true
sales” for purposes of financial reporting in accordance with Statement

74

--------------------------------------------------------------------------------

of Financial Accounting Standards No. 140. Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in clause (b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff by such Participation
Seller against the Borrower or any other obligor, then such Participation Seller
agrees to promptly pay to the participating party in such participation such
participant's pro rata share of such setoff (after giving effect to any sharing
with the Lenders under Section 2.10(b) hereof).
(i)Additional Forms. If required by applicable Governmental Rules or otherwise
deemed prudent by the Administrative Agent, the Borrower and each Lender shall
prepare, execute and deliver a completed Form U-1 (or Form G-3, as applicable)
for each Lender (and, if applicable, for each Participant, in which case the
applicable Lender shall cause its Participant to satisfy the requirements of
this Section).
8.06.    Setoff; Security Interest.
(a)Setoffs By Lenders. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, with the prior consent of the
Administrative Agent but without prior notice to or consent of the Borrower, any
such notice and consent being expressly waived by the Borrower to the extent
permitted by applicable Governmental Rules, upon the occurrence and during the
continuance of an Event of Default, to set-off and apply against the Obligations
any amount owing from such Lender to the Borrower. The aforesaid right of
set-off may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or against anyone else claiming through or against the Borrower or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.
(b) Security Interest. As security for the Obligations, the Borrower hereby
grants to the Administrative Agent and each Lender, for the benefit of the
Administrative Agent and the Lenders, a continuing security interest in any and
all deposit accounts or moneys of the Borrower now or hereafter maintained with
such Lender. Each Lender shall have all of the rights of a secured party with
respect to such security interest.
8.07.    No Third Party Rights. Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.
8.08.    Partial Invalidity. If at any time any provision of this Agreement is
or becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.
8.09.    Jury Trial. EACH OF THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE
AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL RULES, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.
8.10.    Confidentiality. Neither any Lender nor the Administrative Agent shall
disclose to any Person any Confidential Information, except that any Lender or
the Administrative Agent may disclose any such information (a) to its own
directors, officers, employees, auditors, counsel and other advisors and to its
Affiliates; (b) to any other Lender or the Administrative Agent; (c) which is
otherwise known or available to the public or which is otherwise known to the
receiving party prior to the time such Confidential Information was delivered to
any Lender or the Administrative Agent; (d) if required or appropriate in any
report, statement or testimony submitted to any Governmental Authority having or
claiming to have jurisdiction over such Lender or the Administrative Agent; (e)
if required in response to any summons or subpoena; (f) in connection with any
enforcement by the Lenders and the Administrative Agent of their rights under
this Agreement or the other Credit Documents or any litigation among the parties
relating to the Credit Documents or the transactions contemplated thereby; (g)
to comply with any Requirement of Law applicable to such Lender or the
Administrative Agent; (h) to any Assignee Lender or Participant or any
prospective Assignee Lender or Participant; provided that such Assignee Lender
or Participant or prospective Assignee Lender or Participant agrees to be bound
by the provisions of (or provisions substantially similar to) this

75

--------------------------------------------------------------------------------

Section 8.10; or (i) otherwise with the prior consent of such Loan Party;
provided, however, that any disclosure made in violation of this Agreement shall
not affect the obligations of the Loan Parties under this Agreement and the
other Credit Documents. Nothing in this Section 8.10 shall limit the use of any
Platform as described in Section 8.01(b).
8.11.    Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.
8.12.    Consent to Jurisdiction. Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States of America located in New York,
New York and agrees that any legal action, suit or proceeding arising out of or
relating to this Agreement or any of the other Credit Documents may be brought
against such party in any such courts. Final judgment against any party in any
such action, suit or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment, a certified or exemplified copy of
which shall be conclusive evidence of the judgment, or in any other manner
provided by law. Nothing in this Section 8.12 shall affect the right of any
party to commence legal proceedings or otherwise sue any other party in any
other appropriate jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other papers upon any other party in any
manner authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. Each
of the parties to this Agreement irrevocably waives to the fullest extent
permitted by applicable Governmental Rules (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York to any court of the United States of
America; (d) any immunity which it or its assets may have in respect of its
obligations under this Agreement or any other Credit Document from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process; and (e) any right it may have to
require the moving party in any suit, action or proceeding brought in any of the
courts referred to above arising out of or in connection with this Agreement or
any other Credit Document to post security for the costs of any party or to post
a bond or to take similar action.
8.13.    Relationship of Parties. The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, is, and at
all times shall remain, solely that of borrower and lenders. Neither the Lenders
nor the Administrative Agent shall under any circumstances be construed to be
partners or joint venturers of the Borrower or any of its Affiliates; nor shall
the Lenders nor the Administrative Agent under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with the
Borrower or any of its Affiliates, or to owe any fiduciary duty to the Borrower
or any of its Affiliates. The Lenders and the Administrative Agent do not
undertake or assume any responsibility or duty to the Borrower or any of its
Affiliates to select, review, inspect, supervise, pass judgment upon or
otherwise inform the Borrower or any of its Affiliates of any matter in
connection with its or their property, any security held by the Administrative
Agent or any Lender or the operations of the Borrower or any of its Affiliates.
The Borrower and each of its Affiliates shall rely entirely on their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Lender or the Administrative Agent in connection with such matters is solely for
the protection of the Lenders and the Administrative Agent and neither the
Borrower nor any of its Affiliates is entitled to rely thereon.
8.14.     Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.
8.15.     Waiver of Punitive Damages. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower hereby agrees that it shall not seek
from the Lenders or the Administrative Agent punitive damages, consequential
damages or special damages under any theory of liability.
8.16.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.
8.17.    Clarification. Notwithstanding anything to the contrary, the parties
hereto understand and agree that Wells Fargo is acting in various capacities
under this Agreement and the other Credit Documents and therefore shall be
permitted to fulfill its roles and manage its various duties hereunder in such
manner as Wells Fargo sees fit and, for the avoidance of doubt, in

76

--------------------------------------------------------------------------------

lieu of sending notices to itself when acting in different capacities Wells
Fargo may keep internal records regarding all such communications, notices and
actions related to this Agreement and the other Credit Documents in accordance
with its past practice.
8.18.     Parallel Debt.
(a)Notwithstanding any other provision of this Agreement, the Borrower hereby
irrevocably and unconditionally undertakes to pay to the Administrative Agent,
as creditor in its own right and not as representative or trustee of the other
Lenders, sums equal to and in the currency of each amount payable by the
Borrower to each of the other Lenders under each of the Credit Documents as and
when that amount falls due for payment under the relevant Credit Document.
(b)The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by the Borrower under this Section 8.18,
irrespective of any discharge of the Borrower's obligation to pay those amounts
to the other Lenders resulting from failure by them to take appropriate steps,
in insolvency proceedings affecting the Borrower, to preserve their entitlement
to be paid those amounts.
(c)Any amount due and payable by the Borrower to the Administrative Agent under
this Section 8.18 shall be decreased to the extent that the other Lenders have
received payment of the corresponding amount under the other provisions of the
Credit Documents and any amount due and payable by the Borrower to the other
Lenders under those provisions shall be decreased to the extent that the
Administrative Agent has received payment of the corresponding amount under this
Section 8.18.
(d)The rights of the Lenders (other than the Administrative Agent) to receive
payment of amounts payable by the Borrower under the Credit Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 8.18.
(e)The Administrative Agent undertakes only to enforce its rights under this
Section 8.18 in connection with the realization of the pledges granted under any
Security Document governed by the laws of Germany.
In furtherance of the foregoing, each Lender is aware of the fact that the
Administrative Agent, acting for itself and in the name and on behalf of each of
the other Original Pledgees (as defined in the pledge agreement for shares in
ValueClick Deutschland GmbH), has accepted the Pledges (as defined in the pledge
agreement for shares in ValueClick Deutschland GmbH). In addition, the
Administrative Agent has accepted the Pledges for and on behalf of each Lender
as agent without power of attorney (Vertreter ohne Vertretungsmacht). Each
Lender who hereby acquires or will acquire Secured Claims (as defined in the
pledge agreement for shares in ValueClick Deutschland GmbH) or part of them
hereby approves and ratifies such acceptance in connection with such acquisition
or assignment, hereby becoming a Pledgee (as defined in the pledge agreement for
shares in ValueClick Deutschland GmbH). Each Lender hereby confirms that the
validity of the Pledges (as defined in the pledge agreement for shares in
ValueClick Deutschland GmbH) in favor of it has not been affected by the
Administrative Agent acting as agent without power of attorney.
8.19.    Judgment.
(a)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency in the London interbank eurodollar currency market at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Committed Currency with
Dollars in the London interbank eurodollar currency market at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.
(c)The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the

77

--------------------------------------------------------------------------------

amount of the applicable Primary Currency so purchased is less than such sum due
to such Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
8.20.    Substitution of Currency. If a change in any Committed Currency occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multi-national authority, this Agreement (including, without limitation, the
definition of LIBOR Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with the Borrower)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred. Notwithstanding the
foregoing, in no event shall any Lender have any obligation to make Loans in any
currency other than Dollars or a Committed Currency (without giving effect to
any amendments discussed above).
[The first signature page follows.]



78

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender have caused this Agreement to be executed as of
the day and year first above written.
BORROWER:


VALUECLICK, INC.,
a Delaware corporation






By:     
Name:    
Title:    




ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Swing Line Lender




By:     
Name:     
Title:     


THE LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION




By:     
Name:     
Title:     




JPMORGAN CHASE BANK, N. A.




By:
Name:
Title:BANK OF THE WEST




By:     
Name:     
Title:     


UNION BANK, N.A.




By:     
Name:     
Title:     



79